Exhibit 10.1

SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT

This Second Amendment to Revolving Credit and Security Agreement (this “Second
Amendment”) is dated this 2nd day of March, 2017, by and among AIR & LIQUID
SYSTEMS CORPORATION, a Pennsylvania corporation (“ALS”), UNION ELECTRIC STEEL
CORPORATION, a Pennsylvania corporation (“UES”), ALLOYS UNLIMITED AND
PROCESSING, LLC, a Pennsylvania limited liability company (“Alloys”), AKERS
NATIONAL ROLL COMPANY, a Delaware corporation (“National Roll”), AKERS SWEDEN
AB, a company duly incorporated and organized under the laws of Sweden with
registration number 556031-8080 (“Akers Sweden”), AKERS AB, a company duly
incorporated and organized under the laws of Sweden with registration number
556153-4792 (“Akers AB”) (Akers Sweden and Akers AB are, each a “Swedish
Borrower” and collectively, the “Swedish Borrowers”), UNION ELECTRIC STEEL UK
LIMITED, a limited liability company organized under the laws of England and
Wales with registered company number 00162966 (the “UK Borrower”), and ASW Steel
Inc., an Ontario corporation (“ASW”)(ALS, UES, Alloys, National Roll, the
Swedish Borrowers, the UK Borrower, ASW and each Person joined hereto as a
borrower from time to time, are collectively, the “Borrowers”, and each a
“Borrower”), the Guarantors (as defined therein) party hereto, the LENDERS (as
defined therein) party hereto, and PNC BANK, NATIONAL ASSOCIATION, in its
capacity as agent for the Lenders (hereinafter referred to in such capacity as
the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers (other than ASW), the Guarantors, the Lenders and the
Agent entered into that certain Revolving Credit and Security Agreement, dated
effective as of May 20, 2015, by and among the Borrowers (other than ASW), the
Guarantors, the Lenders and the Agent, as amended by that certain First
Amendment to Revolving Credit and Security Agreement, dated October 31, 2016, by
and among the Borrowers, the Guarantors, the Lenders and the Agent (as further
amended, modified, supplemented, extended, renewed or restated from time to
time, the “Credit Agreement”); and

WHEREAS, the Borrowers desire to amend certain provisions of the Credit
Agreement which provisions require only Required Lenders approval, and the
Required Lenders and the Agent agree to permit such amendments pursuant to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1.    All capitalized terms used herein which are defined in the Credit
Agreement shall have the same meanings herein as in the Credit Agreement unless
the context herein clearly indicates otherwise.

2.    The preamble to the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

Revolving Credit and Security Agreement, dated as of May 18, 2016, to be
effective as of the Closing Date, by and among AIR



--------------------------------------------------------------------------------

& LIQUID SYSTEMS CORPORATION, a Pennsylvania corporation (“ALS”), UNION ELECTRIC
STEEL CORPORATION, a Pennsylvania corporation (“UES”), ALLOYS UNLIMITED AND
PROCESSING, LLC, a Pennsylvania limited liability company (“Alloys”), AKERS
NATIONAL ROLL COMPANY, a Delaware corporation (“National Roll”), AKERS SWEDEN
AB, a company duly incorporated and organized under the laws of Sweden with
registration number 556031-8080 (“Akers Sweden”), AKERS AB, a company duly
incorporated and organized under the laws of Sweden with registration number
556153-4792 (“Akers AB”) (Akers Sweden and Akers AB are, each a “Swedish
Borrower” and collectively, the “Swedish Borrowers”), and UNION ELECTRIC STEEL
UK LIMITED, a limited liability company organized under the laws of England and
Wales with registered company number 00162966 (the “UK Borrower”), and ASW Steel
Inc., an Ontario corporation (“ASW”) (ALS, UES, Alloys, National Roll, the
Swedish Borrowers, the UK Borrower, ASW and each Person joined hereto as a
borrower from time to time, are collectively, the “Borrowers”, and each a
“Borrower”), the Guarantors (as defined herein) now or which hereafter become a
party hereto, the financial institutions which are now or which hereafter become
a party hereto (collectively, the “Lenders” and each individually a “Lender”)
and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such
capacity, the “Agent”).

3.    Section 1.2 of the Credit Agreement is hereby amended by inserting the
following new definitions in their appropriate alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Canadian Anti-Money Laundering & Anti-Terrorism Legislation” shall mean the
Criminal Code, R.S.C. 1985, c. C-46, the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations Act, R.S.C.
1985, c.U-2 or any similar Canadian legislation, together with all rules,
regulations and interpretations thereunder or related thereto including, without
limitation, the Regulations Implementing the

 

- 2 -



--------------------------------------------------------------------------------

United Nations Resolutions on the Suppression of Terrorism and the United
Nations al-Qaida and Taliban Regulations promulgated under the United Nations
Act.

“Canadian Dollar” shall mean the lawful currency of Canada.

“Canadian Dollar Denominated Advances” shall mean each Advance denominated in
Canadian Dollars at the time of the incurrence thereof.

“Canadian Formula Amount” shall have the meaning set forth in Section 2.1(a)(D)
hereof.

“Canadian Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(D)(y)(ii) hereof.

“Canadian Inventory NOLV Advance Rate” shall have the meaning set forth in
Section 2.1(a)(D)(y)(ii) hereof

“Canadian Letter of Credit” shall mean a Letter of Credit (other than any Letter
of Credit issued under the US Formula Amount) issued or caused to be issued for
the account of ASW.

“Canadian Obligations” shall mean all non-monetary Obligations of ASW and all
monetary Obligations of ASW, under or in connection with Advances made by the
Lenders or the Agent to ASW or with respect to intercompany or other transfers
in respect of which ASW otherwise acts as a borrower (including, without
limitation, any Lender-Provided Foreign Currency Hedge and/or any
Lender-Provided Interest Rate Hedge), the amount of which monetary Obligations
of ASW shall be determined by methods reasonably satisfactory to the Agent,
which shall include, without limitation, reference to the books and records
relating to Advances made by Lenders or the Agent to ASW.

“Canadian Pension Plan” shall mean each pension plan required to be registered
under Canadian federal or provincial law that is maintained or contributed to by
a Loan Party for its employees or former employees, but does not include the
Canada Pension Plan as maintained by the Government of Canada.

“Canadian Pension Termination Event” shall mean (a) the voluntary full or
partial wind up of a Canadian Pension Plan that is a registered pension plan by
a Loan Party and only in respect of defined contribution plans, which have a
funding deficiency; (b) the institution of proceedings by any Governmental Body
to terminate in whole or in part or have a trustee appointed to administer such
a plan and only in respect of defined contribution

 

- 3 -



--------------------------------------------------------------------------------

plans, which have a funding deficiency; or (c) any other event or condition
which might constitute grounds for the termination of, winding up or partial
termination of, winding up or the appointment of trustee to administer and only
in respect of defined contribution plans, which have a funding deficiency.

“Canadian Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(D)(y)(i) hereof.

“Canadian Security Documents” shall mean each of the: (i) General Security
Agreement, made by ASW to the Agent for itself and the benefit of the Lenders;
(ii) Assignment of Insurance, made by ASW to the Agent for itself and the
benefit of the Lenders; (iii) Irrevocable Direction Regarding Insurance, made by
ASW for the benefit of the Agent (for itself and on behalf of the Lenders); and
(iv) Pledge Agreement granted by Ampco UES with respect to sixty-five percent
(65%) of the Equity Interests of ASW, to the Agent for itself and the benefit of
the Lenders.

“Canadian Sublimit” shall mean a Dollar Equivalent amount equal to Fifteen
Million and 00/100 Dollars ($15,000,000.00); provided that such amount may, at
the option of the Borrowers, be increased proportionately with any increase in
the Maximum Revolving Advance Amount in accordance with Section 2.24 or
decreased proportionately with any permanent reduction in the Maximum Revolving
Advance Amount in accordance with Section 2.2(f).

“Canadian Swing Loans” shall mean Swing Loans made to ASW.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

- 4 -



--------------------------------------------------------------------------------

“Eligible Canadian Inventory” shall mean and include Inventory of ASW, valued at
the lower of cost or market value, determined on a first-in-first-out basis,
which is not, in Agent’s opinion, obsolete, slow moving or unmerchantable and
which Agent, in its Permitted Discretion, shall not deem ineligible Inventory,
based on such considerations as Agent may from time to time deem appropriate
including whether the Inventory is subject to a perfected, first priority
security interest in favor of Agent and no other Lien (other than a Permitted
Encumbrance). In addition, Inventory shall not be Eligible Canadian Inventory if
it: (a) does not conform to all standards imposed by any Governmental Body which
has regulatory authority over such goods or the use or sale thereof; (b) is
in-transit within Canada or the United States unless such Inventory is in
transit from a Canadian or a United States location owned by a Borrower or a
Canadian or a United States location identified on Schedule 4.4 (as such
Schedule may be updated from time to time) to a Canadian or a United States
location owned by a Borrower or a Canadian or a United States location
identified on Schedule 4.4 (as such Schedule may be updated on fifteen
(15) days’ prior written notice from time to time) provided that Agent has
registered a first (subject to Permitted Encumbrances) priority Lien in each
applicable jurisdiction including the jurisdiction of origination and
destination for Inventory in transit or is located at a third party processor
located in Canada and where the Agent has registered a first (subject to
Permitted Encumbrances) priority Lien and such third party processor has
executed in favor of Agent a Lien Waiver Agreement (or Agent shall agree
otherwise in its sole discretion after establishing reserves against the
Canadian Formula Amount with respect thereto as Agent shall deem appropriate in
its sole discretion); (c) is located outside Canada or at a location that is not
otherwise in compliance with this Agreement unless such Inventory is in transit
from a Canadian or a United States location owned by a Borrower or a Canadian or
a United States location identified on Schedule 4.4 (as such Schedule may be
updated on fifteen (15) days’ prior written notice from time to time) to a third
party processor located in the United States and where the Agent has registered
a first (subject to Permitted Encumbrances) priority Lien and such third party
processor has executed in favor of Agent a Lien Waiver Agreement (or Agent shall
agree otherwise in its sole discretion after establishing reserves against the
Canadian Formula Amount with respect thereto as Agent shall deem appropriate in
its sole discretion) and then only to the extent that: (i) Agent has received
assurances satisfactory to it that all of the original Documents evidencing such
Inventory (all of which

 

- 5 -



--------------------------------------------------------------------------------

Documents shall be Negotiable Documents) have been issued by the applicable
carrier and have been forwarded to an Eligible Customs Broker (and, if such
Documents are not actually received by an Eligible Customs Broker within ten
(10) days after the sending thereof, such Inventory shall thereupon cease to be
Eligible Canadian Inventory), or, if required by Agent in the exercise of its
sole discretion, all of such original Documents are in the possession, in the
United States, of Agent or an Eligible Customs Broker (as specified by Agent);
(ii) such Inventory is fully insured by marine cargo or other similar insurance,
in such amounts, with such insurance companies and subject to such deductibles
as are satisfactory to Agent and in respect of which Agent has been named as
lender loss payee; and (iii) Agent has received an executed freight forwarder
agreement with respect to such Inventory from an Eligible Customs Broker;
(d) constitutes Consigned Inventory unless a waiver has been obtained from the
holder of such Inventory (other than Consigned Inventory not in excess of the
Dollar Equivalent amount of (A) Five Hundred Thousand and 00/100 Dollars
($500,000.00) in any one location at any one point and (B) One Million and
00/100 Dollars in the aggregate in all locations at any one point); (e) is the
subject of an Intellectual Property Claim; (f) is subject to a License Agreement
that limits, conditions or restricts ASW’s or Agent’s right to sell or otherwise
dispose of such Inventory, unless Agent is a party to a Licensor/Agent Agreement
with the Licensor under such License Agreement (or Agent shall agree otherwise
in its sole discretion after establishing reserves against the Canadian Formula
Amount with respect thereto as Agent shall deem appropriate in its sole
discretion); (g) is situated at a location not owned by ASW unless the owner or
occupier of such location has executed in favor of Agent a Lien Waiver Agreement
(or Agent shall agree otherwise in its sole discretion after establishing
reserves against the Canadian Formula Amount with respect thereto as Agent shall
deem appropriate in its sole discretion); or (h) or if the sale of such
Inventory would result in an ineligible Receivable.

“Eligible Canadian Receivables” shall mean and include, each Receivable of ASW
arising in the Ordinary Course of Business and which Agent, in its sole credit
judgment, shall deem to be an Eligible Canadian Receivable, based on such
considerations as Agent may from time to time deem appropriate. A Receivable
shall not be deemed eligible unless such Receivable is subject to Agent’s first
priority perfected security interest and no other Lien (other than Permitted
Encumbrances), and is evidenced by an invoice or other documentary evidence
satisfactory to Agent. In addition, no Receivable shall be an Eligible Canadian
Receivable if:

(a)    it arises out of a sale made by ASW to an Affiliate of any Borrower or to
a Person controlled by an Affiliate of any Borrower;

 

- 6 -



--------------------------------------------------------------------------------

(b)    it is due or unpaid more than ninety (90) days after the original invoice
date or sixty (60) days after the original due date;

(c)    fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Canadian Receivables hereunder;

(d)    any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;

(e)    an Insolvency Event shall have occurred with respect to such Customer;

(f)    the sale is to a Customer outside the continental United States of
America or a province or territory of Canada that has not adopted the PPSA,
unless the sale is on letter of credit, guaranty or acceptance terms, in each
case acceptable to Agent in its sole discretion;

(g)    [Reserved];

(h)    Agent believes, in its sole judgment, that collection of such Receivable
is insecure or that such Receivable may not be paid by reason of the Customer’s
financial inability to pay;

(i)    the Customer is the Her Majesty in right of Canada or any Provincial or
local Governmental Body, or any ministry, unless ASW assigns its right to
payment of such Receivable to the Agent in compliance with the particular
provisions of the Financial Administration Act, R.S.C. 185, c.F 11, as amended,
or any similar applicable federal, provincial or local law, regulation or
requirement; and such assignment is enforceable against such Governmental Body;

(j)    the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by ASW and accepted by the Customer or the Receivable otherwise
does not represent a final sale;

 

- 7 -



--------------------------------------------------------------------------------

(k)    the Receivables of the Customer exceed a credit limit determined by
Agent, in its sole discretion, to the extent such Receivable exceeds such limit;

(l)    the Receivable is subject to any offset, deduction, defense, dispute,
credits or counterclaim (but such Receivable shall only be ineligible to the
extent of such offset, deduction, defense or counterclaim), the Customer is also
a creditor or supplier of a Borrower or the Receivable is contingent in any
respect or for any reason;

(m)    ASW has made any agreement with any Customer for any deduction therefrom,
except for discounts or allowances made in the Ordinary Course of Business for
prompt payment, all of which discounts or allowances are reflected in the
calculation of the face value of each respective invoice related thereto;

(n)    any return, rejection or repossession of the merchandise has occurred or
the rendition of services has been disputed;

(o)    such Receivable is not payable to ASW; or

(p)    such Receivable is not otherwise satisfactory to Agent as determined in
good faith by Agent in the exercise of its discretion in a reasonable manner.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“FCEP” shall mean FCEP Delaware LLC, a Delaware limited liability company, and
shall extend to all permitted successors and assigns of such Person.

“FSCO” shall mean The Financial Services Commission of Ontario or like body in
Canada or in any other province or territory or jurisdiction of Canada with whom
a Canadian Pension Plan is required to be registered in accordance with
Applicable Law and any other Governmental Body succeeding to the functions
thereof.

“Insolvency Laws” shall mean the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Winding Up and Restructuring
Act (Canada) and any applicable governing corporate statute providing for
arrangements, each as now and heareafter in effect, any successor statutes, and
any other applicable bankruptcy laws including any Applicable Laws permitting a
debtor to obtain a stay of proceedings or a reorganization or arrangement or a
compromise of its debts.

 

- 8 -



--------------------------------------------------------------------------------

“PPSA” shall mean the Personal Property Security Act (Ontario), or any other
applicable Canadian federal or provincial statute pertaining to the granting,
perfecting, priority or ranking of security interests, liens, hypothecs on
personal property, and any successor statutes, together with any regulations
thereunder, in each case as in effect from time to time. References to sections
of the PPSA shall be construed to also refer to any successor sections.

“Priority Payables” shall mean (a) the full amount of the obligations,
liabilities or indebtedness of ASW which (i) has a trust, deemed trust or
statutory lien imposed to provide for payment or a Lien, choate or inchoate,
ranking or capable of ranking senior to or pari passu with Liens securing the
Canadian Obligations on any Collateral under any Applicable Law or (ii) have a
right imposed to provide for payment ranking or capable of ranking senior to or
pari passu with the Canadian Obligations under any Applicable Law, including,
but not limited to, claims for unremitted and/or accelerated rents, utilities,
taxes (including sales taxes and goods and services taxes and harmonized sales
taxes and withholding taxes), amounts payable to an insolvency administrator,
wages, employee withholdings or deductions and vacation pay, severance and
termination pay, including pursuant to the Wage Earner Protection Program Act
(Canada), government royalties and pension fund obligations (including any
amounts representing any unfunded liability, solvency deficiency or wind-up
deficiency with respect to a Canadian Pension Plan) and (b) the the amount equal
to the aggregate value of the right of a supplier to repossess goods pursuant to
Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or any other
Applicable Laws granting revendication or similar rights to unpaid suppliers or
any similar laws of Canada or any other applicable jurisdiction.

“Specified Canadian Pension Plan” means any Canadian Pension Plan which contains
a “defined benefit provision”, as defined in subsection 147.1(1) of the Income
Tax Act (Canada).

“Second Amendment Closing Date” shall mean March 2, 2017.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

- 9 -



--------------------------------------------------------------------------------

4.    Section 1.2 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and inserting in their stead the
following:

“Advance Rates” shall have the meaning set forth in Section 2.1(a)(D)(y)(ii)
hereof.

“Akers” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all permitted successors and assigns of any such Person.

“Akers Sweden” shall mean have the meaning set forth in the preamble to this
Agreement and shall extend to all permitted successors and assigns of any such
Person.

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time
(including, without limitation, any Canadian Anti-Money Laundering &
Anti-Terrorism Legislation).

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, provincial (which shall be deemed to include territories),
federal and foreign constitutions, statutes, rules, regulations, treaties,
directives and orders of any Governmental Body, and all orders, judgments and
decrees of all courts and arbitrators.

“ASW” shall mean ASW Steel Inc., an Ontario corporation.

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in Pittsburgh, Pennsylvania or the Province of Ontario, Canada in
respect of ASW and any Canadian Dollar Denominated Advances and, if the
applicable Business Day relates to any LIBOR Rate Loans, such day must also be a
day on which dealings are carried on in the London interbank market.

“Cash Management Products and Services” shall mean agreements or other
arrangements under which Agent or any Lender or any Affiliate of Agent or a
Lender provides or arranges for or provides an indemnity or guarantee in respect
of the provision of any of the following products or services to any Loan Party:
(a) credit cards; (b) credit card processing services; (c) debit

 

- 10 -



--------------------------------------------------------------------------------

cards and stored value cards; (d) commercial cards; (e) ACH transactions; and
(f) cash management and treasury management services and products, including
without limitation controlled disbursement accounts or services, lockboxes,
blocked accounts, automated clearinghouse transactions, overdrafts, interstate
depository network services. The indebtedness, obligations and liabilities of
any Loan Party to the provider of any Cash Management Products and Services
(including all obligations and liabilities owing to such provider in respect of
any returned items deposited with such provider) (the “Cash Management
Liabilities”) shall be “Obligations” hereunder, guaranteed obligations under the
Guaranty and secured obligations under any Guarantor Security Agreement, as
applicable, and otherwise treated as Obligations for purposes of each of the
Other Documents.

“Collateral” shall mean and include the collateral under the Canadian Security
Documents, the UK Security Documents, the Swedish Security Documents and all
right, title and interest of each Loan Party (other than ASW, the UK Borrower,
Davy Roll or the Swedish Borrowers) in all of the following property and assets
of such Loan Party (other than ASW, the UK Borrower, Davy Roll or the Swedish
Borrowers), in each case whether now existing or hereafter arising or created
and whether now owned or hereafter acquired and wherever located:

(a)    all Receivables and all supporting obligations relating thereto;

(b)    all equipment and fixtures;

(c)    all general intangibles (including all payment intangibles and all
software) and all supporting obligations related thereto;

(d)    all Inventory;

(e)    all Subsidiary Stock, securities, investment property, and financial
assets;

(f)    all contract rights, rights of payment which have been earned under a
contract rights, chattel paper (including electronic chattel paper and tangible
chattel paper), commercial tort claims (whether now existing or hereafter
arising); documents (including all warehouse receipts and bills of lading),
deposit accounts, goods, instruments (including promissory notes), letters of
credit (whether or not the respective letter of credit is evidenced by a
writing) and letter-of-credit rights, cash, certificates of deposit, insurance
proceeds (including hazard, flood and credit

 

- 11 -



--------------------------------------------------------------------------------

insurance), security agreements, eminent domain proceeds, condemnation proceeds,
tort claim proceeds and all supporting obligations;

(g)    all ledger sheets, ledger cards, files, correspondence, records, books of
account, business papers, computers, computer software (owned by any Loan Party
(other than ASW, the UK Borrower, Davy Roll or the Swedish Borrowers) or in
which it has an interest), computer programs, tapes, disks and documents,
including all of such property relating to the property described in clauses
(a) through (h) of this definition;

(h)    all proceeds and products of the property described in clauses
(a) through (i) of this definition, in whatever form. It is the intention of the
parties that if Agent shall fail to have a perfected Lien in any particular
property or assets of any Loan Party (other than ASW, the UK Borrower, Davy Roll
or the Swedish Borrowers) for any reason whatsoever, but the provisions of this
Agreement and/or of the Other Documents, together with all financing statements
and other public filings relating to Liens filed or recorded by Agent against
Loan Parties (other than ASW, the UK Borrower, Davy Roll or the Swedish
Borrowers), would be sufficient to create a perfected Lien in any property or
assets that such Loan Party (other than ASW, the UK Borrower, Davy Roll or the
Swedish Borrowers) may receive upon the sale, lease, license, exchange, transfer
or disposition of such particular property or assets, then all such “proceeds”
of such particular property or assets shall be included in the Collateral as
original collateral that is the subject of a direct and original grant of a
security interest as provided for herein and in the Other Documents (and not
merely as proceeds (as defined in Article 9 of the Uniform Commercial Code) in
which a security interest is created or arises solely pursuant to Section 9-315
of the Uniform Commercial Code); and

(i)    any cash collateral referred to in the definition of Cash Collateralize
or in Section 3.2(b) hereof.

Notwithstanding the foregoing, Collateral shall not include any Excluded
Property.

“Defaulting Lender” shall mean any Lender that: (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Revolving Commitment Percentage of Advances, (ii) if applicable,
fund any portion of its Participation Commitment in Letters of Credit or Swing
Loans or (iii) pay over to Agent, Issuer, Swing Loan Lender or any Lender any
other amount required to be paid by it

 

- 12 -



--------------------------------------------------------------------------------

hereunder, unless, in the case of clause (i) above, such Lender notifies Agent
in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including a particular Default or Event of Default, if any) has not been
satisfied; (b) has notified Borrowers or Agent in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
a particular Default or Event of Default, if any) to funding a loan under this
Agreement cannot be satisfied) or generally under other agreements in which it
commits to extend credit; (c) has failed, within two (2) Business Days after
request by Agent, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Advances and, if applicable, participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
Agent’s receipt of such certification in form and substance satisfactory to the
Agent; (d) has become the subject of (i) an Insolvency Event or (ii) a Bail-In
Action; or (e) has failed at any time to comply with the provisions of Section
2.6(e) with respect to purchasing participations from the other Lenders, whereby
such Lender’s share of any payment received, whether by setoff or otherwise, is
in excess of its pro rata share of such payments due and payable to all of the
Lenders.

“EBITDA” shall mean, for any period, the sum of (a) net income (or loss) for
such period (excluding extraordinary gains and extraordinary losses), plus
(b) all interest expense for such period, plus (c) all charges against income
for such period for federal, state, provincial (which shall be deemed to include
territories) and local taxes, plus (d) depreciation expenses for such period,
plus (e) amortization expenses for such period, plus (f) fees, costs and
expenses directly incurred in connection with and paid within sixty (60) days
after the closing of any applicable Permitted Acquisition to the extent expensed
but not capitalized during such period in an aggregate amount not to exceed Five
Million and 00/100 Dollars ($5,000,000.00) for any such period, plus (g) solely
with respect to any applicable Permitted Acquisition where the purchase price
payable in connection therewith may be increased as a result of a mark-to-market
adjustment in the share value of Ampco-Pitt Corp., an amount equal to the
increase (but in no event any decrease) in the applicable purchase price payable
by Ampco-Pitt Corp. or any other applicable Loan Party, as

 

- 13 -



--------------------------------------------------------------------------------

applicable, as a result of such mark-to-market adjustment (with each calculation
of any such increase to be determined on terms and conditions and evidenced in
form and substance reasonably acceptable to the Agent) to the extent such
increase amount has been deducted in the determination of net income for such
period, plus (h) any non-cash losses or non-cash net loss impairment reflected
in net income as a result of inclusion of the proportionate share of financial
results of: (1) Union Electric Steel MG Roll Company Limited, an entity existing
under the laws of the Peoples’ Republic of China; and/or (2) Shani Akers TISCO
Roll Co. Ltd., Taiyan, an entity existing under the laws of the Peoples’
Republic of China, in each case, in the determination of net income, plus
(i) the non-cash effects of inclusion of purchase accounting in connection with
Permitted Acquisitions, plus (j) restructuring expenses and integration costs in
connection with and paid within three hundred sixty-five (365) days of the
closing of any applicable Permitted Acquisition to the extent expensed but not
capitalized during such period in an aggregate amount not to exceed Five Million
and 00/100 Dollars ($5,000,000.00) in any fiscal year, plus (k) pension and
other post-retirement benefit expense to the extent expensed but not capitalized
during such period, plus (l) non-cash asbestos-related charges and credits to
the extent expensed but not capitalized during such period, plus
(m) debt-related financing costs to the extent expensed but not capitalized
during such period in an aggregate amount not to exceed Five Hundred Thousand
and 00/100 Dollars ($500,000.00) for such period, plus (n) non-cash charges to
intangible assets, non-cash impairments of plant, property and equipment and
impairment of goodwill, in each case for the Loan Parties and their Subsidiaries
on a consolidated basis in accordance with GAAP.

“Eligible Customs Broker” shall mean a customs broker that has its principal
assets and place of business in the United States or Canada and which is
acceptable to Agent and with which Agent has entered into a freight forwarder
agreement, in form and substance acceptable to the Agent.

“Eligible Swedish Insured Foreign Receivable or Receivables” shall mean
Receivables of the Swedish Borrowers that meet the requirements of Eligible
Swedish Receivables, except clause (f) of such definition, provided that such
Receivable is credit insured (the insurance carrier, amount and terms of such
insurance shall be reasonably acceptable to Agent and shall name Agent as
beneficiary or loss payee, as applicable).

“Eligible Swedish Inventory” shall mean and include Inventory of Swedish
Borrowers, valued at the lower of cost or market value, determined on a
first-in-first-out basis, which is not,

 

- 14 -



--------------------------------------------------------------------------------

in Agent’s opinion, obsolete, slow moving or unmerchantable and which Agent, in
its Permitted Discretion, shall not deem ineligible Inventory, based on such
considerations as Agent may from time to time deem appropriate including whether
the Inventory is subject to a perfected, first priority security interest in
favor of Agent and no other Lien (other than a Permitted Encumbrance). In
addition, Inventory shall not be Eligible Swedish Inventory if it: (a) does not
conform to all standards imposed by any Governmental Body which has regulatory
authority over such goods or the use or sale thereof; (b) is in-transit within
Sweden unless such Inventory is in transit from a Swedish location owned by a
Borrower or a Swedish location identified on Schedule 4.4 (as such Schedule may
be updated from time to time) to a Swedish location owned by a Borrower or a
Swedish location identified on Schedule 4.4 (as such Schedule may be updated
from time to time) or is located at a third party processor located in Sweden
and where such third party processor has executed in favor of Agent a Lien
Waiver Agreement (or Agent shall agree otherwise in its sole discretion after
establishing reserves against the Swedish Formula Amount with respect thereto as
Agent shall deem appropriate in its sole discretion); (c) is located outside
Sweden or at a location that is not otherwise in compliance with this Agreement
unless such Inventory is in transit from a Swedish location owned by a Borrower
or a Swedish location identified on Schedule 4.4 (as such Schedule may be
updated from time to time) to a third party processor located in the United
States and where such third party processor has executed in favor of Agent a
Lien Waiver Agreement (or Agent shall agree otherwise in its sole discretion
after establishing reserves against the Swedish Formula Amount with respect
thereto as Agent shall deem appropriate in its sole discretion) and then only to
the extent that: (i) Agent has received assurances satisfactory to it that all
of the original Documents evidencing such Inventory (all of which Documents
shall be Negotiable Documents) have been issued by the applicable carrier and
have been forwarded to an Eligible Customs Broker (and, if such Documents are
not actually received by an Eligible Customs Broker within ten (10) days after
the sending thereof, such Inventory shall thereupon cease to be Eligible Swedish
Inventory), or, if required by Agent in the exercise of its sole discretion, all
of such original Documents are in the possession, in the United States, of Agent
or an Eligible Customs Broker (as specified by Agent); (ii) such Inventory is
fully insured by marine cargo or other similar insurance, in such amounts, with
such insurance companies and subject to such deductibles as are satisfactory to
Agent and in respect of which Agent has been named as lender loss payee; and
(iii) Agent has received an executed freight forwarder agreement with respect to
such Inventory from an Eligible Customs Broker; (d) constitutes Consigned
Inventory unless a

 

- 15 -



--------------------------------------------------------------------------------

waiver has been obtained from the holder of such Inventory (other than Consigned
Inventory not in excess of the Dollar Equivalent amount of (A) Five Hundred
Thousand and 00/100 Dollars ($500,000.00) in any one location at any one point
and (B) One Million and 00/100 Dollars in the aggregate in all locations at any
one point); (e) is the subject of an Intellectual Property Claim; (f) is subject
to a License Agreement that limits, conditions or restricts the applicable
Swedish Borrower’s or Agent’s right to sell or otherwise dispose of such
Inventory, unless Agent is a party to a Licensor/Agent Agreement with the
Licensor under such License Agreement (or Agent shall agree otherwise in its
sole discretion after establishing reserves against the Swedish Formula Amount
with respect thereto as Agent shall deem appropriate in its sole discretion);
(g) is situated at a location not owned by a Swedish Borrower unless the owner
or occupier of such location has executed in favor of Agent a Lien Waiver
Agreement (or Agent shall agree otherwise in its sole discretion after
establishing reserves against the Swedish Formula Amount with respect thereto as
Agent shall deem appropriate in its sole discretion); or (h) or if the sale of
such Inventory would result in an ineligible Receivable.

“Eligible Swedish Receivables” shall mean and include, each Receivable of a
Swedish Borrower arising in the Ordinary Course of Business and which Agent, in
its sole credit judgment, shall deem to be an Eligible Swedish Receivable, based
on such considerations as Agent may from time to time deem appropriate. A
Receivable shall not be deemed eligible unless such Receivable is subject to
Agent’s first priority perfected security interest and no other Lien (other than
Permitted Encumbrances), and is evidenced by an invoice or other documentary
evidence satisfactory to Agent. In addition, no Receivable shall be an Eligible
Swedish Receivable if:

(a)    it arises out of a sale made by a Swedish Borrower to an Affiliate of any
Borrower or to a Person controlled by an Affiliate of any Borrower;

(b)    it is due or unpaid more than ninety (90) days after the original invoice
date or sixty (60) days after the original due date; provided, however,
Receivables that, but for compliance with this subsection (b), are otherwise
Eligible Swedish Receivables, due and payable by Designated Customers and not
due or unpaid more than one hundred twenty (120) days after the original invoice
date or sixty (60) days after the original due date shall be deemed to be
Eligible Swedish Receivables to the extent that the Dollar Equivalent amount of
any such Receivables, together with the Dollar Equivalent amount of any
Receivables comprising Eligible UK Receivables under subpart (b) of the

 

- 16 -



--------------------------------------------------------------------------------

definition thereof, does not exceed Two Million Five Hundred Thousand and 00/100
Dollars ($2,500,000.00), singularly or in the aggregate, at any time;

(c)    fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Swedish Receivables hereunder;

(d)    any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;

(e)    an Insolvency Event shall have occurred with respect to such Customer;

(f)    the sale is to a Customer outside Sweden, unless the sale is on letter of
credit, guaranty or acceptance terms, in each case acceptable to Agent in its
sole discretion; provided, however, Receivables that, but for compliance with
this subsection (f), are otherwise Eligible Swedish Receivables, due and payable
by Designated Customers or Eligible Swedish Insured Foreign Receivables shall be
deemed to be Eligible Swedish Receivables to the extent that the Dollar
Equivalent amount of any such Receivables, together with the Dollar Equivalent
amount of any Receivables comprising Eligible UK Receivables under subpart
(f) of the definition thereof, does not exceed Five Million and 00/100 Dollars
($5,000,000.00), singularly or in the aggregate, at any time;

(g)    the invoice or other documentary evidence with respect to such Receivable
does not contain a notice and direction to the applicable Customer in form and
substance sufficient to cause the Agent’s fixed charge security interest to be
perfected against such Receivable;

(h)    Agent believes, in its sole judgment, that collection of such Receivable
is insecure or that such Receivable may not be paid by reason of the Customer’s
financial inability to pay;

(i)    Intentionally deleted;

(j)    the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by a Swedish Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;

 

- 17 -



--------------------------------------------------------------------------------

(k)    the Receivables of the Customer exceed a credit limit determined by
Agent, in its sole discretion, to the extent such Receivable exceeds such limit;

(l)    the Receivable is subject to any offset, deduction, defense, dispute,
credits or counterclaim (but such Receivable shall only be ineligible to the
extent of such offset, deduction, defense or counterclaim), the Customer is also
a creditor or supplier of a Borrower or the Receivable is contingent in any
respect or for any reason;

(m)    a Swedish Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;

(n)    any return, rejection or repossession of the merchandise has occurred or
the rendition of services has been disputed;

(o)    such Receivable is not payable to a Swedish Borrower; or

(p)    such Receivable is not otherwise satisfactory to Agent as determined in
good faith by Agent in the exercise of its discretion in a reasonable manner.

“Environmental Laws” shall mean all federal, state, local, provincial (which
shall be deemed to include territories), country or international environmental,
land use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes as well as common laws, relating to the protection of the
environment, human health and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Materials and the rules, regulations, policies, guidelines,
interpretations, decisions, orders and directives of federal, state, provincial
(which shall be deemed to include territories), international and local
governmental agencies and authorities with respect thereto

“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity of such Person, whether
voting or nonvoting, including common stock, preferred stock, convertible

 

- 18 -



--------------------------------------------------------------------------------

securities or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Exchange Act), including in each case all of the following rights relating to
such Equity Interests, whether arising under the Organizational Documents of the
Person issuing such Equity Interests (the “issuer”) or under the applicable laws
of such issuer’s jurisdiction of organization relating to the formation,
existence and governance of corporations, limited liability companies, unlimited
liability company, or partnerships or business trusts or other legal entities,
as the case may be: (i) all economic rights (including all rights to receive
dividends and distributions) relating to such Equity Interests; (ii) all voting
rights and rights to consent to any particular action(s) by the applicable
issuer; (iii) all management rights with respect to such issuer; (iv) in the
case of any Equity Interests consisting of a general partner interest in a
partnership, all powers and rights as a general partner with respect to the
management, operations and control of the business and affairs of the applicable
issuer; (v) in the case of any Equity Interests consisting of the
membership/limited liability company/unlimited liability company interests of a
managing member in a limited liability company or unlimited liability company,
all powers and rights as a managing member with respect to the management,
operations and control of the business and affairs of the applicable issuer;
(vi) all rights to designate or appoint or vote for or remove any officers,
directors, manager(s), general partner(s) or managing member(s) of such issuer
and/or any members of any board of members/managers/partners/directors that may
at any time have any rights to manage and direct the business and affairs of the
applicable issuer under its Organizational Documents as in effect from time to
time or under Applicable Law; (vii) all rights to amend the Organizational
Documents of such issuer, (viii) in the case of any Equity Interests in a
partnership or limited liability company, the status of the holder of such
Equity Interests as a “partner”, general or limited, or “member” (as applicable)
under the applicable Organizational Documents and/or Applicable Law; and
(ix) all certificates evidencing such Equity Interests.

“European Sublimit” shall mean a Dollar Equivalent amount equal to Fifteen
Million and 00/100 Dollars ($15,000,000.00); provided that such amount may, at
the option of the Borrowers, be increased proportionately with any increase in
the Maximum Revolving Advance Amount in accordance with Section 2.24 or
decreased proportionately with any permanent reduction in the Maximum Revolving
Advance Amount in accordance with Section 2.2(f).

 

- 19 -



--------------------------------------------------------------------------------

“Excluded Foreign Subsidiary” shall mean any Foreign Subsidiary listed on
Schedule 1.1(S)(2) (other than ASW, the UK Borrower, Davy Roll, the Swedish
Borrowers and Akers Valji).

“Existing Letters of Credit” shall mean the letters of credit issued under that
certain Letter Agreement, dated June 26, 2003, by and among Ampco-Pitt Corp.,
Aerofin Corporation, a Pennsylvania corporation, UES and PNC Bank, National
Association, as the same may have been amended from time to time, with stated
expiration dates beyond the Second Amendment Closing Date, which letters of
credit are set forth on Schedule 1.1 hereof.

“Fixed Charges” shall mean, with respect to any fiscal period, the sum of
interest expense, scheduled principal installments on Indebtedness, including
capitalized lease obligations, amortization of availability under the Fixed
Asset Advance Amount, share repurchases, cash contributed to Plans and Canadian
Pension Plans, cash paid with respect to pension and other post-retirement
benefit expense, and cash paid (adjusted for insurance proceeds to the extent
received for covered claims) for any asbestos related liability, in each case
for the Loan Parties and their Subsidiaries on a consolidated basis in
accordance with GAAP.

“Formula Amount” shall have the meaning set forth in Section 2.1(a)(D) hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America and, solely with respect to ASW, Canada, in effect from time to time.

“Governmental Body” shall mean any nation or government, any state, province
(which shall be deemed to include territories) or other political subdivision
thereof or any entity, authority, agency, division or department exercising the
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to a government (including any supra-national bodies
such as the European Union or the European Central Bank) and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

“Guarantor” shall mean Ampco-Pitt Corp., Ampco Securities, Ampco Investments,
Ampco UES, RollTech, Davy

 

- 20 -



--------------------------------------------------------------------------------

Roll, FCEP and any other Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations and “Guarantors” means
collectively all such Persons

“Hazardous Wastes” shall mean all waste materials subject to regulation under
RCRA Subtitle C, the Canadian Environmental Assessment Act, the Environmental
Protection Act (Ontario), Canadian Environmental Protection Act, and any other
applicable Federal, state and provincial (which shall be deemed to include
territories) laws now in force or hereafter enacted relating to hazardous waste
disposal

“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code, the
Insolvency Action 1986, any Insolvency Laws or any other Applicable Law), or
regulatory restrictions, (b) has had a receiver, receiver and manager, monitor,
liquidator, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation or arrangement of its business appointed for it or has called a
meeting of its creditors, (c) admits in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (d) with respect to a Lender, such Lender is unable to perform
hereunder due to the application of Applicable Law, or (e) in the good faith
determination of Agent, has taken any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any such proceeding or
appointment of a type described in clauses (a) or (b), provided that an
Insolvency Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by a Governmental Body or instrumentality
thereof if, and only if, such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Body or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

“LIBOR Rate” shall mean the following:

(a)    for any LIBOR Rate Loan made in any LIBOR Quoted Currency for the then
current Interest Period relating thereto, the interest rate per annum determined
by Agent by dividing (the resulting quotient rounded upwards, if necessary, to

 

- 21 -



--------------------------------------------------------------------------------

the nearest 1/100th of 1% per annum) (a) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which such LIBOR Quoted Currency deposits are offered by leading banks in the
London interbank deposit market) for such LIBOR Quoted Currency, or the rate
which is quoted by another source selected by Agent as an authorized information
vendor for the purpose of displaying rates at which such LIBOR Quoted Currency
deposits are offered by leading banks in the London interbank deposit market (a
“LIBOR Quoted Currency Alternate Source”), at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period as
the London interbank offered rate for such LIBOR Quoted Currency for an amount
comparable to such LIBOR Rate Loan and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
LIBOR Quoted Currency Alternate Source, a comparable replacement rate determined
by Agent at such time (which determination shall be conclusive absent manifest
error)), by (b) a number equal to 1.00 minus the Reserve Percentage; provided,
however, that if the LIBOR Rate determined as provided above would be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Agent shall give reasonably prompt notice to the Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

(b)    for any LIBOR Rate Loan made in Swedish Krona for the then current
Interest Period relating thereto, the interest rate per annum determined by
Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (a) the Stockholm Interbank Offered Rate
(STIBOR) which appears on the Bloomberg Page BTMM SW (or on such other
substitute Bloomberg page that displays rates at which Swedish Krona deposits
are offered by leading banks in the Stockholm interbank deposit market) as
published by the Swedish Bankers’ Association (or on any successor or substitute
service providing rate quotations comparable to those currently provided by such
service, as determined by the Agent from time to time) for Swedish Krona, or the
rate which is quoted by another source selected by Agent as an authorized
information vendor for the purpose of displaying rates at which Swedish Krona
deposits are offered by leading banks in the Stockholm interbank deposit market
(a “STIBOR Alternate Source”), at approximately 11:00 a.m.,

 

- 22 -



--------------------------------------------------------------------------------

Stockholm, Sweden time, two (2) Business Days prior to the commencement of such
Interest Period as the Stockholm interbank offered rate for Swedish Krona for an
amount comparable to such LIBOR Rate Loan and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BTMM SW (or any substitute page) or
any STIBOR Alternate Source, a comparable replacement rate determined by Agent
at such time (which determination shall be conclusive absent manifest error)),
by (b) a number equal to 1.00 minus the Reserve Percentage; provided, however,
that if the LIBOR Rate determined as provided above would be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Agent shall give reasonably prompt notice to the Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

(c)    for any LIBOR Rate Loan made in Canadian Dollars for the then current
Interest Period relating thereto, the interest rate per annum determined by
Agent equal to the arithmetic average rate applicable to Canadian Dollar
bankers’ acceptances (C$BAs) for the applicable Interest Period appearing on the
Bloomberg page BTMM CA, rounded to the nearest 1/100th of one percent (1%) (with
.005% being rounded up) per annum, at approximately 11:00 a.m. Eastern Time,
three (3) Business Days prior to the commencement of such Interest Period, or if
such day is not a Business Day, then on the immediately preceding Business Day,
provided that if such rate does not appear on the Bloomberg page BTMM CA on such
day then such rate on such day shall be the rate for such period applicable to
Canadian Dollar bankers’ acceptances quoted by a bank listed in Schedule I of
the Bank Act (Canada), as selected by the Agent, as of 11:00 a.m. Eastern Time
on such day or, if such day is not a Business Day, then on the immediately
preceding Business Day; provided, however, that if the LIBOR Rate determined as
provided above would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Agent shall give reasonably prompt notice to the Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

 

- 23 -



--------------------------------------------------------------------------------

(d)    If, at any time, the Agent and all of the Lenders approve an additional
Optional Currency, any references in this Agreement to the LIBOR Rate applicable
to any such additional Optional Currency shall be a reference to a rate to be
mutually agreed upon between the Agent and the Borrowers.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien/adverse right/adverse claim/deemed trust
(whether statutory or otherwise), charge, claim or encumbrance, or preference,
priority or other security agreement or preferential arrangement held or
asserted in respect of any asset of any kind or nature whatsoever including any
conditional sale or other title retention agreement, any lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement under the Uniform Commercial
Code, the PPSA or comparable law of any jurisdiction, including, but not limited
to any Applicable Law.

“Optional Currency” shall mean any of the following currencies (i) Canadian
Dollars, (ii) Pounds Sterling, (iii) Euros, (iv) Swedish Krona and (v) any other
currency approved by the Agent and all of the Lenders.

“Other Documents” shall mean the Note, the Perfection Certificates, any
Guaranty, any Pledge Agreement, any Lender-Provided Interest Rate Hedge, any
Lender-Provided Foreign Currency Hedge, the Canadian Security Documents, the UK
Security Documents, the Swedish Security Documents and any and all other
agreements, instruments and documents, including intercreditor agreements,
guaranties, pledges, powers of attorney, consents, interest or currency swap
agreements or other similar agreements and all other writings heretofore, now or
hereafter executed by any Borrower or any Guarantor and/or delivered to Agent or
any Lender in respect of the transactions contemplated by this Agreement, in
each case together with all extensions, renewals, amendments, supplements,
modifications, substitutions and replacements thereto and thereof.

“Permitted Assignees” shall mean: (a) Agent, any Lender or any of their direct
or indirect Affiliates; (b) a federal or state chartered bank, a United States
or Canadian branch of a Lender or a Canadian or United States branch of a
foreign bank, an insurance company, or any finance company generally engaged in
the business of making commercial loans; (c) any fund that is administered or
managed by Agent or any Lender, an Affiliate of Agent or any Lender or a related
entity; and (d) any Person to whom Agent or any Lender assigns its rights and
obligations under this Agreement as part of an assignment and transfer of such
Agent’s or Lender’s rights in and to a material portion of such Agent’s or
Lender’s portfolio of asset-based credit facilities.

 

- 24 -



--------------------------------------------------------------------------------

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, unlimited liability
company, limited liability partnership, institution, public benefit corporation,
joint venture, entity or Governmental Body (whether federal, state, provincial
(which shall be deemed to include territories), county, city, municipal or
otherwise, including any instrumentality, division, agency, body or department
thereof).”Pledge Agreement” shall mean, each of that certain: (i) Pledge
Agreement, dated as of the Closing Date, made by Ampco-Pitt Corp. for the
benefit of the Agent with respect to all of the issued and outstanding
membership interests of Ampco Securities and all of the issued and outstanding
capital stock of ALS; (ii) Pledge Agreement, dated as of the Closing Date, made
by Ampco Securities for the benefit of the Agent with respect to all of the
issued and outstanding capital stock of Ampco Investment and UES; (iii) Pledge
Agreement, dated as of the Closing date, made by ALS for the benefit of the
Agent with respect to sixty-five percent (65%) of the issued and outstanding
capital stock of Aerofin; (iv) Pledge Agreement, dated as of the Closing Date,
made by Ampco UES for the benefit of the Agent with respect to all of the issued
and outstanding capital stock of each of Rolltech and FCEP and sixty-five
percent (65%) of the issued and outstanding Equity Interests of ASW; (v) Pledge
Agreement, dated as of the Closing Date, made by UES for the benefit of the
Agent with respect to all of the issued and outstanding capital stock of Ampco
UES, and all of the issued and outstanding membership interests of Alloys;
(vi) Pledge Agreement, dated as of the Closing Date, made by Rolltech for the
benefit of the Agent with respect to all of the issued and outstanding capital
stock of National Roll and (vii) any other pledge agreements executed subsequent
to the Closing Date by any other Person to secure the Obligations.

“Swedish Availability Conditions” shall mean, singularly or collectively, as the
context may require: (i) Agent shall have received each of the executed Swedish
Security Documents; (ii) Swedish Borrowers shall have opened the applicable
Depository Accounts with Agent or Agent shall have received duly executed
agreements establishing the Blocked Accounts with financial institutions
acceptable to Agent for the collection or servicing of the applicable
Receivables of the Swedish Borrowers and proceeds of the applicable Collateral
of the Swedish Borrowers, as applicable, and Agent shall have entered into
control agreements with the applicable financial institutions in form and
substance satisfactory to Agent with respect to such Blocked Accounts; (iii)

 

- 25 -



--------------------------------------------------------------------------------

Each document required by this Agreement, any Swedish Security Document, any
related agreement or under law or reasonably requested by Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the applicable Collateral of the Swedish
Borrowers, as applicable, shall have been properly filed, registered or recorded
in each jurisdiction in which the filing, registration or recordation thereof is
so required or requested, and Agent shall have received an acknowledgment copy,
or other evidence satisfactory to it, of each such filing, registration or
recordation and satisfactory evidence of the payment of any necessary fee, tax
or expense relating thereto; (iv) Agent shall have received the executed
supplemental legal opinion of Wistrand Advokatbyrå with respect to the Swedish
Borrowers which shall cover such matters incident to the transactions
contemplated by the Swedish Security Documents, and related agreements as Agent
may reasonably require; (v) Agent shall have completed Collateral examinations
and received appraisals, the results of which shall be satisfactory in form and
substance to Agent, of the Receivables, Inventory, General Intangibles and
equipment of the Swedish Borrowers and all books and records in connection
therewith; (vi) Agent shall have received any and all Consents reasonably
necessary to permit the effectuation of the transactions contemplated by the
Swedish Security Documents; and, Agent shall have received such Consents and
waivers of such third parties as might assert claims with respect to the
applicable Collateral of the Swedish Borrowers, as applicable, as Agent and its
counsel shall deem necessary.

“Swedish Borrower” and “Swedish Borrowers” shall have the meaning set forth in
the preamble to this Agreement and shall extend to all permitted successors and
assigns of any such Persons.

“Swedish Letter of Credit” shall mean a Letter of Credit (other than any Letter
of Credit issued under the US Formula Amount) issued or caused to be issued for
the account of a Swedish Borrower.

“Swedish Obligations” shall mean all non-monetary Obligations of the Swedish
Borrowers and all monetary Obligations of the Swedish Borrowers, under or in
connection with Advances made by the Lenders or the Agent to a Swedish Borrower
or with respect to intercompany or other transfers in respect of which a Swedish
Borrower otherwise acts as a borrower (including, without limitation, any
Lender-Provided Foreign Currency Hedge and/or any Lender-Provided Interest Rate
Hedge), the amount of which monetary Obligations of the Swedish Borrowers shall
be determined by methods reasonably satisfactory to the Agent, which shall
include, without limitation, reference to

 

- 26 -



--------------------------------------------------------------------------------

the books and records relating to Advances made by Lenders or the Agent to a
Swedish Borrower and the records of intercompany transfers made to and from a
Swedish Borrower.

“Swedish Security Documents” shall mean each of the (i) Pledge Agreement
regarding Floating Charge Certificates, granted by Akers Sweden to the Agent for
the benefit of the Lenders; (ii) Pledge Agreement regarding Floating Charge
Certificates, granted by Akers to the Agent for the benefit of the Lenders;
(iii) Pledge Agreement regarding Receivables, granted by Akers Sweden to the
Agent for the benefit of the Lenders; (iv) Pledge Agreement regarding
Receivables, granted by Akers to the Agent for the benefit of the Lenders;
(v) Pledge Agreement regarding Accounts, granted by Akers Sweden to the Agent
for the benefit of the Lenders; and (vi) Pledge Agreement regarding Accounts,
granted by Akers to the Agent for the benefit of the Lenders.

“Swedish Swing Loans” shall mean Swing Loans made to a Swedish Borrower.

“Toxic Substance” shall mean and include any material present on the Real
Property (including the Leasehold Interests) which has been shown to have
significant adverse effect on human health or which is subject to regulation
under the Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq.,
applicable state or provincial (which shall be deemed to include territories)
law, or any other applicable Federal, state or provincial (which shall be deemed
to include territories) laws now in force or hereafter enacted relating to toxic
substances. “Toxic Substance” includes but is not limited to asbestos,
polychlorinated biphenyls (PCBs) and lead-based paints.

“UK Obligations” shall mean all non-monetary Obligations of UK Borrower and Davy
Roll and all monetary Obligations of UK Borrower and Davy Roll, under or in
connection with Advances made by the Lenders or the Agent to the UK Borrower or
with respect to intercompany or other transfers in respect of which the UK
Borrower otherwise acts as a borrower (including, without limitation, any
Lender-Provided Foreign Currency Hedge and/or any Lender-Provided Interest Rate
Hedge), the amount of which monetary Obligations of UK Borrower and Davy Roll
shall be determined by methods reasonably satisfactory to the Agent, which shall
include, without limitation, reference to the books and records relating to
Advances made by Lenders or the Agent to the UK Borrower and the records of
intercompany transfers made to and from UK Borrower and/or Davy Roll.

 

- 27 -



--------------------------------------------------------------------------------

“UK Security Documents” shall mean the Composite Guarantee and Debenture granted
by the UK Borrower and Davy Roll to the Agent for the benefit of the Lenders.

5.    Section 1.3 of the Credit Agreement is hereby amended by inserting as a
new sentence at the end of such Section the following:

In addition, without limiting the foregoing, the terms “accounts”, “chattel
paper”, “goods”, “instruments”, “intangibles”, “proceeds”, “securities”,
“investment property”, “document of title”, “inventory” and “equipment”, as and
when used in the description of Collateral located in Canada shall have the
meanings given to such terms in the PPSA. In this Agreement, (i) any term
defined in this Agreement by reference to the Uniform Commercial Code shall also
have any extended, alternative or analogous meaning given to such term in
applicable Canadian personal property security and other laws (including,
without limitation, the PPSA, the Bills of Exchange Act (Canada) and the
Depository Bills and Notes Act (Canada)), in all cases for the extension,
preservation or betterment of the security and rights of the Agent, (ii) all
references in this Agreement to “Article 8 of the Uniform Commercial Code” shall
be deemed to refer also to applicable Canadian securities transfer laws
(including, without limitation, the Securities Transfer Act, (Ontario)), (iii)
all references in this Agreement to the United States Copyright Office or the
United States Patent and Trademark Office shall be deemed to refer also to the
Canadian Intellectual Property Office, (iv) all references in this Agreement to
a financing statement, continuation statement, amendment or termination
statement shall be deemed to refer also to the analogous documents used under
applicable Canadian personal property security laws, (v) all references to
federal or state securities law of the United States shall be deemed to refer
also to analogous federal, provincial and territorial securities laws in Canada.

6.    Section 1.4 of the Credit Agreement is hereby amended by inserting as a
new sentence at the end of such Section the following:

It is hereby understood and agreed that the definition and use of the term
“Permitted Encumbrances” herein shall mean that such encumbrances are permitted
to exist but shall in no way be interpreted to mean that such encumbrances are
entitled to any priority over Agent’s and Lenders’ security interests and Liens
and Loan Parties hereby specifically and expressly acknowledge and agree that
any such encumbrances not properly perfected under Applicable Law or those that
do not have inherent priority ranking under Applicable Law shall not be entitled
to priority over Agent’s and Lenders’ security interests and Liens and that this
Agreement is not intended and shall not confer any rights upon any Person
whatsoever who is not a party to this Agreement.

 

- 28 -



--------------------------------------------------------------------------------

7.    Section 1.6 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

1.6.    Excess Resulting from Exchange Rate Change.

If at any time following one or more fluctuations in the exchange rate of:
(i) the Pound Sterling against the Dollar, (a) the aggregate outstanding
principal balance of Advances to the UK Borrower exceeds the European Sublimit
or (b) the aggregate outstanding principal balance of Advances to the UK
Borrower exceeds any other limit based on Dollars set forth herein for such UK
Obligations, the UK Borrower shall, immediately (y) make the necessary payments
or repayments to reduce such UK Obligations to an amount necessary to eliminate
such excess or (z) maintain or cause to be maintained with the Agent deposits as
continuing collateral security for the Obligations of the UK Borrower in an
amount equal to or greater than the amount of such excess, such deposits to be
maintained in such form and upon such terms as are acceptable to the Agent;
(ii) the Swedish Krona against the Dollar, (a) the aggregate outstanding
principal balance of Advances to the Swedish Borrowers exceeds the European
Sublimit or (b) the aggregate outstanding principal balance of Advances to the
Swedish Borrowers exceeds any other limit based on Dollars set forth herein for
such Swedish Obligations, the Swedish Borrowers shall, immediately (y) make the
necessary payments or repayments to reduce such Swedish Obligations to an amount
necessary to eliminate such excess or (z) maintain or cause to be maintained
with the Agent deposits as continuing collateral security for the Obligations of
the Swedish Borrowers in an amount equal to or greater than the amount of such
excess, such deposits to be maintained in such form and upon such terms as are
acceptable to the Agent; and/or (iii) the Canadian Dollar against the Dollar,
(a) the aggregate outstanding principal balance of Advances to ASW exceeds the
Canadian Sublimit or (b) the aggregate outstanding principal balance of Advances
to ASW exceeds any other limit based on Dollars set forth herein for such
Canadian Obligations, ASW shall, immediately (y) make the necessary payments or
repayments to reduce such Canadian Obligations to an amount necessary to
eliminate such excess or (z) maintain or cause to be maintained with the Agent
deposits as continuing collateral security for the Obligations of ASW in an
amount equal to or greater than the amount of such excess, such deposits to be
maintained in such form and upon such terms as are acceptable to the Agent.
Without in any way limiting the foregoing provisions, the Agent shall, weekly or
more frequently in the sole discretion of

 

- 29 -



--------------------------------------------------------------------------------

the Agent, make the necessary exchange rate calculations to determine whether
any such excess exists on such date and advise the Borrowers if such excess
exists.

8.    Section 2.1 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

2.1.    Revolving Advances.

(a)    Amount of Revolving Advances.

(A)    Subject to the terms and conditions set forth in this Agreement
specifically including Section 2.1(b), each Lender, severally and not jointly,
will make Revolving Advances in Dollars to US Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Revolving Commitment Percentage
of the lesser of (x) the Maximum Revolving Advance Amount, less the sum of the
aggregate Dollar Equivalent of the outstanding amount of Pound Sterling
Denominated Advances to the UK Borrower plus the aggregate Dollar Equivalent of
the outstanding Swedish Krona Denominated Advances to Swedish Borrowers plus the
aggregate Dollar Equivalent of the outstanding Canadian Dollar Denominated
Advances and Revolving Advances in Dollars to ASW, less the outstanding amount
of US Swing Loans, less the aggregate Maximum Undrawn Amount of all outstanding
US Letters of Credit, UK Letters of Credit, Swedish Letters of Credit and
Canadian Letters of Credit or (y) an amount equal to the sum of:

(i)    the sum of (1) up to eighty-five percent (85%) (the “Domestic Receivables
Advance Rate”) of Eligible Domestic Receivables, other than Eligible Domestic
Insured Foreign Receivables, plus (2) up to ninety percent (90%) (the “Domestic
Insured Foreign Receivables Advance Rate”) of Eligible Domestic Insured Foreign
Receivables, plus

(ii)    the least of (A) up to seventy-five percent (75%) of the value of the
Eligible Domestic Inventory (the “Domestic Inventory Advance Rate”), (B) up to
eighty-five percent (85%) of the appraised net orderly liquidation value of
Eligible Domestic Inventory (as evidenced by an Inventory appraisal satisfactory
to Agent in its sole discretion exercised in good faith) (the “Domestic
Inventory NOLV Advance Rate”), or (C) Forty Million and 00/100 Dollars
($40,000,000.00) in the aggregate at any one time, plus

(iii)    the portion of the Fixed Asset Advance Amount attributable to the US
Borrowers, minus

 

- 30 -



--------------------------------------------------------------------------------

(iv)    the aggregate Maximum Undrawn Amount of all outstanding US Letters of
Credit, minus

(v)    such reserves as Agent may reasonably deem proper and necessary from time
to time in its Permitted Discretion.

The amount derived from the sum of (x) Sections 2.1(a)(A)(y)(i), (ii) and
(iii) minus Sections 2.1(a)(A)(y)(iv) and (v) at any time and from time to time
shall be referred to as the “US Formula Amount”.

(B)    Subject to the terms and conditions set forth in this Agreement
specifically including Section 2.1(b), each Lender, severally and not jointly,
will, on and after the UK Availability Date, make Revolving Advances in Pounds
Sterling to the UK Borrower in aggregate amounts outstanding at any time equal
to such Lender’s Revolving Commitment Percentage of the lesser of (x) the
European Sublimit, less the outstanding amount of UK Swing Loans and/or Swedish
Swing Loans, as applicable, less the aggregate Maximum Undrawn Amount of all
outstanding UK Letters of Credit and/or Swedish Letters of Credit, as applicable
or (y) an amount equal to the sum of:

(i)    the sum of (1) up to eighty-five percent (85%) (the “UK Receivables
Advance Rate”) of Eligible UK Receivables, other than Eligible UK Insured
Foreign Receivables, plus (2) up to ninety percent (90%) (the “UK Insured
Foreign Receivables Advance Rate”) of Eligible UK Insured Foreign Receivables,
plus

(ii)    the least of (A) up to seventy-five percent (75%) of the value of the
Eligible UK Inventory (the “UK Inventory Advance Rate”), (B) up to eighty-five
(85%) of the appraised net orderly liquidation value of Eligible UK Inventory
(as evidenced by an Inventory appraisal satisfactory to Agent in its sole
discretion exercised in good faith) (the “UK Inventory NOLV Advance Rate”), or
(C) the difference of (1) Ten Million and 00/100 Dollars ($10,000,000.00) minus
(2) any amount borrowed by Swedish Borrowers under Section 2.1(a)(C)(y)(ii) in
the aggregate at any one time, plus

(iii)    the portion of the Fixed Asset Advance Amount attributable to the UK
Borrower, minus

(iv)    the aggregate Maximum Undrawn Amount of all outstanding UK Letters of
Credit and/or Swedish Swing Loans, as applicable, minus

 

- 31 -



--------------------------------------------------------------------------------

(v)    such reserves as Agent may reasonably deem proper and necessary from time
to time in its Permitted Discretion.

The amount derived from the sum of (x) Sections 2.1(a)(B)(y)(i), (ii) and
(iii) minus Sections 2.1(a)(B)(y)(iv) and (v) at any time and from time to time
shall be referred to as the “UK Formula Amount”.

(C)    Subject to the terms and conditions set forth in this Agreement
specifically including Section 2.1(b), each Lender, severally and not jointly,
will, on and after the Swedish Availability Date, make Revolving Advances in
Swedish Krona to Swedish Borrowers in aggregate amounts outstanding at any time
equal to such Lender’s Revolving Commitment Percentage of the lesser of (x) the
European Sublimit, less the outstanding amount of UK Swing Loans and/or Swedish
Swing Loans, as applicable, less the aggregate Maximum Undrawn Amount of all
outstanding UK Letters of Credit and/or Swedish Letters of Credit or (y) an
amount equal to the sum of:

(i)    the sum of (1) up to eighty-five percent (85%) (the “Swedish Receivables
Advance Rate”) of Eligible Swedish Receivables, other than Eligible Swedish
Insured Foreign Receivables, plus (2) up to ninety percent (90%) (the “Swedish
Insured Foreign Receivables Advance Rate”) of Eligible Swedish Insured Foreign
Receivables, plus

(ii)    the least of (A) up to seventy-five percent (75%) of the value of the
Eligible Swedish Inventory (the “Swedish Inventory Advance Rate”), (B) up to
eighty-five (85%) of the appraised net orderly liquidation value of Eligible
Swedish Inventory (as evidenced by an Inventory appraisal satisfactory to Agent
in its sole discretion exercised in good faith) (the “Swedish Inventory NOLV
Advance Rate”), or (C) the difference of (1) Ten Million and 00/100 Dollars
($10,000,000.00) minus (2) any amount borrowed by the UK Borrower under Section
2.1(a)(B)(y)(ii) in the aggregate at any one time, plus

(iii)    the aggregate Maximum Undrawn Amount of all outstanding UK Letters of
Credit and/or Swedish Letters of Credit, as applicable, minus

(iv)    such reserves as Agent may reasonably deem proper and necessary from
time to time in its Permitted Discretion (including, without limitation, in
respect of Priority Payables).

 

- 32 -



--------------------------------------------------------------------------------

The amount derived from the sum of (x) Sections 2.1(a)(C)(y)(i) and (ii) minus
Sections 2.1(a)(C)(y)(iii) and (iv) at any time and from time to time shall be
referred to as the “Swedish Formula Amount”.

(D)    Subject to the terms and conditions set forth in this Agreement
specifically including Section 2.1(b), each Lender, severally and not jointly,
will, on and after the Second Amendment Closing Date, make Revolving Advances in
Canadian Dollars and Dollars to ASW (at ASW’s option) in aggregate amounts
outstanding at any time equal to such Lender’s Revolving Commitment Percentage
of the lesser of (x) the Canadian Sublimit, less the outstanding amount of
Canadian Swing Loans less the aggregate Maximum Undrawn Amount of all
outstanding Canadian Letters of Credit or (y) an amount equal to the sum of:

(i)    up to eighty-five percent (85%) (the “Canadian Receivables Advance Rate”)
of Eligible Canadian Receivables, plus

(ii)    the least of (A) up to seventy-five percent (75%) of the value of the
Eligible Canadian Inventory (the “Canadian Inventory Advance Rate”), (B) up to
eighty-five (85%) of the appraised net orderly liquidation value of Eligible
Canadian Inventory (as evidenced by an Inventory appraisal satisfactory to Agent
in its sole discretion exercised in good faith) (the “Canadian Inventory NOLV
Advance Rate”, together with the Domestic Receivables Advance Rate, the Domestic
Insured Foreign Receivables Advance Rate, the Domestic Inventory Advance Rate,
Domestic Inventory NOLV Advance Rate, the UK Receivables Advance Rate, the UK
Inventory Advance Rate, the UK Inventory NOLV Advance Rate, the Swedish
Receivables Advance Rate, the Swedish Insured Foreign Receivables Advance Rate,
the Swedish Inventory Advance Rate, the Swedish Inventory NOLV Advance Rate, the
Canadian Receivables Advance Rate and the Canadian Inventory Advance Rate,
collectively, the “Advance Rates”), or (C) the difference of (1) Ten Million and
00/100 Dollars ($10,000,000.00) minus (2) any amount borrowed by ASW under
Section 2.1(a)(D)(y)(ii) in the aggregate at any one time, plus

(iii)    the aggregate Maximum Undrawn Amount of all outstanding Canadian
Letters of Credit, minus

 

- 33 -



--------------------------------------------------------------------------------

(iv)    such reserves as Agent may reasonably deem proper and necessary from
time to time in its Permitted Discretion.

The amount derived from the sum of (x) Sections 2.1(a)(D)(y)(i) and (ii) minus
Sections 2.1(a)(D)(y)(iii) and (iv) at any time and from time to time shall be
referred to as the “Canadian Formula Amount”. The US Formula Amount, the UK
Formula Amount, the Swedish Formula Amount and the Canadian Formula Amount,
collectively, shall be referred to as the “Formula Amount”. The maximum dollar
amount of the Lenders’ commitment allocations will be based on the Maximum
Revolving Advance Amount.

(E)    (i) The Lenders’ aggregate obligations to make Revolving Advances
pursuant to this Agreement (whether pursuant to clause (A), (B), (C) or (D)) is
limited to the Maximum Revolving Advance Amount and (ii) each individual
Lender’s aggregate obligation to make Revolving Advances pursuant to this
Agreement is limited to its Revolving Commitment Amount.

(F)    The Revolving Advances shall be evidenced by one or more secured
promissory notes (collectively, the “Revolving Credit Notes”) substantially in
the form attached hereto as Exhibit 2.1(a). Notwithstanding anything to the
contrary contained in the foregoing or otherwise in this Agreement, the
outstanding aggregate principal amount of Swing Loans and the Revolving Advances
at any one time outstanding shall not exceed an amount equal to the lesser of
(i) the Maximum Revolving Advance Amount less the Maximum Undrawn Amount of all
outstanding Letters of Credit or (ii) the Formula Amount.

(b)    Discretionary Rights. The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its Permitted
Discretion. Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrowing Agent. Prior to
the occurrence of an Event of Default or Default, Agent shall give Borrowing
Agent three (3) days’ prior written notice of its intention to decrease the
Advance Rates. The rights of Agent under this subsection are subject to the
provisions of Section 16.2(b).

 

- 34 -



--------------------------------------------------------------------------------

9.    Clause (a) of Section 2.4 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

(a)    Subject to the terms and conditions set forth in this Agreement, and in
order to minimize the transfer of funds between Lenders and Agent for
administrative convenience, Agent, Lenders holding Revolving Commitments and
Swing Loan Lender agree that in order to facilitate the administration of this
Agreement, Swing Loan Lender may, at its election and option made in its sole
discretion cancelable at any time for any reason whatsoever, make swing loan
advances (“Swing Loans”) available to US Borrowers, ASW, the UK Borrower and
Swedish Borrowers as provided for in this Section 2.4 at any time or from time
to time after: (w) the date hereof with respect to the US Borrowers; (x) on and
after the UK Availability Date with respect to the UK Borrower; (y) on and after
the Swedish Availability Date with respect to the Swedish Borrowers; and (z) on
and after the Second Amendment Closing Date with respect to ASW, to, but not
including, the expiration of the Term, in an aggregate principal amount up to
but not in excess of the Maximum Swing Loan Advance Amount, provided that the
outstanding aggregate principal amount of Swing Loans and the Revolving Advances
at any one time outstanding shall not exceed (i) in the case of the US
Borrowers, an amount equal to the lesser of (A) the Maximum Revolving Advance
Amount, less the Maximum Undrawn Amount of all outstanding Letters of Credit,
less the aggregate Dollar Equivalent of the outstanding amount of Pound Sterling
Denominated Advances to the UK Borrower, the Swedish Krona Denominated Advances
to Swedish Borrowers and/or the Canadian Dollar Denominated Advances and
Revolving Advances in Dollars to ASW or (B) the Formula Amount, (ii) in the case
of the UK Borrower, a Dollar Equivalent amount equal to the lesser of (A) the
European Sublimit, less the Dollar Equivalent of the Maximum Undrawn Amount of
all outstanding UK Letters of Credit and/or Swedish Letters of Credit, as
applicable or (B) the UK Formula Amount, (iii) in the case of the Swedish
Borrowers, a Dollar Equivalent amount equal to the lesser of (A) the European
Sublimit, less the Dollar Equivalent of the Maximum Undrawn Amount of all
outstanding UK Letters of Credit and/or Swedish Letters of Credit, as applicable
or (B) the Swedish Formula Amount and (iv) in the case of ASW, a Dollar
Equivalent amount equal to the lesser of (A) the Canadian Sublimit, less the
Dollar Equivalent of the Maximum Undrawn Amount of all outstanding Canadian
Letters of Credit or (B) the Canadian Formula Amount. All US Swing Loans to the
US Borrowers shall be in Dollars and shall be Domestic Rate Loans only. All UK
Swing Loans to the UK Borrower shall be in Pounds Sterling and shall be Domestic
Rate Loans only. All Swedish Swing Loans to Swedish Borrowers shall be in
Swedish Krona and shall be Domestic Rate Loans only.

 

- 35 -



--------------------------------------------------------------------------------

All Canadian Swing Loans to ASW shall be in Canadian Dollars or Dollars and
shall be Domestic Rate Loans only. Borrowers may borrow (at the option and
election of Swing Loan Lender), repay and reborrow (at the option and election
of Swing Loan Lender) Swing Loans and Swing Loan Lender may make Swing Loans as
provided in this Section 2.4 during the period between Settlement Dates. All
Swing Loans shall be evidenced by a secured promissory note (the “Swing Loan
Note”) substantially in the form attached hereto as Exhibit 2.4(a). Swing Loan
Lender’s agreement to make Swing Loans under this Agreement is cancelable at any
time for any reason whatsoever and the making of Swing Loans by Swing Loan
Lender from time to time shall not create any duty or obligation, or establish
any course of conduct, pursuant to which Swing Loan Lender shall thereafter be
obligated to make Swing Loans in the future.

10.    Clause (b) of Section 2.6 of the Credit Agreement is hereby deleted in
its entirety and in its stead is inserted the following:

(b)    Promptly after receipt by Agent of a request or a deemed request for a
Revolving Advance pursuant to Section 2.2(a) and, with respect to Revolving
Advances, to the extent Agent elects not to provide a Swing Loan or the making
of a Swing Loan would result in the aggregate amount of all outstanding Swing
Loans exceeding the maximum amount permitted in Section 2.4(a), Agent shall
notify Lenders holding the Revolving Commitments of its receipt of such request
specifying the information provided by Borrowing Agent and the apportionment
among Lenders of the requested Revolving Advance as determined by Agent in
accordance with the terms hereof. Each Lender shall remit the principal amount
of each Revolving Advance to Agent such that Agent is able to, and Agent shall,
to the extent the applicable Lenders have made funds available to it for such
purpose and subject to Section 8.2, fund such Revolving Advance to the US
Borrowers in Dollars, to the UK Borrower in Pounds Sterling, to the Swedish
Borrowers in Swedish Krona on and after the Swedish Availability Date and to ASW
in Canadian Dollars and Dollars on and after the Second Amendment Closing Date,
as applicable, and immediately available funds at the Payment Office prior to
the close of business, on the applicable borrowing date; provided that if any
applicable Lender fails to remit such funds to Agent in a timely manner, Agent
may elect in its sole discretion to fund with its own funds the Revolving
Advance of such Lender on such borrowing date, and such Lender shall be subject
to the repayment obligation in Section 2.6(c) hereof.

 

- 36 -



--------------------------------------------------------------------------------

11.    Section 2.7 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

2.7.    Maximum Advances.

The aggregate balance of Revolving Advances plus Swing Loans made to US
Borrowers, the UK Borrower, Swedish Borrowers and ASW outstanding at any time
shall not exceed the lesser of (a) the Maximum Revolving Advance Amount less the
aggregate Maximum Undrawn Amount of all issued and outstanding US Letters of
Credit, UK Letters of Credit, Swedish Letters of Credit and Canadian Letters of
Credit or (b) the sum of the US Formula Amount plus (i) the lesser of (A) the
European Sublimit or (B) the UK Formula Amount, (ii) the lesser of (A) the
European Sublimit or (B) the Swedish Formula Amount and (iii) the lesser of
(A) the Canadian Sublimit or (B) the Canadian Formula Amount.

12.    Section 2.9 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

2.9.    Repayment of Excess Advances.

If at any time the aggregate balance of outstanding Revolving Advances,
Revolving Advances made to the UK Borrower, Revolving Advances made to Swedish
Borrowers, Revolving Advances made to ASW, Swing Loans, and/or Advances taken as
a whole exceeds the maximum Dollar Equivalent amount of such type of Advances
and/or Advances taken as a whole (as applicable) permitted hereunder, such
excess Advances shall be immediately due and payable without the necessity of
any demand, at the Payment Office, whether or not a Default or an Event of
Default has occurred.

13.    Section 2.10 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:

2.10.    Statement of Account.

Agent shall maintain, in accordance with its customary procedures, a separate
sub-loan account for the US Borrowers, the UK Borrower, the Swedish Borrowers
and ASW and by applicable currency (collectively, the “Borrowers’ Account”) in
the name of the US Borrowers, the UK Borrower, the Swedish Borrowers and ASW in
which shall be recorded the date and amount of each Advance made by Agent or
Lenders and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender. Each

 

- 37 -



--------------------------------------------------------------------------------

month, Agent shall send to Borrowing Agent a statement showing the accounting
for the Advances made, payments made or credited in respect thereof, and other
transactions between Agent, Lenders and Borrowers during such month. The monthly
statements shall be deemed correct and binding upon Borrowers in the absence of
manifest error and shall constitute an account stated between Lenders and
Borrowers unless Agent receives a written statement of Borrowers’ specific
exceptions thereto within thirty (30) days after such statement is received by
Borrowing Agent. The records of Agent with respect to Borrowers’ Account shall
be conclusive evidence absent manifest error of the amounts of Advances and
other charges thereto and of payments applicable thereto.

14.    Clause (a) of Section 2.11 of the Credit Agreement is hereby deleted in
its entirety and in its stead is inserted the following:

(a)    Subject to the terms and conditions hereof, on and after: (w) the Closing
Date with respect to the US Borrowers; (x) the UK Availability Date with respect
to the UK Borrower; (y) the Swedish Availability Date with respect to the
Swedish Borrowers; and (z) the Second Amendment Closing Date with respect to
ASW, Issuer shall issue or cause the issuance of letters of credit for the
benefit of the Loan Parties and their Subsidiaries denominated in Dollars or
Swedish Krona for the account of any US Borrower, Dollars, Pounds Sterling or
other Optional Currency, if any, for the account of the UK Borrower, Dollars,
Swedish Krona or other Optional Currency, if any, for the account of a Swedish
Borrower or Dollars, Canadian Dollars or other Optional Currency, if any, for
the account of ASW (collectively, “Letters of Credit”), except to the extent
that the issuance thereof would then cause the sum of (i) the outstanding
Revolving Advances plus (ii) the outstanding Swing Loans, plus (iii) the Maximum
Undrawn Amount of all outstanding Letters of Credit, plus (iv) the Maximum
Undrawn Amount of the Letter of Credit to be issued to exceed the lesser of
(x) the Maximum Revolving Advance Amount or (y) the Formula Amount (calculated
without giving effect to the deductions provided for in
Section 2.1(a)(A)(y)((iv) in the US Formula Amount, Section 2.1(a)(B)(y)(iv) in
the UK Formula Amount, Section 2.1(a)(C)(y)(iii) in the Swedish Formula Amount
and Section 2.1(a)(D)(y)(iii) in the Canadian Formula Amount); provided,
further, however, that Issuer will not be required to issue or cause to be
issued any Letters of Credit to the extent that the issuance of such Letters of
Credit: (I) for the benefit of such UK Borrower would then cause the sum of the
Dollar Equivalent amount of (i) (A) the outstanding Pound Sterling Denominated
Revolving Advances to the UK Borrower plus (ii) the outstanding UK Swing Loans
to the UK Borrower, plus (iii) the Maximum Undrawn Amount of all outstanding UK
Letters of Credit to

 

- 38 -



--------------------------------------------------------------------------------

exceed the UK Formula Amount (calculated without giving effect to the deductions
provided for in 2.1(a)(B)(y)(iv) in the UK Formula Amount and (B) the sum of
outstanding Pound Sterling Denominated Revolving Advances to the UK Borrower and
outstanding Swedish Krona Denominated Revolving Advances to a Swedish Borrower
plus (ii) the sum of outstanding UK Swing Loans to the UK Borrower and
outstanding Swedish Swing Loans to a Swedish Borrower, plus (iii) the Maximum
Undrawn Amount of all outstanding UK Letters of Credit and all outstanding
Swedish Letters of Credit to exceed the European Sublimit; (II) for the benefit
of a Swedish Borrower would then cause the sum of the Dollar Equivalent amount
of (i) (A) the outstanding Swedish Krona Denominated Revolving Advances to
Swedish Borrowers plus (ii) the outstanding Swedish Swing Loans to Swedish
Borrowers, plus (iii) the Maximum Undrawn Amount of all outstanding Swedish
Letters of Credit to exceed the Swedish Formula Amount (calculated without
giving effect to the deductions provided for in 2.1(a)(C)(y)(iii) in the Swedish
Formula Amount and (B) the sum of outstanding Pound Sterling Denominated
Revolving Advances to the UK Borrower and outstanding Swedish Krona Denominated
Revolving Advances to Swedish Borrowers plus (ii) the sum of outstanding UK
Swing Loans to the UK Borrower and outstanding Swedish Swing Loans to Swedish
Borrowers, plus (iii) the Maximum Undrawn Amount of all outstanding UK Letters
of Credit and all outstanding Swedish Letters of Credit to exceed the European
Sublimit or (III) for the benefit of ASW would then cause the sum of the Dollar
Equivalent amount of (i) (A) the outstanding Canadian Dollar Denominated
Revolving Advances and Revolving Advances in Dollars to ASW plus (ii) the
outstanding Canadian Swing Loans to ASW, plus (iii) the Maximum Undrawn Amount
of all outstanding Canadian Letters of Credit to exceed the Canadian Formula
Amount (calculated without giving effect to the deductions provided for in
2.1(a)(D)(y)(iii) in the Canadian Formula Amount and (B) the sum of outstanding
Canadian Dollar Denominated Revolving Advances and Revolving Advances in Dollars
to ASW plus (ii) the sum of outstanding Canadian Swing Loans to ASW, plus
(iii) the Maximum Undrawn Amount of all outstanding Canadian Letters of Credit
to exceed the Canadian Sublimit. The Maximum Undrawn Amount of all outstanding
Letters of Credit shall not exceed in the aggregate at any time the Letter of
Credit Sublimit. All disbursements or payments related to Letters of Credit
shall be deemed to be Domestic Rate Loans consisting of Revolving Advances and
shall bear interest at the Revolving Interest Rate for Domestic Rate Loans.
Letters of Credit that have not been drawn upon shall not bear interest (but
fees shall accrue in respect of outstanding Letters of Credit as provided in
Section 3.2 hereof).

 

- 39 -



--------------------------------------------------------------------------------

15.    Clause (b) of Section 2.13 of the Credit Agreement is hereby deleted in
its entirety and in its stead is inserted the following:

(b)    In connection with all trade Letters of Credit issued or caused to be
issued by Issuer under this Agreement, each Borrower hereby appoints Issuer, or
its designee, as its attorney, with full power and authority if an Event of
Default shall have occurred and be continuing: (i) to sign and/or endorse such
Borrower’s name upon any warehouse or other receipts, and acceptances; (ii) to
sign such Borrower’s name on bills of lading; (iii) to clear Inventory through
the United States of America Customs Department, the Canada Border Services
Agency, the HM Revenue and Customs Department of the United Kingdom or the
Swedish Customs Administration, as applicable (the foregoing collectively,
“Customs”), in the name of such Borrower or Issuer or Issuer’s designee, and to
sign and deliver to Customs officials powers of attorney in the name of such
Borrower for such purpose; and (iv) to complete in such Borrower’s name or
Issuer’s, or in the name of Issuer’s designee, any order, sale or transaction,
obtain the necessary documents in connection therewith, and collect the proceeds
thereof. Neither Agent, Issuer nor their attorneys will be liable for any acts
or omissions nor for any error of judgment or mistakes of fact or law, except
for Agent’s, Issuer’s or their respective attorney’s willful misconduct. This
power, being coupled with an interest, is irrevocable as long as any Letters of
Credit remain outstanding.

16.    Section 2.26 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:

2.26.    Periodic Computations of Dollar Equivalent Amount of UK Letter of
Credit Obligations, Swedish Letter of Credit Obligations and Canadian Letter of
Credit Obligations.

The Agent will determine the Maximum Undrawn Amount of (i) proposed Letters of
Credit to be denominated in an Optional Currency as of the requested date of
issuance, as the case may be, and (ii) all outstanding obligations under Letters
of Credit denominated in an Optional Currency as of the last Business Day of
each month, (each such date under clauses (i) and (ii), a “Computation Date”).

17.    Section 3.5 of the Credit Agreement is hereby amended by inserting as a
new sentence at the end of such Section the following:

For purposes of the Interest Act (Canada): (i) whenever any interest or fee
under this Agreement is calculated on the basis of a period of time other than a
calendar year, such rate used in such

 

- 40 -



--------------------------------------------------------------------------------

calculation, when expressed as an annual rate, is equivalent to (x) such rate,
multiplied by (y) the actual number of days in the calendar year in which the
period for which such interest or fee is calculated ends, and divided by (z) the
number of days in such period of time; (ii) the principle of deemed reinvestment
of interest shall not apply to any interest calculation under this Agreement;
and (iii) the rates of interest stipulated in this Agreement are intended to be
nominal rates and not effective rates or yields.

18.    Section 3.6 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

3.6.    Maximum Charges.

In no event whatsoever shall interest and other charges charged hereunder exceed
the highest rate permissible under Applicable Law. In the event interest and
other charges as computed hereunder would otherwise exceed the highest rate
permitted under Applicable Law: (i) the interest rates hereunder will be reduced
to the maximum rate permitted under Applicable Law; (ii) such excess amount
shall be first applied to any unpaid principal balance owed by Borrowers; and
(iii) if the then remaining excess amount is greater than the previously unpaid
principal balance, Lenders shall promptly refund such excess amount to Borrowers
and the provisions hereof shall be deemed amended to provide for such
permissible rate. If any provision of this Agreement or any Other Document would
oblige any Loan Party to make any payment of interest or other amount payable to
the Agent or any Lender in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by the Agent or such Lender of
“interest” at a “criminal rate” (as such terms are construed under the Criminal
Code (Canada)), then, notwithstanding such provision, such amount or rate shall
be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by
Applicable Law or so result in a receipt by Agent or such Lender of “interest”
at a “criminal rate”, such adjustment to be effected, to the extent necessary
(but only to the extent necessary), as follows: first, by reducing the amount or
rate of interest, and, thereafter, by reducing any fees, commissions, costs,
expenses, premiums and other amounts required to be paid to the Agent or such
affected Lender which would constitute interest for purposes of section 347 of
the Criminal Code (Canada).

19.    The last complete paragraph of Section 3.10 of the Credit Agreement is
hereby deleted in its entirety and in its stead is inserted the following:

 

- 41 -



--------------------------------------------------------------------------------

The foregoing provisions shall apply to all Loan Parties (with such changes as
the context may require for all such Loan Parties not formed or existing under
the laws of the United States of America or a state thereof) other than the UK
Borrower, Davy Roll and the Swedish Borrowers. The provisions of Schedule 3.10
shall apply in respect of payments made by any of the UK Borrower, Davy Roll or
any other Relevant Obligor (as defined in Schedule 3.10).

20.    Section 4.2 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

4.2    Perfection of Security Interest.

Each Loan Party shall take all action that may be necessary or desirable, or
that Agent may request, so as at all times to maintain the validity, perfection,
enforceability and priority of Agent’s security interest in and Lien on the
Collateral or to enable Agent to protect, exercise or enforce its rights
hereunder and in the Collateral, including, but not limited to, (i) immediately
discharging all Liens other than Permitted Encumbrances, (ii) using commercially
reasonable efforts to obtain Lien Waiver Agreements as Agent may reasonably
request (it being understood that, in each case, notwithstanding the use of or
failure to use commercially reasonable efforts to obtain any such Lien Waiver
Agreements, the failure to so obtain any such Lien Waiver Agreement shall
entitle the Agent to institute an appropriate rent reserve as determined in the
Agent’s Permitted Discretion with respect to any such location (provided that
the Loan Parties shall not be required to obtain Lien Waiver Agreements with
respect to those locations of the Loan Parties identified on Schedule 4.4 at
which less than One Million and 00/100 Dollars ($1,000,000.00) of Collateral is
located; and provided further, however, that the aggregate amount of Collateral
at locations for which a Lien Waiver Agreement has not been obtained shall not
exceed Three Million and 00/100 Dollars ($3,000,000.00) in the aggregate at any
time)), (iii) delivering to Agent, endorsed or accompanied by such instruments
of assignment as Agent may specify, and stamping or marking, in such manner as
Agent may specify, any and all chattel paper, instruments, letters of credits
and advices thereof and documents evidencing or forming a part of the
Collateral, (iv) entering into warehousing, lockbox, customs and freight
agreements, blocked account agreements and other custodial arrangements
satisfactory to Agent, (v) to the fullest extent required under Applicable Law,
ensuring that any applicable invoice or other documentary evidence with respect
to any applicable Receivable contains a notice and direction to the applicable
Customer in form and substance sufficient to cause the

 

- 42 -



--------------------------------------------------------------------------------

Agent’s first-priority security interest to be perfected against such
Receivable, and (vi) executing and delivering financing statements, control
agreements, instruments of pledge, mortgages, notices and assignments, in each
case in form and substance satisfactory to Agent, relating to the creation,
validity, perfection, maintenance or continuation of Agent’s security interest
and Lien under the Uniform Commercial Code, the PPSA or other Applicable Law. By
its signature hereto, each Loan Party hereby authorizes Agent to file against
such Loan Party, one or more financing, continuation or amendment statements
pursuant to the Uniform Commercial Code, the PPSA or other Applicable Law in
form and substance satisfactory to Agent (which statements may have a
description of collateral which is broader than that set forth herein, including
without limitation a description of Collateral as “all assets” and/or “all
personal property” of any Loan Party); provided, however, notwithstanding the
foregoing, neither the UK Borrower nor Davy Roll shall be deemed to have made
any such authorization hereunder or under any applicable Other Document until
the UK Availability Date. All charges, expenses and fees Agent may incur in
doing any of the foregoing, and any local taxes relating thereto, shall be
charged to Borrowers’ Account as a Revolving Advance of a Domestic Rate Loan and
added to the Obligations, or, at Agent’s option, shall be paid by Loan Parties
to Agent for its benefit and for the ratable benefit of Lenders immediately upon
demand.

21.    Clause (b) of Section 4.4 of the Credit Agreement is hereby deleted in
its entirety and in its stead is inserted the following:

(b)    (i) There is no location at which any Loan Party has any Inventory
(except for (1) Inventory in transit, (2) Inventory located at third-party
suppliers or processors or at Loan Parties or Subsidiaries of Loan Parties in
the Ordinary Course of Business, or (3) to the extent the book value of such
Inventory does not exceed Five Hundred Thousand and 00/100 Dollars
($500,000.00)) other than those locations listed on Schedule 4.4(b)(i); (ii)
Schedule 4.4(b)(ii) hereto contains a correct and complete list, as of the
Closing Date, of the legal names and addresses of each warehouse at which
Inventory of any Loan Party is stored; none of the receipts received by any Loan
Party from any warehouse states that the goods covered thereby are to be
delivered to bearer or to the order of a named Person or to a named Person and
such named Person’s assigns; (iii) Schedule 4.4(b)(iii) hereto sets forth a
correct and complete list as of the Closing Date of (A) each place of business
of each Loan Party and (B) the chief executive office of each Loan Party; and
(iv) Schedule 4.4(b)(iv) hereto sets forth a correct and complete list as of the
Closing Date of the location, by state or province and street address, of all
Real Property owned or leased

 

- 43 -



--------------------------------------------------------------------------------

by each Loan Party, identifying which properties are owned and which are leased,
together with the names and addresses of any landlords.

22.    Clauses (d) through (f) of Section 4.8 of the Credit Agreement are hereby
deleted in their entirety and in their stead are inserted the following:

(d)    Upon the commencement of any applicable Trigger Period (until any Loan
Party’s authority to do so is terminated by Agent in accordance with the terms
of this Agreement (which notice Agent may give at any time following the
occurrence and during the continuance of an Event of Default or a Default)),
Loan Parties shall instruct their Customers to deliver all remittances upon
Receivables (whether paid by check or by wire transfer of funds) to such Blocked
Account(s) and/or Depository Accounts (and any associated lockboxes) as Agent
shall designate from time to time as contemplated by Section 4.8(h) or as
otherwise agreed to from time to time by Agent. During any applicable Trigger
Period, to the extent any Loan Party directly receives any remittances upon
Receivables, such Loan Party shall, at such Loan Party’s sole cost and expense,
but on Agent’s behalf and for Agent’s account, collect as Agent’s property and
in trust for Agent all amounts received on Receivables, and shall not commingle
such collections with any Loan Party’s funds or use the same except to pay
Obligations, and shall as soon as possible and in any event no later than one
(1) Business Day after the receipt thereof (i) in the case of remittances paid
by check, deposit all such remittances in their original form (after supplying
any necessary endorsements) and (ii) in the case of remittances paid by wire
transfer of funds, transfer all such remittances, in each case, into such
Blocked Accounts(s) and/or Depository Account(s). Each Loan Party shall deposit
in the Blocked Account and/or Depository Account or, upon request by Agent,
deliver to Agent, in original form and on the date of receipt thereof, all
checks, drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness. Each of the Loan Parties acknowledge that, solely with respect to
the Receivables of the UK Borrower and/or the Swedish Borrowers, as applicable,
the Trigger Period shall be deemed to have commenced and be continuing at all
times and (i) each of the UK Borrower and/or the Swedish Borrowers, as
applicable, shall instruct the Customers with respect to such Receivables to
deliver all remittances upon such Receivables upon Receivables (whether paid by
check or by wire transfer of funds) to such Blocked Account(s) and/or Depository
Accounts (and any associated lockboxes) as Agent shall designate from time to
time as contemplated by Section 4.8(h) or as otherwise agreed to from time to
time by Agent and (ii) to the extent any Loan Party directly receives any
remittances upon Receivables, such Loan Party shall, at such Loan Party’s sole
cost

 

- 44 -



--------------------------------------------------------------------------------

and expense, but on Agent’s behalf and for Agent’s account, collect as Agent’s
property and in trust for Agent all amounts received on Receivables, and shall
not commingle such collections with any Loan Party’s funds or use the same
except to pay Obligations, and shall as soon as possible and in any event no
later than one (1) Business Day after the receipt thereof (y) in the case of
remittances paid by check, deposit all such remittances in their original form
(after supplying any necessary endorsements) and (z) in the case of remittances
paid by wire transfer of funds, transfer all such remittances, in each case,
into such Blocked Accounts(s) and/or Depository Account(s).

(e)    At any time following the occurrence and during the continuance of an
Event of Default or a Default, Agent shall have the right to send notice of the
assignment of, and Agent’s security interest in and Lien on, the Receivables to
any and all Customers or any third party holding or otherwise concerned with any
of the Collateral. Thereafter, during the continuance of an Event of Default,
Agent shall have the sole right to collect the Receivables, take possession of
the Collateral, or both. Agent’s actual collection expenses, including, but not
limited to, stationery and postage, telephone, facsimile, telegraph, secretarial
and clerical expenses and the salaries of any collection personnel used for
collection, may be charged to Borrowers’ Account and added to the Obligations.
Notwithstanding the foregoing provisions and regardless of whether an Event of
Default or a Default shall have occurred and be continuing, each of the Loan
Parties acknowledge that, solely with respect to the Receivables of the UK
Borrower and/or the Swedish Borrowers, as applicable, each of the UK Borrower
and/or the Swedish Borrowers, as applicable, shall instruct the Customers with
respect to such Receivables to deliver all remittances upon such Receivables
(whether paid by check or by wire transfer of funds) to such Blocked Account(s)
and/or Depository Accounts (and any associated lockboxes) as Agent shall
designate from time to time as contemplated by Section 4.8(h) or as otherwise
agreed to from time to time by Agent and Agent shall have the sole right to
collect the Receivables.

(f)    At any time following the occurrence and during the continuance of an
Event of Default or a Default, Agent shall have the right to receive, endorse,
assign and/or deliver in the name of Agent or any Loan Party any and all checks,
drafts and other instruments for the payment of money relating to the
Receivables, and each Loan Party hereby waives notice of presentment, protest
and non-payment of any instrument so endorsed. Notwithstanding the foregoing
provisions and regardless of whether an Event of Default or a Default shall have
occurred and be continuing, each of the Loan Parties acknowledge that, solely
with respect to the

 

- 45 -



--------------------------------------------------------------------------------

Receivables of the UK Borrower and/or the Swedish Borrowers, as applicable, each
of the UK Borrower and/or the Swedish Borrowers, as applicable, Agent shall have
the sole right to receive, endorse, assign and/or deliver in the name of Agent
or any Loan Party any and all checks, drafts and other instruments for the
payment of money relating to the Receivables, and each Loan Party hereby waives
notice of presentment, protest and non-payment of any instrument so endorsed.
Each Loan Party hereby constitutes Agent or Agent’s designee as such Loan
Party’s attorney with power (i) at any time after the occurrence and during the
continuance of an Event of Default or Default: (A) to endorse such Loan Party’s
name upon any notes, acceptances, checks, drafts, money orders or other
evidences of payment or Collateral; (B) to sign such Loan Party’s name on any
invoice or bill of lading relating to any of the Receivables, drafts against
Customers, assignments and verifications of Receivables; (C) to send
verifications of Receivables to any Customer; (D) to sign such Loan Party’s name
on all financing statements or any other documents or instruments deemed
necessary or appropriate by Agent to preserve, protect, or perfect Agent’s
interest in the Collateral and to file same; and (E) to receive, open and
dispose of all mail addressed to any Loan Party at any post office box/lockbox
maintained by Agent for Borrowers or at any other business premises of Agent;
and (ii) at any time following the occurrence of a Default or an Event of
Default: (A) to demand payment of the Receivables; (B) to enforce payment of the
Receivables by legal proceedings or otherwise; (C) to exercise all of such Loan
Party’s rights and remedies with respect to the collection of the Receivables
and any other Collateral; (D) to sue upon or otherwise collect, extend the time
of payment of, settle, adjust, compromise, extend or renew the Receivables;
(E) to settle, adjust or compromise any legal proceedings brought to collect
Receivables; (F) to prepare, file and sign such Loan Party’s name on a proof of
claim in bankruptcy or similar document against any Customer; (G) to prepare,
file and sign such Loan Party’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables;
(H) to accept the return of goods represented by any of the Receivables; (I) to
change the address for delivery of mail addressed to any Loan Party to such
address as Agent may designate; and (J) to do all other acts and things
necessary to carry out this Agreement. All acts of said attorney or designee are
hereby ratified and approved, and said attorney or designee shall not be liable
for any acts of omission or commission nor for any error of judgment or mistake
of fact or of law, unless done maliciously or with gross (not mere) negligence
(as determined by a court of competent jurisdiction in a final non-appealable
judgment); this power being coupled with an interest is irrevocable while any of
the Obligations remain unpaid.

 

- 46 -



--------------------------------------------------------------------------------

23.    The last complete sentence of clause (h) of Section 4.8 of the Credit
Agreement is hereby deleted in its entirety and in its stead is inserted the
following:

Each of the Loan Parties acknowledge that, solely with respect to the
Receivables of the UK Borrower and/or the Swedish Borrowers, as applicable, the
Trigger Period shall be deemed to have commenced and be continuing at all times
and all proceeds of Collateral comprised of assets of the UK Borrower and/or the
Swedish Borrowers, as applicable, shall be deposited by applicable Loan Parties
into either (i) a Blocked Account established at a Blocked Account Bank pursuant
to an arrangement with such Blocked Account Bank as may be acceptable to Agent
or (ii) Depository Accounts established at Agent for the deposit of such
proceeds.

24.    Section 4.8 of the Credit Agreement is hereby amended by inserting as a
new sentence at the end of such Section the following:

Each Loan Party hereby expressly acknowledges, confirms, covenants and agrees
that the cash management arrangements contemplated herein are provided to Agent
in order for it to manage and monitor its collateral security and is a
contractual right granted to them and not pursuant to, or as an enforcement of,
any security whatsoever, or as a proceeding for the enforcement or recovery of a
claim, that such cash management arrangements are critical to the structure of
the lending arrangements contemplated herein and that they are relying on this
acknowledgement, confirmation and agreement in respect thereto in making
accommodations of credit available and in particular that any accommodations of
credit are being provided by them strictly on the basis of a borrowing base
calculation to fully support and collateralize any such accommodations of credit
hereunder.

25.    The first (1st) paragraph of Article V of the Credit Agreement is hereby
deleted in its entirety and in its stead is inserted the following:

Each Loan Party represents and warrants as follows (it being understood and
agreed that all references in this Article V to Code, Controlled Group,
Environmental Laws, ERISA, Federal Occupational Safety and Health Act, Internal
Revenue Service, Multiemployer Plan, Multiemployer Pension Plan Amendments Act
of 1980, PBGC, Pension Benefit Plan, Plan, SEC or Termination Event, shall be
deemed to be references to the jurisdictional equivalent thereof, if any, with
respect to the UK Borrower, Davy Roll, the Swedish Borrowers or ASW):

 

- 47 -



--------------------------------------------------------------------------------

26.    Clause (b) of Section 5.1 of the Credit Agreement is hereby deleted in
its entirety and in its stead is inserted the following:

(b)    The choice of governing law provisions contained in this Agreement and
each Other Document to which any of ASW, the UK Borrower, Davy Roll or the
Swedish Borrowers is a party are enforceable in the jurisdictions where such
Loan Party is organized or incorporated or any Collateral of such Loan Party is
located. Any judgment obtained in connection with this Agreement or any Other
Document in the jurisdiction of the governing law of this Agreement or such
Other Document will be recognized and be enforceable in the jurisdictions where
any of ASW, the UK Borrower, Davy Roll or the Swedish Borrowers is organized or
any Collateral is located, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject to the matters which are set out as
qualifications or reservations as to matters of law of general applicability in
the legal opinions provided to the Secured Parties in accordance with Section
8.1(l).

27.    Clause (a) of Section 5.2 of the Credit Agreement is hereby deleted in
its entirety and in its stead is inserted the following:

(a)    Each Loan Party is duly incorporated or formed, as applicable, and in
good standing (or the equivalent status for ASW, the UK Borrower, Davy Roll or
the Swedish Borrowers) under the laws of the state, province, country or
jurisdiction listed on Schedule 5.2(a) and is qualified to do business and is in
good standing (or the equivalent status for ASW, the UK Borrower, Davy Roll or
the Swedish Borrowers) in the states, provinces, countries or jurisdictions
listed on Schedule 5.2(a) which constitute all states, provinces, countries
and/or jurisdictions in which qualification and good standing (or the equivalent
status for ASW, the UK Borrower, Davy Roll or the Swedish Borrowers) are
necessary for such Loan Party to conduct its business and own its property and
where the failure to so qualify could reasonably be expected to have a Material
Adverse Effect. Each Loan Party has delivered to Agent true and complete copies
of its Organizational Documents and will promptly notify Agent of any amendment
or changes thereto.

28.    Section 5.4 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

5.4.    Tax Returns.

Each Loan Party’s federal tax identification number, VAT registration number,
Swedish entity organization number, Canadian Revenue Agency business number or
other equivalent unique identification number, as applicable, is set forth on

 

- 48 -



--------------------------------------------------------------------------------

Schedule 5.4. Each Loan Party has filed all material federal, state, provincial
and local tax returns (or the equivalent returns, if any, for ASW, the UK
Borrower, Davy Roll or the Swedish Borrowers) and other reports each is required
by any Applicable Law to file and has paid all taxes, assessments, fees and
other governmental charges that are due and payable. The provision for taxes on
the books of each Loan Party is adequate for all years not closed by applicable
statutes, and for its current fiscal year, and no Loan Party has any knowledge
of any deficiency or additional assessment in connection therewith not provided
for on its books.

29.    Section 5.8 of the Credit Agreement is hereby amended by inserting as new
clauses (e) through (k) thereto, the following:

(e)    No Loan Party nor any of its Subsidiaries maintains, sponsors,
administers, contributes to, participates in or has any liability in respect of
any Specified Canadian Pension Plan, nor has any such Person ever maintained,
sponsored, administered, contributed or participated in any Specified Canadian
Pension Plan.

(f)    The Canadian Pension Plans are duly registered under the Income Tax Act
(Canada) and any other Applicable Laws which require registration, have been
administered in accordance with the Income Tax Act (Canada) and such other
Applicable Law and no event has occurred which could cause the loss of such
registered status.

(g)    All obligations of the applicable Loan Parties and their Subsidiaries
(including fiduciary, funding, investment and administration obligations)
required to be performed in connection with the Canadian Pension Plans and the
funding agreements relating thereto have been performed on a timely basis.

(h)    All contributions or premiums required to be made or paid by the
applicable Loan Parties and their Subsidiaries to the Canadian Pension Plans
have been made on a timely basis in accordance with the terms of such plans and
all Applicable Laws.

(i)    No amendments have been made to any Canadian Pension Plan and no
improvements to Canadian Pension Plan have been promised and no amendments or
improvements to any Canadian Pension Plan will be made or promised by the Loan
Parties before the Second Amendment Closing Date.

(j)     The Loan Parties have furnished to the Agent and the Lenders true,
correct and complete copies of all the Canadian Pension Plans as amended as of
the Second Amendment Closing

 

- 49 -



--------------------------------------------------------------------------------

Date together with all related documentation including funding agreements,
actuarial reports, funding and financial information returns and statements, all
professional opinions (whether or not internally prepared) with respect to each
Canadian Pension Plan, all material internal memoranda concerning the Canadian
Pension Plans, copies of material correspondence with all regulatory authorities
with respect to each Canadian Pension Plan and plan summaries, booklets and
personnel manuals. No material changes have occurred to the Canadian Pension
Plans or are expected to occur which would affect the actuarial reports or
financial statements required to be provided to the Agent and the Lenders
pursuant to Section 9.16(b) of this Agreement.

(k)    No Canadian Pension Plan provides benefits to retired employees or to the
beneficiaries or dependents of retired employees.

30.    The second (2nd) sentence of Section 5.24 of the Credit Agreement is
hereby deleted in its entirety and in its stead is inserted:

All of the Equity Interests of each Loan Party have been duly and validly
authorized and issued and are fully paid and non-assessable and have been sold
and delivered to the holders hereof in compliance with, or under valid exemption
from, all federal and state or provincial laws and the rules and regulations of
each Governmental Body governing the sale and delivery of securities.

31.    The first (1st) complete paragraph of Article VI of the Credit Agreement
is hereby deleted in its entirety and in its stead is inserted the following:

Each Loan Party shall, until payment in full of the Obligations and termination
of this Agreement (it being understood and agreed that all references, if any,
in this Article VI to Code, Controlled Group, Environmental Laws, ERISA, Federal
Occupational Safety and Health Act, Internal Revenue Service, Multiemployer
Plan, Multiemployer Pension Plan Amendments Act of 1980, PBGC, Pension Benefit
Plan, Plan, or Termination Event, shall be deemed to be references to the
jurisdictional equivalent thereof, if any, with respect to ASW, the UK Borrower,
Davy Roll or the Swedish Borrowers):

32.    Section 6.4 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

6.4.    Payment of Taxes.

Pay, when due, all taxes, assessments and other Charges lawfully levied or
assessed upon such Loan Party or any of the Collateral and all Priority
Payables, including real and

 

- 50 -



--------------------------------------------------------------------------------

personal property taxes, assessments and charges and all franchise, income,
employment, social security benefits, withholding, and sales taxes except (a) to
the extent any such tax, assessment or other charge is the subject of a good
faith dispute that is being diligently prosecuted and for which such Loan Party
is maintaining adequate reserves therefore in accordance with GAAP and otherwise
which does not result in any Lien with any priority over the security interest
of the Agent or (b) to the extent the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. If any tax by any Governmental
Body is or may be imposed on or as a result of any transaction between any Loan
Party and Agent or any Lender which Agent or any Lender may be required to
withhold or pay or if any taxes, assessments, or other Charges and all Priority
Payables remain unpaid after the date fixed for their payment, or if any claim
shall be made which, in Agent’s or any Lender’s opinion, may possibly create a
valid Lien on the Collateral, Agent may without notice to Loan Parties pay the
taxes, assessments or other Charges and all Priority Payables and each Loan
Party hereby indemnifies and holds Agent and each Lender harmless in respect
thereof. Agent will not pay any taxes, assessments or Charges to the extent that
any applicable Loan Party has Properly Contested those taxes, assessments or
Charges. The amount of any payment by Agent under this Section 6.4 shall be
charged to Borrowers’ Account as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations and, until Borrowers shall furnish Agent
with an indemnity therefor (or supply Agent with evidence satisfactory to Agent
that due provision for the payment thereof has been made), Agent may hold
without interest any balance standing to Borrowers’ credit and Agent shall
retain its security interest in and Lien on any and all Collateral held by
Agent.

33.    Section 6.13 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:

6.13.    Government Receivables.

Except as otherwise expressly set forth in this Agreement, to the extent that
the Loan Parties desire to include such Receivables in the Borrowing Base, take
all steps necessary to protect Agent’s interest in the Collateral under, as
applicable, the Federal Assignment of Claims Act, the Financial Administration
Act, the Uniform Commercial Code, the PPSA and all other applicable state or
local statutes or ordinances and, with respect to such Receivables which the
Loan Parties desire to include in the Borrowing Base, deliver to Agent
appropriately endorsed, any instrument or chattel paper connected with any
Receivable arising out of any contract between any Loan Party and the United
States,

 

- 51 -



--------------------------------------------------------------------------------

any state or any department, agency or instrumentality of any of them or Her
Majesty in right of Canada or any Provincial or local Governmental Body, or any
ministry.

34.    The first (1st) complete paragraph of Article VII of the Credit Agreement
is hereby deleted in its entirety and in its stead is inserted the following:

No Loan Party shall, until satisfaction in full of the Obligations and
termination of this Agreement (it being understood and agreed that all
references, if any, in this Article VII to Code, Controlled Group, Environmental
Laws, ERISA, Federal Occupational Safety and Health Act, Internal Revenue
Service, Multiemployer Plan, Multiemployer Pension Plan Amendments Act of 1980,
PBGC, Pension Benefit Plan, Plan, or Termination Event, shall be deemed to be
references to the jurisdictional equivalent thereof, if any, with respect to
ASW, the UK Borrower, Davy Roll or the Swedish Borrowers):

35.    Section 7.15 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:

7.15.    Amendment of Organizational Documents.

(i) Change its legal name, (ii) change its form of legal entity (e.g.,
converting from a corporation to a limited liability company or vice versa),
(iii) change its jurisdiction of organization or become (or attempt or purport
to become) organized in more than one jurisdiction or hold any Collateral in any
new or additional Canadian province or jurisdiction in addition to the Province
of Ontario or the States of Pennsylvania and Texas, or (iv) otherwise amend,
modify or waive any term or material provision of its Organizational Documents
which would reasonably be expected to adversely affect the rights of the Agent
and the Lenders under the Loan Documents unless required by law, in any such
case without (x) giving at least thirty (30) days prior written notice of such
intended change to Agent, (y) having received from Agent confirmation that Agent
has taken all steps necessary for Agent to continue the perfection of and
protect the enforceability and priority of its Liens in the Collateral belonging
to such Loan Party and in the Equity Interests of such Loan Party and (z) in any
case under clause (iv), having received the prior written consent of Agent and
Required Lenders to such amendment, modification or waiver.

36.    Section 7.18 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:

 

- 52 -



--------------------------------------------------------------------------------

7.18    Canadian Pension Plans.

No Loan Party nor any of its Subsidiaries shall (i) permit its unfunded pension
fund obligations and liabilities under any Canadian Pension Plan to remain
unfunded other than in accordance with Applicable Law; or (ii) maintain,
sponsor, administer, contribute to, participate in or assume or incur any
liability in respect of any Specified Canadian Pension Plan, or acquire an
interest in any Person if such Person sponsors, administers, contributes to,
participates in or has any liability in respect of, any Specified Canadian
Pension Plan. For each existing, or hereafter adopted, Canadian Pension Plan,
each applicable Loan Party shall in a timely fashion comply with and perform in
all material respects all of its obligations under and in respect of such
Canadian Pension Plan and all applicable laws (including any fiduciary, funding,
investment and administration obligations). All employer or employee payments,
contributions or premiums required to be remitted, paid to or in respect of each
Canadian Pension Plan shall be paid or remitted by each applicable Loan Party in
a timely fashion in accordance with the terms thereof, any funding agreements
and all Applicable Laws.

37.    The first (1st) complete paragraph of Article IX of the Credit Agreement
is hereby deleted in its entirety and in its stead is inserted the following:

Each Loan Party shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement (it being understood and agreed that all
references, if any, in this Article VI to Code, Controlled Group, Environmental
Laws, ERISA, Federal Occupational Safety and Health Act, Internal Revenue
Service, Multiemployer Plan, Multiemployer Pension Plan Amendments Act of 1980,
PBGC, Pension Benefit Plan, Plan, SEC or Termination Event, shall be deemed to
be references to the jurisdictional equivalent thereof, if any, with respect to
ASW, the UK Borrower, Davy Roll or the Swedish Borrowers):

38.    The first (1st) sentence of Section 9.2 of the Credit Agreement is hereby
deleted in its entirety and in its stead is inserted the following:

Deliver to Agent, on or before the twentieth (20th) day of each month as and for
the prior month, (a) accounts receivable ageings inclusive of reconciliations to
the general ledger, (b) accounts payable schedules inclusive of reconciliations
to the general ledger and the status of all accruals and payments of Priority
Payables, and (c) Inventory reports.

39.    Section 9.16 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:

 

- 53 -



--------------------------------------------------------------------------------

9.16.    ERISA Notices and Requests; Canadian Pension Plan Reporting.

(a)    Furnish Agent with prompt written notice in the event that (i) any Loan
Party or any member of the Controlled Group knows or has reason to know that a
Termination Event has occurred, together with a written statement describing
such Termination Event and the action, if any, which such Loan Party or any
member of the Controlled Group has taken, is taking, or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, Department of Labor or PBGC with respect thereto, (ii) except
for actions or omissions correctable under EPCRS or VFCP and which could not
reasonably be expected to result in a Material Adverse Effect any Loan Party or
any member of the Controlled Group knows or has reason to know that a non-exempt
prohibited transaction (as defined in Sections 406 of ERISA and 4975 of the
Code) has occurred together with a written statement describing such transaction
and the action which such Loan Party or any member of the Controlled Group has
taken, is taking or proposes to take with respect thereto, (iii) a funding
waiver request has been filed with respect to any Plan together with all
communications received by any Loan Party or any member of the Controlled Group
with respect to such request, (iv) subject to the impacts of plan terminations
and consolidations and the impact of labor contracts, any increase in the
benefits of any existing Plan or the establishment of any new Plan or the
commencement of contributions to any Plan to which any Loan Party or any member
of the Controlled Group was not previously contributing shall occur, (v) any
Loan Party or any member of the Controlled Group shall receive from the PBGC a
notice of intention to terminate a Plan or to have a trustee appointed to
administer a Plan, together with copies of each such notice, (vi) any Loan Party
or any member of the Controlled Group shall receive any unfavorable
determination letter from the Internal Revenue Service revoking the qualified
status of any Plan that is intended to be qualified under Section 401(a) of the
Code, together with copies of each such letter or notice; (vii) any Loan Party
or any member of the Controlled Group shall receive a notice regarding the
imposition of withdrawal liability, together with copies of each such notice;
(viii) any Loan Party or any member of the Controlled Group shall fail to make a
required installment or any other required payment under the Code or ERISA on or
before the due date for such installment or payment; or (ix) any Loan Party or
any member of the Controlled Group has received written notice knows that (a) a
Multiemployer Plan has been terminated, (b) the administrator or plan sponsor of
a Multiemployer Plan intends to terminate a Multiemployer Plan, (c) the PBGC has
instituted or will institute

 

- 54 -



--------------------------------------------------------------------------------

proceedings under Section 4042 of ERISA to terminate a Multiemployer Plan or
(d) a Multiemployer Plan is subject to Section 432 of the Code or Section 305 of
ERISA.

(b)    Promptly after any Loan Party or any Subsidiary or any Affiliate knows or
has reason to know of the occurrence of (i) any violation or asserted violation
of any Applicable Law (including any applicable provincial pension benefits
legislation) in any material respect with respect to any Canadian Pension Plan
or; (ii) any Canadian Pension Termination Event, ASW will deliver to the Agent a
certificate of a senior officer of ASW setting forth details as to such
occurrence and the action, if any, that ASW, such Subsidiary or Affiliate is
required or proposes to take, together with any notices (required, proposed or
otherwise) given to or filed with or by ASW, such Subsidiary, such Affiliate,
FSCO, a Canadian Pension Plan participant (other than notices relating to an
individual participant’s benefits) or the Canadian Pension Plan administrator
with respect thereto.

40.    Section 10.4 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:

10.4    Judicial Actions.

Issuance of a notice of Lien, levy, assessment, injunction, garnishment, writ of
execution or attachment (a) against any Loan Party’s Inventory or Receivables or
(b) against a material portion of any Loan Party’s other property which is not
stayed or lifted within thirty (30) days.

41.    Section 10.7 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:

10.7.    Bankruptcy.

Any Borrower, any Guarantor, any Subsidiary or Affiliate of any Borrower shall
(i) apply for, consent to or suffer the appointment of, or the taking of
possession by, a receiver, receiver and manager, administrator, monitor,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) admit in writing its inability, or be
generally unable, to pay its debts as they become due or cease operations of its
present business, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case under any state, provincial or federal bankruptcy
or receivership laws (or the jurisdictional equivalent Law applicable to ASW
(including, without limitation, any Insolvency Laws), the UK Borrower, Davy Roll
and/or a Swedish Borrower) (as now or hereafter in effect),

 

- 55 -



--------------------------------------------------------------------------------

(v) be adjudicated a bankrupt or insolvent (including by entry of any order for
relief in any involuntary bankruptcy or insolvency proceeding commenced against
it), (vi) file a petition seeking to take advantage of any other Applicable Law
providing for the relief of debtors, (vii) acquiesce to, or fail to have
dismissed prior to the earlier of (A) the date on which such petition is
advertised or (B) forty-five (45) days from the date of filing, any petition
filed against it in any involuntary case under such bankruptcy laws, or
(viii) take any action for the purpose of effecting any of the foregoing or
(ix) take or acquiesce to an equivalent action in any applicable jurisdiction;

42.    Section 10.17 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:

10.17.    Pension Plans.

(i) An event or condition specified in Sections 6.12, 7.16 or 9.16 hereof shall
occur or exist with respect to any Plan or Canadian Pension Plan and, as a
result of such event or condition, together with all other such events or
conditions, any Loan Party or any member of the Controlled Group shall incur, or
in the opinion of Agent be reasonably likely to incur, a liability to a Plan, a
Canadian Pension Plan or the PBGC (or each) that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Pensions Regulator issues a
Financial Support Direction or a Contribution Notice to any Loan Party
incorporated in England and Wales, which in the reasonable judgment of Agent,
would have a Material Adverse Effect; or (iii) the occurrence of any Termination
Event, any Canadian Pension Termination Event, or any Loan Party’s failure to
immediately report a Termination Event or Canadian Pension Termination Event in
accordance with Section 9.16 hereof.

43.    The second (2nd) complete sentence of Section 11.1 of the Credit
Agreement is hereby deleted in its entirety and in its stead is inserted the
following:

Upon the occurrence of any Event of Default, Agent shall have the right to
exercise any and all rights and remedies provided for herein, under the Other
Documents, under the Uniform Commercial Code, any Applicable Laws and at law or
equity generally, including, without limitation: (i) the right to foreclose the
security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process; and (ii) by appointment in
writing, the right to appoint a receiver, interim receiver, receiver and manager
or agent (each referred to as the “Receiver”) of any Collateral located in

 

- 56 -



--------------------------------------------------------------------------------

Canada and to remove or replace such Receiver from time to time or institute
proceedings in any court of competent jurisdiction for the appointment of a
Receiver of such Collateral.

44.    The third (3rd) sentence of Section 13.2 of the Credit Agreement is
hereby deleted in its entirety and in its stead is inserted the following:

Accordingly, each Loan Party waives any rights which it may have under the
Uniform Commercial Code and/or the PPSA to demand the filing of termination
statements with respect to the Collateral, and Agent shall not be required to
send such termination statements to each Loan Party, or to file them with any
filing office, unless and until this Agreement shall have been terminated in
accordance with its terms and all Obligations have been indefeasibly paid in
full in immediately available funds.

45.    Clause (e) of Section 16.2 of the Credit Agreement is hereby deleted in
its entirety and in its stead is inserted the following:

(e)    Notwithstanding (i) the existence of a Default or an Event of Default,
(ii) that any of the other applicable conditions precedent set forth in
Section 8.2 hereof have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason, or (iii) any
other contrary provision of this Agreement, Agent may at its discretion and
without the consent of any Lender, voluntarily permit the outstanding Revolving
Advances at any time to exceed the Formula Amount by up to ten percent (10%) of
the Formula Amount for up to sixty (60) consecutive Business Days (the
“Out-of-Formula Loans”); provided that in no event shall the aggregate
outstanding amount of Revolving Advances, Swing Loans and Letters of Credit
exceed the Revolving Commitments of all Lenders. If Agent is willing in its sole
and absolute discretion to permit such Out-of-Formula Loans, Lenders holding the
Revolving Commitments shall be obligated to fund such Out-of-Formula Loans in
accordance with their respective Revolving Commitment Percentages, and such
Out-of-Formula Loans shall be payable on demand and shall bear interest at the
Default Rate for Revolving Advances consisting of Domestic Rate Loans; provided
that, if Agent does permit Out-of-Formula Loans, neither Agent nor Lenders shall
be deemed thereby to have changed the limits of Section 2.1(a) nor shall any
Lender be obligated to fund Revolving Advances in excess of its Revolving
Commitment Amount. For purposes of this paragraph, the discretion granted to
Agent hereunder shall not preclude involuntary overadvances that may result from
time to time due to the fact that the Formula Amount was unintentionally
exceeded for any reason, including, but not limited to, Collateral previously
deemed to be “Eligible Domestic

 

- 57 -



--------------------------------------------------------------------------------

Insured Foreign Receivables”, “Eligible Domestic Receivables”, “Eligible UK
Insured Foreign Receivables”, “Eligible UK Receivables”, “Eligible Swedish
Insured Foreign Receivables”, “Eligible Swedish Receivables”, “Eligible Domestic
Inventory”, “Eligible UK Inventory”, “Eligible Swedish Inventory”, “Eligible
Equipment”, “Eligible Canadian Receivables” or “Eligible Canadian Inventory” as
applicable, becomes ineligible, collections of Receivables applied to reduce
outstanding Revolving Advances are thereafter returned for insufficient funds or
overadvances are made to protect or preserve the Collateral. In the event Agent
involuntarily permits the outstanding Revolving Advances to exceed the Formula
Amount by more than ten percent (10%), Agent shall use its efforts to have
Borrowers decrease such excess in as expeditious a manner as is practicable
under the circumstances and not inconsistent with the reason for such excess.
Revolving Advances made after Agent has determined the existence of involuntary
overadvances shall be deemed to be involuntary overadvances and shall be
decreased in accordance with the preceding sentence. To the extent any
Out-of-Formula Loans are not actually funded by the other Lenders as provided
for in this Section 16.2(e), Agent may elect in its discretion to fund such
Out-of-Formula Loans and any such Out-of-Formula Loans so funded by Agent shall
be deemed to be Revolving Advances made by and owing to Agent, and Agent shall
be entitled to all rights (including accrual of interest) and remedies of a
Lender holding a Revolving Commitment under this Agreement and the Other
Documents with respect to such Revolving Advances. Each Loan Party hereby
further acknowledges, confirms and agrees that Agent or any Lender shall not at
any time be required to extend any credit in excess of the applicable Formula
Amount calculation hereunder and that any accommodation of credit in excess of
such applicable Formula Amount calculation is and shall be deemed to be, a
“further extension of credit” for purposes of any Insolvency Laws (as
contemplated in the definition of “Insolvency Event”) which each Loan Party
acknowledges, confirms and agrees, the Agent and the Lenders are not required to
make at any time or under any circumstances whatsoever.

46.    Clause (b) of Section 16.19 of the Credit Agreement is hereby deleted in
its entirety and in its stead is inserted the following:

(b)    Notwithstanding any provisions regarding joint and several liability
contained in this Agreement, any Other Document or in any agreements related
thereto, it is the intent of the parties hereto and thereto, and such parties
hereby agree that, the Swedish Borrowers shall not be liable for any Obligations
to the extent they do not constitute Swedish Obligations, the present and future
assets of the Swedish Borrowers shall not be subject to any Lien, claim or

 

- 58 -



--------------------------------------------------------------------------------

action by the Agent or the Lenders to satisfy any Obligations to the extent they
do not constitute Swedish Obligations and neither the Agent nor the Lenders
shall have any recourse under this Agreement or any Other Documents against the
Swedish Borrowers or their respective assets in respect of any Obligations to
the extent they do not constitute Swedish Obligations. All amounts paid by
Swedish Borrowers and all value derived from their respective assets shall be
applied to Swedish Obligations.

47.    Section 16.19 of the Credit Agreement is hereby amended by inserting
therein as a new clause (c) thereof the following:

(c)    Notwithstanding any provisions regarding joint and several liability
contained in this Agreement, any Other Document or in any agreements related
thereto, it is the intent of the parties hereto and thereto, and such parties
hereby agree that ASW shall not be liable for any Obligations to the extent they
do not constitute Canadian Obligations, the present and future assets of ASW
shall not be subject to any Lien, claim or action by the Agent or the Lenders to
satisfy any Obligations to the extent they do not constitute Canadian
Obligations and neither the Agent nor the Lenders shall have any recourse under
this Agreement or any Other Documents against ASW or its assets in respect of
any Obligations to the extent they do not constitute Canadian Obligations. All
amounts paid by ASW and all value derived from its assets shall be applied to
Canadian Obligations.

48.    Article XVI of the Credit Agreement is hereby amended by adding thereto
as a new Section 16.20 the following:

16.20.    Acknowledgment and Consent to Bail-In of EEA Financial Institutions –
Contractual Recognition of Bail-In.

Notwithstanding anything to the contrary in any this Agreement, any Other
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under this Agreement or any Other Document,
to the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(i)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

- 59 -



--------------------------------------------------------------------------------

(ii)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(A)    a reduction in full or in part or cancellation of any such liability;

(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any Other Document; or

(C)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

49.    Article XVI of the Credit Agreement is hereby amended by adding thereto
as a new Section 16.21 the following:

16.21.    Canadian Anti-Money Laundering Legislation.

(a)    Each Loan Party acknowledges that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act, S.C. 2000, c.17 and other
applicable anti-money laundering, anti-terrorist financing, government sanction
and “know your client” laws (collectively, including any guidelines or orders
thereunder, “AML Legislation”), the Agent and the Lenders may be required to
obtain, verify and record information regarding the Loan Parties and their
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Loan Parties, and the
transactions contemplated hereby. Each Loan Party shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by the Agent, any Lender, any Issuer or any of their
respective prospective assignees or participants, in order to comply with any
applicable AML Legislation, whether now or hereafter in existence.

(b)    If the Agent has ascertained the identity of any Loan Party or any
authorized signatories of any Loan Party for the purposes of applicable AML
Legislation, then the Agent:

(i)    shall be deemed to have done so as an agent for itself, each Lender and
each Issuer, and this Agreement shall constitute a “written agreement” in such
regard between each Lender, each Issuer and the Agent within the meaning of the
applicable AML Legislation; and

 

- 60 -



--------------------------------------------------------------------------------

(ii)    shall provide to each Lender and each Issuer copies of all information
obtained in such regard without any representation or warranty as to its
accuracy or completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders and each of the Issuers agrees that the Agent has
no obligation to ascertain the identity of the Loan Parties or any authorized
signatories of the Loan Parties on behalf of any of the Lenders or any of the
Issuers, or to confirm the completeness or accuracy of any information it
obtains from any Loan Party or any such authorized signatory in doing so.

50.    Schedules 1.1, 1.1(S)(2), 1.2, 4.4, 5.2(a), 5.2(b), 5.4, 5.6, 5.8(b)(i),
5.8(b)(ii), 5.8(d), 5.9, 5.14, 5.24, 5.27 and 7.3 to the Credit Agreement are
hereby deleted in their entirety and replaced by Schedules 1.1, 1.1(S)(2), 1.2,
4.4, 5.2(a), 5.2(b), 5.4, 5.6, 5.8(b)(i), 5.8(b)(ii), 5.8(d), 5.9, 5.14, 5.24,
5.27 and 7.3, respectively, to the Credit Agreement attached hereto and made a
part hereof as Exhibit B. Exhibit A to the Pledge Agreement granted by Ampco UES
is hereby deleted in its entirety and replaced by Exhibit A to the Pledge
Agreement granted by Ampco UES delivered in connection herewith.

51.    The provisions of Sections 2 through 50 of this Second Amendment shall
not become effective until the Agent shall have received:

(a)     this Second Amendment, duly executed by the Borrowers, the Guarantors,
the Required Lenders and the Agent;

(b)     the documents and conditions listed in the Preliminary Closing Agenda
and the List of Canadian Matters for Closing each attached hereto and made a
part hereof as Exhibit A;

(c)    payment of all fees and expenses owed to the Agent, and the Agent’s
counsel in connection with this Second Amendment and the Credit Agreement
(including, without limitation, any such fees and expenses payable pursuant to
any fee letter entered into between the Borrowers and the Agent in connection
herewith); and

(d)     such other documents in connection with such transactions as the Agent
or said counsel may reasonably request.

52.    Each Loan Party hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement, and except any
such representations or warranties made as of a specific date or time, which
shall have been true and correct in all material respects as of such date or
time.

53.    Each Loan Party acknowledges and agrees that each and every document,
instrument or agreement, which secured the Obligations immediately prior to the
entering into of this Second Amendment, continues to secure the Obligations, as
amended from time to time, including, without limitation, by way of this Second
Amendment.

 

- 61 -



--------------------------------------------------------------------------------

54.    Each Loan Party represents and warrants to the Agent and each of the
Lenders as follows: (i) such Loan Party has the full power to enter into,
execute, deliver and carry out this Second Amendment and all such actions have
been duly authorized by all necessary proceedings on its part, (ii) neither the
execution and delivery of this Second Amendment by such Loan Party nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof by any of them will conflict with, constitute a
default under or result in any breach of (a) the terms and conditions of the
certificate or articles of incorporation, bylaws or other organizational
documents of such Loan Party or (b) any material Law or any material agreement
or instrument or order, writ, judgment, injunction or decree to which such Loan
Party is a party or by which it is bound or to which it is subject, or result in
the creation or enforcement of any Lien, charge or encumbrance whatsoever upon
any property (now or hereafter acquired) of such Loan Party, and (iii) this
Second Amendment has been duly and validly executed and delivered by such Loan
Party and constitutes the legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
to the extent that enforceability of this Second Amendment may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance and general concepts of equity.

55.    Each Loan Party represents and warrants that (i) no Default or Event of
Default exists under the Credit Agreement, nor will any occur as a result of the
execution and delivery of this Second Amendment or the performance or observance
of any provision hereof or any transaction completed hereby, and (ii) the
schedules attached to and made a part of the Credit Agreement, are true and
correct in all material respects as of the date hereof, except as such schedules
may have heretofore been amended or modified in writing in accordance with the
Credit Agreement or pursuant to this Second Amendment.

56.    Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.

57.    The agreements contained in this Second Amendment are limited to the
specific agreements made herein. Except as expressly set forth herein, this
Second Amendment shall not by implication or otherwise limit, impair, constitute
a waiver of, or otherwise affect the rights and remedies of the Agent or the
Lenders under the Credit Agreement or any Other Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any Other Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. Nothing herein shall be deemed to entitle any Loan Party
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any Other Document in similar or different
circumstances. This Second Amendment shall apply and be effective only with
respect to the provisions of the Credit Agreement specifically referred to
herein. This Second Amendment amends the Credit Agreement and is not a novation
thereof. Nothing expressed or implied in this Second Amendment or any other
document contemplated hereby shall be construed as a release or other discharge
of any Borrower or any Guarantor under the Credit Agreement or any Other
Document from any of its obligations and liabilities thereunder.

 

- 62 -



--------------------------------------------------------------------------------

58.    This Second Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.

59.    This Second Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each of the
parties hereto irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction and venue of the courts of the
Commonwealth of Pennsylvania sitting in Allegheny County, Pennsylvania and the
United States District Court for the Western District of Pennsylvania with
respect to any suit arising out of or relating to this Second Amendment.

[INTENTIONALLY LEFT BLANK]

 

- 63 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, by their
officers thereunto duly authorized, have executed this Second Amendment on the
day and year first above written.

 

    BORROWERS: WITNESS/ATTEST:     AIR & LIQUID SYSTEMS CORPORATION, a
Pennsylvania corporation

/s/ Sharon Connolly

    By:  

/s/ Rose Hoover

    Name:   Rose Hoover     Title:   Executive Vice President

WITNESS/ATTEST:

   

UNION ELECTRIC STEEL CORPORATION,

a Pennsylvania corporation

/s/ Sharon Connolly

    By:  

/s/ Rose Hoover

    Name:   Rose Hoover     Title:   Vice President

WITNESS/ATTEST:

    ALLOYS UNLIMITED AND PROCESSING, LLC, a Pennsylvania limited liability
company

/s/ Sharon Connolly

    By:  

/s/ Rose Hoover

    Name:   Rose Hoover     Title:   Vice President

WITNESS/ATTEST:

    AKERS NATIONAL ROLL COMPANY, a Delaware corporation

/s/ Sharon Connolly

    By:  

/s/ Rose Hoover

    Name:   Rose Hoover     Title:   Vice President

WITNESS/ATTEST:

    AKERS SWEDEN AB, a company duly incorporated and organized under the laws of
Sweden

/s/ Sharon Connolly

    By:  

/s/ Masha Trainor

    Name:   Masha Trainor     Title:   Authorized Signatory      



--------------------------------------------------------------------------------

    BORROWERS (continued): WITNESS/ATTEST:     AKERS AB, a company duly
incorporated and organized under the laws of Sweden

/s/ Sharon Connolly

    By:  

/s/ Masha Trainor

    Name:   Masha Trainor     Title:   Authorized Signatory WITNESS/ATTEST:    
UNION ELECTRIC STEEL UK LIMITED, a limited liability company organized under the
laws of England and Wales

/s/ Sharon Connolly

    By:  

/s/ Rose Hoover

    Name:   Rose Hoover     Title:   Secretary WITNESS/ATTEST:     ASW STEEL
INC., an Ontario corporation

/s/ Sharon Connolly

    By:  

/s/ Tim Clutterbuck

    Name:   Tim Clutterbuck     Title:   President     GUARANTORS:
WITNESS/ATTEST:     AMPCO-PITTSBURGH CORPORATION, a Pennsylvania corporation

/s/ Sharon Connolly

    By:  

/s/ Rose Hoover

    Name:   Rose Hoover     Title:   President and Chief Administrative Officer
WITNESS/ATTEST:     AMPCO-PITTSBURGH SECURITIES V LLC, a Delaware limited
liability company

/s/ Sharon Connolly

    By:  

/s/ Rose Hoover

    Name:   Rose Hoover     Title:   President and Chief Administrative Officer



--------------------------------------------------------------------------------

    GUARANTORS (continued): WITNESS/ATTEST:     AMPCO-PITTSBURGH SECURITIES V
INVESTMENT CORPORATION, a Delaware corporation

/s/ Sharon Connolly

    By:  

/s/ Rose Hoover

    Name:   Rose Hoover     Title:   President and Chief Administrative Officer
WITNESS/ATTEST:     AMPCO UES SUB, INC., a Delaware corporation

/s/ Sharon Connolly

    By:  

/s/ Rose Hoover

    Name:   Rose Hoover     Title:   President and Chief Administrative Officer
WITNESS/ATTEST:     FCEP DELAWARE LLC, a Delaware limited liability company

/s/ Sharon Connolly

    By:  

/s/ Rose Hoover

    Name:   Rose Hoover     Title:   Executive Vice President WITNESS/ATTEST:  
  THE DAVY ROLL COMPANY LIMITED, a limited liability company organized under the
laws of England and Wales

/s/ Sharon Connolly

    By:  

/s/ Rose Hoover

    Name:   Rose Hoover     Title:   Secretary WITNESS/ATTEST:     ROLLS
TECHNOLOGY INC., a Delaware corporation

/s/ Sharon Connolly

    By:  

/s/ Rose Hoover

    Name:   Rose Hoover     Title:   Vice President

 



--------------------------------------------------------------------------------

AGENT AND LENDERS:

PNC BANK, NATIONAL ASSOCIATION,

As a Lender and as Agent

By:  

/s/ David Thayer

Name:   David Thayer Title:   Vice President The Tower at PNC Plaza 300 Fifth
Avenue Pittsburgh, PA 15222 Revolving Commitment Percentage: 42.50% Revolving
Commitment Amount $42,500,000.00



--------------------------------------------------------------------------------

FIRST NATIONAL BANK OF PENNSYLVANIA, As a Lender By:  

/s/ Barry K. Sullivan

Name:   Barry K. Sullivan Title:   Senior Vice President One North Shore Center,
Suite 503 12 Federal Street Pittsburgh, PA 15212 Revolving Commitment
Percentage: 35.00% Revolving Commitment Amount $35,000,000.00



--------------------------------------------------------------------------------

 

CITIZENS BANK OF PENNSYLVANIA, As a Lender By:  

/s/ Donald P. Haddad

Name:   Donald P. Haddad Title:   SVP 525 William Penn Place Pittsburgh,
Pennsylvania 15219 Revolving Commitment Percentage: 22.50% Revolving Commitment
Amount $22,500,000.00



--------------------------------------------------------------------------------

EXHIBIT A

Preliminary Closing Agenda

(See Attached)



--------------------------------------------------------------------------------

PRELIMINARY CLOSING AGENDA

This preliminary closing agenda contains the documents to be delivered in
connection with a second amendment to the One Hundred Million and 00/100 Dollars
($100,000,000.00) credit facility provided to AIR & LIQUID SYSTEMS CORPORATION,
a Pennsylvania corporation (“ALS”), UNION ELECTRIC STEEL CORPORATION, a
Pennsylvania corporation (“UES Corp.”), ALLOYS UNLIMITED AND PROCESSING, LLC, a
Pennsylvania limited liability company (“Alloys”), AKERS NATIONAL ROLL COMPANY,
a Delaware corporation (“National Roll” and together with ALS, UES Corp. and
Alloys, each a “US Borrower” and collectively, the “US Borrowers”), AKERS SWEDEN
AB, a company duly incorporated and organized under the laws of Sweden with
registration number 556031-8080 (“Akers Sweden”), AKERS AB, a company duly
incorporated and organized under the laws of Sweden with registration number
556153-4792 (“Akers AB”) (Akers Sweden and Akers AB are, each a “Swedish
Borrower” and collectively, the “Swedish Borrowers”) UNION ELECTRIC STEEL UK
LIMITED, a limited liability company organized under the laws of England and
Wales (the “UK Borrower”), and ASW Steel Inc., an Ontario corporation (“ASW” and
together with the US Borrowers, the Swedish Borrowers and the UK Borrower, each
a “Borrower” and collectively, the “Borrowers”), by PNC BANK, NATIONAL
ASSOCIATION (“PNC”), and various other financial institutions from time to time
(PNC and such other financial institutions are each, a “Lender” and
collectively, the “Lenders”), PNC BANK, NATIONAL ASSOCIATION, as administrative
agent for the Lenders (in such capacity, the “Agent”) and PNC CAPITAL MARKETS
LLC, a Pennsylvania limited liability company, as Sole Lead Arranger and Sole
Bookrunner.

 

No.

  

LOAN DOCUMENTS

  

Responsible
Party

1.    Second Amendment to Revolving Credit and Security Agreement, by and among
the Borrowers, AMPCO-PITTSBURGH CORPORATION, a Pennsylvania corporation
(“Ampco-Pitt Corp.”), AMPCO-PITTSBURGH SECURITIES V LLC, a Delaware limited
liability company (“Ampco Securities”), AMPCO-PITTSBURGH SECURITIES V INVESTMENT
CORPORATION, a Delaware corporation (“Ampco Investment”), AMPCO UES SUB, INC., a
Delaware corporation (“Ampco UES”), and ROLLS TECHNOLOGY INC., a Delaware
corporation (“RollTech”), THE DAVY ROLL COMPANY LIMITED, a limited liability
company organized under the laws of England and Wales (“Davy Roll”) and FCEP
DELAWARE LLC, a Delaware limited liability company (“FCEP” and together with
Ampco-Pitt Corp., Ampco Securities, Ampco Investment, Ampco UES, RollTech and
Davy Roll, each a “Guarantor” and collectively, the “Guarantors”) (the Borrowers
and the Guarantors are each a “Loan Party” and collectively, the “Loan
Parties”), the Lenders and the Agent (the “Second Amendment”).    Agent 2.   
Revised Schedules to the Credit Agreement (as necessary and appropriate):      

a.      Schedule 1.1 – Existing Letters of Credit.

   Agent   

b.      Schedule 1.1(S)(1) – Excluded Domestic Subsidiaries.

   Borrowers



--------------------------------------------------------------------------------

No.

  

LOAN DOCUMENTS

  

Responsible
Party

  

c.      Schedule 1.1(S)(2) – Excluded Foreign Subsidiaries.

   Borrowers   

d.      Schedule 1.2 – Permitted Encumbrances.

   Borrowers   

e.      Schedule 1.3 – Permitted Loans

   Borrowers   

f.       Schedule 3.10 – Tax Gross-up and Indemnities for UK Borrower.

   Agent   

g.      Schedule 4.4 – Collateral Locations; Place of Business, Chief Executive
Office, Real Property.

   Borrowers   

h.      Schedule 5.1 – Consents.

   Borrowers   

i.       Schedule 5.2(a) – States of Qualification and Good Standing.

   Borrowers   

j.       Schedule 5.2(b) – Subsidiaries.

   Borrowers   

k.      Schedule 5.4 – Federal Tax Identification Number.

   Borrowers   

l.       Schedule 5.6 – Prior Names.

   Borrowers   

m.     Schedule 5.7 – Environmental.

   Borrowers   

n.      Schedule 5.8(b)(i) – Litigation.

   Borrowers   

o.      Schedule 5.8(b)(ii) – Indebtedness.

   Borrowers   

p.      Schedule 5.8(d) – Plans.

   Borrowers   

q.      Schedule 5.9 – Intellectual Property, Source Code Escrow Agreements

   Borrowers   

r.       Schedule 5.10 – Licenses and Permits.

   Borrowers   

s.      Schedule 5.14 – Labor Disputes.

   Borrowers   

t.       Schedule 5.24 – Equity Interests.

   Borrowers   

u.      Schedule 5.25 – Commercial Tort Claims.

   Borrowers   

v.      Schedule 5.26 – Letter of Credit Rights.

   Borrowers   

w.     Schedule 5.27 – Material Contracts.

   Borrowers   

x.      Schedule 7.3 – Guarantees.

   Borrowers 3.    Revised/Amended Exhibits to the Credit Agreement:      

a.      Exhibit 1.2 – Borrowing Base Certificate.

   Agent

 

- 2 -



--------------------------------------------------------------------------------

     b.      Exhibit 1.2(a) – Compliance Certificate.    Agent   

c.      Exhibit 2.1(a) – Revolving Credit Note.

   Agent   

d.      Exhibit 2.4(a) – Swing Loan Note.

   Agent   

e.      Exhibit 7.12(a) – Borrower Joinder.

   Agent   

f.       Exhibit 7.12(b) – Guarantor Joinder.

   Agent   

g.      Exhibit 8.1(c) – Financial Condition Certificate

   Agent   

h.      Exhibit 16.3 – Commitment Transfer Supplement.

   Agent 4.    First Amended and Restated Revolving Credit Note, made by the UK
Borrower to PNC in the principal Dollar Equivalent (as defined in the Credit
Agreement) amount not to exceed Six Million Three Hundred Seventy-Five Thousand
and 00/100 Dollars ($6,375,000.00).    Agent 5.    First Amended and Restated
Revolving Credit Note, made by the UK Borrower to First National Bank of
Pennsylvania in the principal Dollar Equivalent amount not to exceed Five
Million Two Hundred Fifty Thousand and 00/100 Dollars ($5,250,000.00).    Agent
6.    First Amended and Restated Revolving Credit Note, made by the UK Borrower
to Citizens Bank of Pennsylvania in the principal Dollar Equivalent amount not
to exceed Three Million Three Hundred Seventy-Five Thousand and 00/100 Dollars
($3,375,000.00).    Agent 7.    First Amended and Restated Revolving Credit
Note, made by the Swedish Borrowers to PNC in the principal Dollar Equivalent
amount not to exceed Six Million Three Hundred Seventy-Five Thousand and 00/100
Dollars ($6,375,000.00).    Agent 8.    First Amended and Restated Revolving
Credit Note, made by the Swedish Borrowers to First National Bank of
Pennsylvania in the principal Dollar Equivalent amount not to exceed Five
Million Two Hundred Fifty Thousand and 00/100 Dollars ($5,250,000.00).    Agent
9.    First Amended and Restated Revolving Credit Note, made by the Swedish
Borrowers to Citizens Bank of Pennsylvania in the principal Dollar Equivalent
amount not to exceed Three Million Three Hundred Seventy-Five Thousand and
00/100 Dollars ($3,375,000.00).    Agent

 

- 3 -



--------------------------------------------------------------------------------

10.    Revolving Credit Note, made by ASW to PNC in the principal Dollar
Equivalent amount not to exceed Six Million Three Hundred Seventy-Five Thousand
and 00/100 Dollars ($6,375,000.00).    Agent 11.    Revolving Credit Note, made
by ASW to First National Bank of Pennsylvania in the principal Dollar Equivalent
amount not to exceed Five Million Two Hundred Fifty Thousand and 00/100 Dollars
($5,250,000.00).    Agent 12.    Revolving Credit Note, made by ASW to Citizens
Bank of Pennsylvania in the principal Dollar Equivalent amount not to exceed
Three Million Three Hundred Seventy-Five Thousand and 00/100 Dollars
($3,375,000.00).    Agent 13.   

Amended Exhibit to the AMPCO UES Pledge Agreement:

 

a.      ASW’s Shares

   Borrowers 14.    Lien Waiver Agreements made by each landlord for the benefit
of the Agent with respect to all real property leased by any Loan Party, in form
and substance satisfactory to the Agent, to the extent not previously delivered.
   Borrowers 15.    UCC-1 Financing Statement with respect to ASW with respect
to the Credit Agreement and UCC-3 Financing Statement Amendment with respect to
the AMPCO UES Pledge Agreement.    Agent   

 

ORGANIZATIONAL DOCUMENTS

 

ALS

   16.    Certificate of the Secretary of ALS as to (i) resolutions of its Board
of Directors authorizing ALS to enter into the Second Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Articles of
Incorporation and Bylaws, exact legal name or list of all fictitious or trade
names.    Borrowers    UES Corp.    17.    Certificate of the Secretary of UES
Corp. as to (i) resolutions of its Board of Directors authorizing UES Corp. to
enter into the Second Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its Articles of Incorporation and Bylaws, exact legal
name or list of all fictitious or trade names.    Borrowers

 

- 4 -



--------------------------------------------------------------------------------

   Alloys    18.    Certificate of an Officer of Alloys as to (i) resolutions of
its Board of Managers authorizing Alloys to enter into the Second Amendment and
all related documents, (ii) incumbency, and (iii) no amendments to its
Certificate of Organization and Operating Agreement, exact legal name or list of
all fictitious or trade names.    Borrowers    RollTech    19.    Certificate of
the Secretary of RollTech as to (i) resolutions of its Board of Directors
authorizing RollTech to enter into the Second Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Certificate of
Incorporation and Bylaws, exact legal name or list of all fictitious or trade
names.    Borrowers    National Roll    20.    Certificate of the Secretary of
National Roll as to (i) resolutions of its Board of Directors authorizing
National Roll to enter into the Second Amendment and all related documents,
(ii) incumbency, and (iii) no amendments to its Certificate of Incorporation and
Bylaws, exact legal name or list of all fictitious or trade names.    Borrowers
   Akers AB    21.    Copy of a unanimous resolution of the Board of Directors
authorizing Akers AB to enter into the Second Amendment and all related
documents and authorizing a specified person or persons to sign and execute the
Second Amendment and all related documents on behalf of Akers AB.    Borrowers
22.    Certificate of an authorized signatory of Akers AB as to (i) resolutions
of its Board of Directors authorizing Akers AB to enter into the Credit Facility
and all related documents and authorizing a specified person or persons to sign
and execute the Second Amendment and all related documents on behalf of Akers
AB, (ii) incumbency, and (iii) no amendments to its Certificate of Registration
and Articles of Association or list of all fictitious or trade names.   
Borrowers 23.    Certified passport copies of the authorized persons and the
members of the Board of Directors of Akers AB    Borrowers

 

- 5 -



--------------------------------------------------------------------------------

     Akers Sweden      24.    Copy of a unanimous resolution of the Board of
Directors authorizing Akers Sweden to enter into the Second Amendment and all
related documents and authorizing a specified person or persons to sign and
execute the Second Amendment and all related documents on behalf of Akers
Sweden.    Borrowers 25.    Certificate of an authorized signatory of Akers
Sweden as to (i) resolutions of its Board of Directors authorizing Akers Sweden
to enter into the Second Amendment and all related documents and authorizing a
specified person or persons to sign and execute the Second Amendment and all
related documents on behalf of Akers Sweden, (ii) incumbency, and (iii) no
amendments to its Certificate of Registration and Articles of Association or
list of all fictitious or trade names.    Borrowers 26.    Certified passport
copies of the authorized persons and the members of the Board of Directors of
Akers Sweden.    Borrowers    UK Borrower    27.    Certificate of a director of
the UK Borrower as to (i) resolutions of its Board of Directors authorizing UK
Borrower to enter into the Second Amendment and all related documents, (ii)
resolutions of the shareholders of the UK Borrower approving entry into the
Second Amendment, (iii) incumbency, and (iv) solvency.    Borrowers   
Ampco-Pitt Corp.    28.    Certificate of the Secretary of Ampco-Pitt Corp. as
to (i) resolutions of its Board of Directors authorizing Ampco-Pitt Corp. to
enter into the Second Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its Articles of Incorporation and Bylaws, exact legal
name or list of all fictitious or trade names.    Borrowers    Ampco Securities
   29.    Certificate of an Officer of Ampco Securities as to (i) resolutions of
its Board of Managers authorizing Ampco Securities to enter into the Second
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Formation and Operating Agreement, exact legal name or list
of all fictitious or trade names.    Borrowers

 

- 6 -



--------------------------------------------------------------------------------

     Ampco Investment      30.    Certificate of the Secretary of Ampco
Investment as to (i) resolutions of its Board of Directors authorizing Ampco
Investment to enter into the Second Amendment and all related documents,
(ii) incumbency, and (iii) no amendments to its Certificate of Incorporation and
Bylaws, exact legal name or list of all fictitious or trade names.    Borrowers
   Ampco UES    31.    Certificate of the Secretary of Ampco UES as to
(i) resolutions of its Board of Directors authorizing Ampco UES to enter into
the Second Amendment and all related documents, (ii) incumbency, and (iii) no
amendments to its Certificate of Incorporation and Bylaws, exact legal name or
list of all fictitious or trade names.    Borrowers    Davy Roll    32.   
Certificate of a director of Davy Roll as to (i) resolutions of its Board of
Directors authorizing Davy Roll to enter into the Second Amendment and all
related documents, (ii) resolutions of the shareholders of Davy Roll approving
entry into the Second Amendment, (iii) incumbency, and (iv) solvency.   
Borrowers    FCEP    33.    Certificate of an Officer of FCEP as to
(i) resolutions of its Board of Managers authorizing FCEP to enter into the
Second Amendment and all related documents, (ii) incumbency, and (iii) no
amendments to its Certificate of Formation and Operating Agreement, exact legal
name or list of all fictitious or trade names.    Borrowers    RELATED DOCUMENTS
   34.    Fully executed copies of the UCC-3 Termination Statements and any
other releases that may be necessary to satisfy any and all existing liens on
the assets of any Loan Party or disclosed by the Lien Searches that are not
permitted under the Credit Agreement (including payoff letters or releases, as
applicable), in form and substance satisfactory to the Agent.   

Agent/

Borrowers

35.    Winding up searches in respect of Davy Roll, the UK Borrower, and any
other Loan Party with assets or operations in England and Wales.    Agent/
Borrowers 36.    If applicable, original stock certificates, along with related
transfer powers, in connection with the AMPCO UES Pledge Agreement, to the
extent not previously delivered.    Borrowers

 

- 7 -



--------------------------------------------------------------------------------

37.    Evidence of Hazard and Liability Insurance of the Loan Parties at each of
their locations in accordance with the
terms of the Credit Agreement, along with endorsements naming the Agent as
additional insured and lender loss
payee, to the extent not previously delivered.    Borrowers 38.   

Opinions of Counsel to the Loan Parties in form and substance satisfactory to
the Agent.

 

(a) K&L Gates

 

(b) Squire Patton Boggs (UK) LLP

 

(c) Wistrand Advokatbyrå

 

(d) McMillan

   Borrowers 39.    (i) Field examination of ASW’s receivables and (ii)
inventory appraisals of ASW’s inventory, machinery and equipment prepared by
third parties selected and engaged by the Agent at the Borrowers’ expense, each
satisfactory in form and substance to the Agent.   

Agent/

Borrowers

40.    PINACLE Delegation Letter.    Agent 41.    Officer’s Certificate of the
Loan Parties as to (i) compliance with each of their representations,
warranties, covenants and conditions under the Credit Agreement (ii) no Event of
Default or Default exists and no Material Adverse Change has occurred since
December 31, 2016 and (iii) no representations made or information supplied to
the Agent or Lenders shall have been proven to be inaccurate or misleading in
any material respect.    Borrowers 42.    [Disbursement Statement
(Sources/Uses).]    Agent/ Borrowers 43.    [Side Letter (if necessary).]   
Agent    RELATED DILIGENCE    44.    Fully executed copies of all (i) leases of
real property to which any Loan Party is a party and (ii) those leases of
personal property to which any Loan Party is a party with respect to which liens
are identified on the Lien Searches to include assets in addition to specific
equipment and the proceeds thereof, to the extent not previously delivered.   
Borrowers

 

- 8 -



--------------------------------------------------------------------------------

45.    Fully executed copies of all warehouse agreements to which any Loan Party
is a party and other similar agreements
with respect to the inventory of the Loan Parties, to the extent not previously
delivered.    Borrowers 46.    Copies of all material contracts of the Loan
Parties, including, but not limited to, (i) indentures and related documents, if
any, (ii) purchase and sale agreements including related documentation
specifying representations and warranties, (iii) union contracts, (iv) vendor
supply agreements, (v) employment contracts of key management and (vi) loan
documents, to the extent not previously delivered.    Borrowers 47.   
Satisfactory results of all “know your customer”, “anti-money laundering” and
“OFAC” due diligence of the Loan Parties and certain officers and employees
thereof as determined by the Agent, to the extent not previously delivered.   
Agent 48.    Evidence satisfactory to the Agent that each Loan Party is in
compliance with all pertinent federal, state, local or territorial regulations,
including those with respect to the Federal Occupational Safety and Health Act,
the Environmental Protection Act, ERISA and the Anti-Terrorism Laws, to the
extent not previously delivered.    Borrowers 49.    Evidence that any and all
Consents necessary to permit the effectuation of the transactions contemplated
by the Credit Agreement and the Other Documents; and, Agent shall have received
such Consents and waivers of such third parties as might assert claims with
respect to the Collateral, as Agent and its counsel shall deem necessary, to the
extent not previously delivered.    Borrowers

 

- 9 -



--------------------------------------------------------------------------------

50.    Evidence satisfactory to the Agent (i) no litigation, investigation or
proceeding before or by any arbitrator or
Governmental Body is continuing or threatened against any Loan Party or against
the officers or directors of any
Loan Party (A) in connection with the Credit Agreement or the Other Documents or
any of the transactions
contemplated thereby and which, in the reasonable opinion of Agent, is deemed
material or (B) which could, in the
reasonable opinion of Agent, constitute a Material Adverse Change (other than,
subject to satisfactory due
diligence, with respect to certain ongoing asbestos litigation to which the
Borrower is a defendant); and (ii) no
injunction, writ, restraining order or other order of any nature materially
adverse to any Loan Party or the conduct
of its business or inconsistent with the due consummation of the transactions
contemplated by the Credit
Agreement has been issued by any Governmental Body, to the extent not previously
delivered.    Borrowers 51.    Evidence satisfactory to the Agent of
environmental, legal, regulatory and contingent liability matters and
satisfactory diligence of all business and credit matters, in each case as
determined by the Agent in its reasonable discretion, including, but not limited
to, that certain Chinese joint venture to which the Borrower is a party, the
Borrowers; underfunded pension liabilities and certain ongoing asbestos
litigation to which the Borrower is a defendant, to the extent not previously
delivered.    Borrowers 52.    Receipt of completed background investigations of
the Loan Parties, in form and substance satisfactory to the Agent, to the extent
not previously delivered.    Agent 53.    Satisfactory results of all “know your
customer”, “anti-money laundering” and “OFAC” due diligence of the Loan Parties
and certain officers and employees thereof as determined by the Agent, to the
extent not previously delivered.    Agent

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT B

Schedules 1.1, 1.1(S)(2), 1.2, 4.4, 5.2(a), 5.2(b), 5.4, 5.6, 5.8(b)(i),
5.8(b)(ii), 5.8(d), 5.9, 5.14,

5.24, 5.27 and 7.3

(See Attached)



--------------------------------------------------------------------------------

SCHEDULE 1.1

LETTERS OF CREDIT

Standby LCs Outstanding- PNC

 

Issue

Date

   Letter Of
Credit
Ref. No.   

Customer

Reference

   Expiry
Date   

Beneficiary

   Transaction
Currency
Outstanding
Amount    Bank
Currency
Outstanding
Amount Applicant Name: AEROFIN DIVISION OF AIR AND LIQUID Transaction Currency:
USD 09 Dec 2014    18122368    IEC Performance    14 Apr 2018    ISRAEL ELECTRIC
CORPORATION LTD.    322,499.20
USD    322,499.20
USD 07 Jan 2015    18122879    MHPS Guarantee    15 Jan 2018    SUMITOMO MITSUI
BANKING CORPORATION    69,723.00
USD    69,723.00
USD 22 May 2015    18123116    MHPS Guarantee 2    15 Jan 2019    SUMITOMO
MITSUI BANKING CORPORATION    69,723.00
USD    69,723.00
USD 31 Jul 2015    18124177    NEK Guarantee    30 Jul 2018    NOVA LJUBLAJNSKA
BANKA D.D    145,187.00
USD    145,187.00
USD Transaction Currency Total Outstanding: 607,132.20 USD Applicant Total
Outstanding: 607,132.20 USD Applicant Name: AMPCO-PITTSBURGH CORPORATION
Transaction Currency: USD 02 Sep 2003    00260360    00260360    02 Sep 2017   
DIRECTOR, DEPARTMENT OF    50,000.00
USD    50,000.00
USD 08 Feb 2016    18125223    Sentry Insurance    31 Jan 2018    SENTRY
INSURANCE A MUTUAL    770,000.00
USD    770,000.00
USD Transaction Currency Total Outstanding: 820,000.00 USD Applicant Total
Outstanding: 820,000.00 USD Applicant Name: UNION ELECTRIC STEEL CORPORATION
Transaction Currency: USD 31 Jul 2014    18122044    PU-I45 1018-01    31 Jul
2017    AXIS BANK LTD    14,421.70
USD    14,421.70
USD Transaction Currency Total Outstanding: 14,421.70 USD Applicant Total
Outstanding: 14,421.70 USD



--------------------------------------------------------------------------------

Issue

Date

   Letter Of
Credit
Ref. No.     

Customer

Reference

   Expiry
Date   

Beneficiary

   Transaction
Currency
Outstanding
Amount    Bank
Currency
Outstanding
Amount Applicant Name: Akers AB Transaction Currency: EUR

14 Apr 2016

     18125588      18125588    14 Oct 2017   

GANSU JIU STEEL GROUP HONGXING IRON AND STEEL CO., LTD

   30,150.00
EUR    32,546.93
USD

Transaction Currency Total Outstanding: 30,150.00 EUR

Applicant Total Outstanding:32,546.93 USD

Grand Total Outstanding: 1,474,101.83 USD



--------------------------------------------------------------------------------

SCHEDULE 1.1(S)(2)

EXCLUDED FOREIGN SUBSIDIARIES

 

Entity

  

Jurisdiction of Organization

  

Owner

3048568 Nova Scotia Company    Ontario    Union Electric Steel Corporation Union
Electric Steel B.V.B.A.    Belgium    3048568 Nova Scotia Company Union Electric
Steel (Hong Kong) Limited    Hong Kong    Union Electric Steel Corporation Union
Electric Steel MG Roll Company Limited    China    Union Electric Steel (Hong
Kong) Limited (33%) Aerofin Canada Services, Inc.    British Columbia    Air &
Liquid Systems Corporation Jiangsu Gong-Chang Roll Company Limited    China   
Union Electric Steel UK Limited (24%) Fast. Åkers Styckebruk KB    Sweden   
Åkers Sweden AB Åkers Specialty Rolls AB, Soderfors    Sweden    Åkers Sweden AB
Shanxi Åkers TISCO Roll Co. Ltd., Taiyan    China    Åkers AB (60%) Åkers Brazil
Ltda    Brazil    Åkers AB Åkers Germany GmbH    Germany    Åkers AB Åkers
Pacific Pte. Ltd.    Singapore    Åkers AB Åkers Cairo LLC.    Egypt    Åkers AB
Åkers Istanbul Ltd.    Turkey    Åkers AB Åkers Trading (Shanghai) Co., Ltd.   
China    Åkers AB FCEP Holdings C.V.    The Netherlands    Ampco UES Sub., Inc.
FCEP Europe B.V.    The Netherlands    FCEP Holdings C.V.



--------------------------------------------------------------------------------

SCHEDULE 1.2

PERMITTED ENCUMBRANCES

 

1. Air & Liquid Systems Corporation - Pennsylvania Department of State - UCC
Financing Statement:

 

  a. 2011082603520 filed 08/25/2011

 

  SP: PNC BANK, NATIONAL ASSOCIATION

Cltrl.:All funds and investments now and hereafter held by the Trustee or Paying
Agent under the Trust Indenture dated as of March 1 ,1999 between the Industrial
Development Authority of the City of Lynchburg and Chase Manhattan Trust Company
as security for he payment of the Bonds issued thereunder. In Additional all of
Debtor’s right, title and interest in and to any and all Pledged Bonds purchased
pursuant to the Indenture with funds derived in whole or in part from a drawing
under the Letter of Credit (as defined in the indenture).

 

2. Union Electric Steel Corporation - Pennsylvania Department of State - UCC
Financing Statements:

 

  a. 25700822 filed 07/26/1996

 

  SP: PNC BANK, NATIONAL ASSOCIATION

Cltrl.:Right, Title and interest in and to all funds and investments there of
now or hereafter held by the Trustee of the paying Agent under the Trust
Indenture dated July 1, 1996 between Allegheny County Industrial Development
Authority and PNC Bank, NA as Trustee as security for the payment of the Bonds
issued thereunder. In Additional all of Debtor’s right, title and interest in
and to any and all Pledged Bonds purchased pursuant to the Indenture with funds
derived in whole or in part from a drawing under the Letter of Credit ( as
defined in the indenture).

 

Amend.:        Filed 11/04/1997 (amending date of the Trust - July 1,1996)
Cont.:    Filed 03/26/2001 Assign.:    Filed 08/22/2001 (Assignee: Mellon Bank,
NA.) Assign.:    Filed 08/18/2003 (Assignee: PNC Bank, National Association)
Cont.:    Filed 03/20/2006 Cont.:    Filed 02/24/2011

 

  b. 28181548 filed 11/04/1997

 

  SP: THE BANK OF NEW YORK TRUST COMPANY, N.A.

Cltrl.:Right, Title and interest in and to all funds and investments there of
now or hereafter held by the Trustee of the paying Agent under the Trust
Indenture dated November 1,1997 between Allegheny County Industrial Development
Authority and PNC Bank, NA as Trustee as security for the payment of the Bonds
issued thereunder. In Additional all of Debtor’s right, title and interest in
and to any and all Pledged Bonds purchased pursuant to the Indenture with funds
derived in whole or in part from a drawing under the Letter of Credit ( as
defined in the indenture).

 

Assign.:         Filed 08/22/2001 (Assignee: Mellon Bank, N.A) Cont.:    Filed
07/01/2002 Assign.:    Filed 08/18/2003 (Assignee: PNC Bank, National
Association) Cont.:    Filed 06/12/2007 Cont.:    Filed 06/18/2007 Assign.:   
Filed 12/28/2007 Assignee:The Bank of New York Trust Company,N.A.) Cont.:   
Filed 05/09/2012



--------------------------------------------------------------------------------

3. Union Electric Steel UK Limited - Security Agreement dated 03/05/2007

 

  a. filed 03/06/2007

SP: Stephen Avery Bell, Peter Ernest Dai Gardner, and Terence Charles Watson, as
trustees of the Roll Group Pension Scheme

Cltrl: First ranking mortgage over land on the north and south sides of
Coulthards Lane, Gateshead registered at the Land Registry with absolute
freehold title under title number TY188528 and all rental income from that
property to secure all present and future obligations and liabilities of each of
The Davy Roll Company Limited and Union Electric Steel UK Limited to make
payments to the Roll Group Pension Scheme up to a maximum amount of £14 million.

 

4. Akers National Roll Company - Delaware Secretary of State - UCC Financing
Statement:

 

  a. 20134265055 filed 10/30/2013

SP: DELL FINANCIAL SERVICES L.L.C.

Cltrl.: All computer equipment, peripherals, and other equipment, wherever
located theretofore or hereafter leased to lessee by lessor pursuant to the
certain Lease #001-8950281-002 dated 10/25/2013

 

5. ASW Steel Inc. – Ontario PPSA Financing Statement:

 

  a. 722243475 filed 11/04/2016 (1 year)

SP: Strongco Limited Partnership

Cltrl: Collateral classified as Equipment and Motor Vehicle (2016 Konecranes;
Model: SMV32-1200C; VIN: M10470)

 

  b. 664237908 filed 09/07/2010 (1 year)

SP: The Toronto-Dominion Bank

Cltrl: Collateral classified as Accounts and Other and described as an Assign.
of term deposits and credit balances.

Renewal: Filed 07/13/2011 (1 year)

Renewal: Filed 07/18/2012 (1 year)

Renewal: Filed 07/16/2013 (1 year)

Renewal: Filed 07/21/2014 (1 year)

Renewal: Filed 07/21/2015 (3 years)

 

  c. 666753606 filed 12/23/2010 (6 years)

SP: Praxair Canada Inc.

Cltrl: Collateral classified as Equipment and described as equipment supplied by
the secured party, consisting of bulk cryogenic storage tanks used for the
storage, filling and delivery of industrial and medical gases including, without
limitation, argon, hydrogen, carbon dioxide, nitrogen, nitrous oxide and oxygen,
and cryogenic freezers, together with all related accessories, parts, components
and attachments and all proceeds of or relating to any of the foregoing as well
as all present or after-acquired property that may be derived from the sale or
other disposition of the collateral described herein.

Renewal: 11/09/2016 (6 years)



--------------------------------------------------------------------------------

  d. 694113705 filed 03/03/2014 (3 years)

SP: Dell Financial Services Canada Limited

Cltrl: Collateral classified as Equipment and Other and described as All Dell
and non Dell computer equipment and peripherals wherever located heretofore or
hereafter leased to debtor by secured party pursuant to an equipment lease
together with all substitutions, additions, accessions and replacements thereto
and thereof now and hereafter installed in, affixed to, or used in conjunction
with such equipment and proceeds thereof together with all rental or installment
payments, insurance proceeds, other proceeds and payments due or to become due
and arising from or relating to such equipment. Proceeds all present and
after-acquired personal property.

 

  e. 694685448 filed 03/26/2014 (6 years)

SP: Roynat Inc.

Cltrl: Collateral classified as Equipment, Other and Motor Vehicle (2008 Hyster;
Model: H110FT; VIN: N005V04563F) and described as Forklift(s), together with all
attachments accessories accessions replacements substitutions additions and
improvements thereto and all proceeds in any form derived directly or indirectly
from any sale and or dealing with the collateral and a right to an insurance
payment or other payment that indemnifies or compensates for loss or damage to
the collateral or proceeds of the collateral

 

  f. 707752584 filed 07/06/2015 (5 years)

SP: P.C. Campana, Inc.

Cltrl: Collateral classified as Equipment and described as one PC-4X40, 4-path
wire feeder (serial no. WF0158) with Allan Bradley AC drive and Compact Logix
PLC. One Maple System 12 inch HMI and enclosure.

 

  g. 708768432 filed 08/06/2015 (3 years)

SP: The Toronto-Dominion Bank

Cltrl: Collateral classified as Accounts and Other.



--------------------------------------------------------------------------------

SCHEDULE 4.4

COLLATERAL LOCATIONS; PLACE OF BUSINESS,

CHIEF EXECUTIVE OFFICE, REAL PROPERTY

(b)(i)

 

Company and Location

FORGED AND CAST ENGINEERED PRODUCT SEGMENT Union Electric Steel Corporation

Route 18

Burgettstown, PA 15021

726 Bell Avenue

Carnegie, PA 15106

U.S. Highway 30

Valparaiso, IN 46383

1712 Greengarden Road

Erie, PA 16501

Union Electric Steel UK Limited

Coulthards Lane

Gateshead, NE8 3DX England

Åkers Sweden AB

Bruksallén 12SE-647 51

Åkers Styckebruk, Sweden

Åkers National Roll Company

400 Railroad Avenue

Avonmore, PA 15618

Vertical Seal Company (Division)

162 Chapman Road

Pleasantville, PA 16341

Alloys Unlimited and Processing, LLC

3760 Oakwood Avenue

Austintown, Ohio 44515

ASW Steel Inc.

42 Centre Street

Welland, Ontario, Canada L3B 5N9

c/o International Titanium Corporation

93 Front Street, P.O. Box 465

New Brighton, PA 15066

c/o Watco Companies

6127 Industrial Way

Houston, TX 77011

c/o Aberfoyle Metal Treaters Ltd.

18 Kerr Crescent

Puslinch, ON N0B 2J0

c/o Patriot Forge Inc.

280 Henry Street

Brantford, ON N3T 5S7



--------------------------------------------------------------------------------

Company and Location

c/o Union Electric Steel Corporation

31 Union Electric Road, Route 18

Burgettstown, PA 15021

c/o Canada Forgings Inc.

17 Welland Street

Welland, ON L3B 4E1

AIR AND LIQUID PROCESSING SEGMENT Air & Liquid Systems Corporation Aerofin
Division

4621 Murray Place

Lynchburg, VA 24502

Buffalo Air Handling Division

467 Zane Snead Drive

Amherst, VA 24521

Buffalo Pumps Division

874 Oliver Street

N. Tonawanda, NY 14120

(b)(ii)

 

Loan Part(ies)

  

Warehouse Address

Air & Liquid Systems Corporation

Union Electric Steel Corporation

Alloys Unlimited and Processing, LLC

  

726 Bell Avenue

Carnegie, PA 15106

Buffalo Pumps, division of Air & Liquid Systems Corporation   

874 Oliver Street

N. Tonawanda, NY 14120

Buffalo Air Handling, division of Air & Liquid Systems Corporation   

467 Zane Snead Drive

Amherst, VA 24521

Aerofin, division of Air & Liquid Systems Corporation   

4621 Murray Place

Lynchburg, VA 24502

Air & Liquid Systems Corporation   

Wilson Welding & Fab

1142 Seamster Rd.

Gladys, VA

Air & Liquid Systems Corporation   

Heresite Protective Coatings

822 South 14th St

Manitowoc, WI 54220

Air & Liquid Systems Corporation   

Luvata Electrofin

1423 W. Ormsby Ave

Louisville, KY 40210

Air & Liquid Systems Corporation   

Carver Machine Works

129 Christian Service Camp Rd

Washington, NC 27889

Åkers AB

Åkers Sweden AB

   Bruksallén 4, 647 51 Åkers Styckebruk, Södermanlands län, Sweden Åkers AB   

Outokumpu Stainless OY

Terästie 1Tornio

Finland

95490



--------------------------------------------------------------------------------

Loan Part(ies)

  

Warehouse Address

Union Electric Steel UK Limited   

Coulthards Lane

Gateshead, NE8 3DX

Tyne & Wear

England

Union Electric Steel UK Limited   

Stadium Export Services Ltd.

Longrigg, Swalwell

Gateshead, NE8 3DX

Tyne & Wear

England

Union Electric Steel UK Limited   

The Storage Place Ltd.

Brewery Lane, Felling

Gateshead, NE10 0EY

Tyne & Wear

England

Union Electric Steel UK Limited   

Washington Tool and Machine Co.

Baird Avenue

Washington, PA 15301

Akers National Roll Company   

400 Railroad Avenue

Avonmore, PA 15618

Akers National Roll Company   

621 Railroad Avenue

Avonmore, PA 15618

Akers National Roll Company   

Neiltown Road Route 227

Pleasantville, PA 16341

Alloys Unlimited and Processing, LLC

Union Electric Steel Corporation

  

Austintown Oakwood LLC

3760 Oakwood Avenue

Austintown, OH 44515

Alloys Unlimited and Processing, LLC   

P&L Heat Treating & Grinding

313 E Wood St

Youngstown, OH 44503

Alloys Unlimited and Processing, LLC   

P&L Precision Grinding

948 Poland Ave

Youngstown, OH 44502

Union Electric Steel Corporation   

Route 18

Burgettstown, PA 15021

Union Electric Steel Corporation   

U.S. Highway 30

Valparaiso, IN 46383

Union Electric Steel Corporation   

1712 Greengarden Road

Erie, PA 16501

Union Electric Steel Corporation   

Independent Maritime Terminal

Mannheimweg, Belgium

Quay 242, Hansa Dock, 2030

Antwerpen, Belgium

Union Electric Steel Corporation   

KMX International

2nd and Grand Streets

Hamburg, PA 19526

Union Electric Steel Corporation   

Britannic Shipping

53 Breez Hill

Walton L9

1DZ GB, United Kingdom



--------------------------------------------------------------------------------

Loan Part(ies)

  

Warehouse Address

Union Electric Steel Corporation   

Hilti Inc.

902 North Cedar Street

New Castle, PA 16102

Union Electric Steel Corporation   

Elbach and Johnson

1309 Main Street

Crescent, PA 15046

Union Electric Steel Corporation   

Harbor Freight Transport Corp.

301 Craneway St.

Port Newark, NJ 07114

Union Electric Steel Corporation   

USS-POSCO Industries

900 Loveridge Road

Pittsburg, CA 94565

Union Electric Steel Corporation   

WHEMCO

601 West 7th Ave

Homestead, PA 15120

Union Electric Steel Corporation   

XTEK Incorporated

11451 Reading Road

Cincinnati, OH 45241

ASW Steel Inc.   

42 Centre Street

Welland, Ontario, Canada L3B 5N9

(b)(iii)

 

Loan Party

  

Place of Business

  

Chief Executive Office

Borrowers Air & Liquid Systems Corporation   

4621 Murray Place

Lynchburg, VA 24502

 

467 Zane Snead Drive

Amherst, VA 24521

 

874 Oliver Street

N. Tonawanda, NY 14120

  

726 Bell Avenue, Suite 302

Carnegie, PA 15106

Union Electric Steel Corporation   

Route 18

Burgettstown, PA 15021

 

726 Bell Avenue

Carnegie, PA 15106

 

U.S. Highway 30

Valparaiso, IN 46383

 

1712 Greengarden Road

Erie, PA 16501

  

726 Bell Avenue

Carnegie, PA 15106

Alloys Unlimited and Processing, LLC

  

726 Bell Avenue

Carnegie, PA 15106

 

3760 Oakwood Avenue

Austintown, OH 44515

  

726 Bell Avenue

Carnegie, PA 15106



--------------------------------------------------------------------------------

Loan Party

  

Place of Business

  

Chief Executive Office

Akers National Roll Company   

400 Railroad Avenue

Avonmore, PA 15618

 

162 Chapman Road

Pleasantville, PA 16341

  

400 Railroad Avenue

Avonmore, PA 15618

Åkers Sweden AB   

Bruksallén 4SE-647 51

Åkers Styckebruk, Sweden

  

Bruksallén 4SE-647 51

Åkers Styckebruk, Sweden

Union Electric Steel UK Limited   

Coulthards Lane

Gateshead, NE8 3DX England

  

Coulthards Lane

Gateshead, NE8 3DX England

ASW Steel Inc.   

42 Centre Street

Welland, Ontario, Canada

L3B 5N9

 

157 River Road

Welland, Ontario, Canada

(PIN 64105-0021)

 

Land at Downs Drive and Melville Avenue

Welland, Ontario, Canada

(PIN 64422-0084)

  

42 Centre Street

Welland, Ontario, Canada

L3B 5N9

Åkers AB   

Bruksallén 14SE-647 51

Åkers Styckebruk, Sweden

  

Bruksallén 14SE-647 51

Åkers Styckebruk, Sweden

Guarantors Ampco-Pittsburgh Corporation   

726 Bell Avenue, Suite 301

Carnegie, PA 15106

  

726 Bell Avenue, Suite 301

Carnegie, PA 15106

Ampco-Pittsburgh Securities V LLC   

103 Foulk Road, Suite 202

Wilmington, DE 19803

  

103 Foulk Road, Suite 202

Wilmington, DE 19803

Ampco-Pittsburgh Securities V Investment Corporation   

103 Foulk Road, Suite 202

Wilmington, DE 19803

  

103 Foulk Road, Suite 202

Wilmington, DE 19803

Ampco UES Sub, Inc.   

103 Foulk Road, Suite 202

Wilmington, DE 19803

  

103 Foulk Road, Suite 202

Wilmington, DE 19803

The Davy Roll Company Limited   

Coulthards Lane

Gateshead, NE8 3DX England

  

Coulthards Lane

Gateshead, NE8 3DX England

Rolls Technology Inc.   

400 Railroad Avenue

Avonmore, PA 15618

  

400 Railroad Avenue

Avonmore, PA 15618

FCEP Delaware LLC   

103 Foulk Road, Suite 202

Wilmington, DE 19803

  

103 Foulk Road, Suite 202

Wilmington, DE 19803



--------------------------------------------------------------------------------

(b)(iv)

 

Company and Location

  

Owned or Leased

  

Landlord Address (if applicable)

FORGED AND CAST ENGINEERED PRODUCT SEGMENT Union Electric Steel Corporation

Route 18

Burgettstown, PA 15021

   Owned    N/A

726 Bell Avenue

Carnegie, PA 15106

   Owned    N/A

U.S. Highway 30

Valparaiso, IN 46383

   Owned    N/A

1712 Greengarden Road

Erie, PA 16501

   Leased   

Transportation Investment Group

7005 W.Pine Gate Road

Fairview, PA 16415

Union Electric Steel UK Limited

Coulthards Lane

Gateshead, NE8 3DX England

   Owned    N/A Åkers Sweden AB

Bruksallén 12SE-647 51

Åkers Styckebruk, Sweden

   Owned    N/A Åkers National Roll Company

400 Railroad Avenue

Avonmore, PA 15618

   Owned    N/A Vertical Seal Company (Division)

162 Chapman Road

Pleasantville, PA 16341

   Owned    N/A Alloys Unlimited and Processing, LLC

3760 Oakwood Avenue

Austintown, Ohio 44515

   Leased   

Austintown Oakwood, LLC

3760 Oakwood Avenue

Austintown, OH 44515

ASW Steel Inc.

42 Centre Street

Welland, Ontario, Canada L3B 5N9

(PIN 64421-0112)

   Owned    N/A

157 River Road

Welland, Ontario, Canada

(PIN 64105-0021)

   Owned    N/A

Land at Downs Drive and Melville Avenue

Welland, Ontario, Canada

(PIN 64422-0084)

   Owned    N/A AIR AND LIQUID PROCESSING SEGMENT Air & Liquid Systems
Corporation Aerofin Division

4621 Murray Place

Lynchburg, VA 24506

   Owned    N/A Buffalo Air Handling Division

467 Zane Snead Drive

Amherst, VA 24531

   Owned    N/A Buffalo Pumps Division

874 Oliver Street

N. Tonawanda, NY 14120

   Owned    N/A



--------------------------------------------------------------------------------

SCHEDULE 5.2(a)

STATES OF QUALIFICATION AND GOOD STANDING

 

Entity

  

Jurisdiction of

Organization

  

Jurisdictions of Qualification

Borrowers Air & Liquid Systems Corporation    Pennsylvania   

New York

Virginia

Union Electric Steel Corporation    Pennsylvania    Indiana Alloys Unlimited and
Processing, LLC    Pennsylvania    Ohio Rolls Technology Inc.    Delaware   
None Akers National Roll Company    Delaware   

Alabama

Pennsylvania

West Virginia

Åkers Sweden AB    Sweden    None Union Electric Steel UK Limited    England and
Wales    None ASW Steel Inc.    Ontario    None Åkers AB    Sweden    European
Union (VAT registration in France and Slovenia) Guarantors Ampco-Pittsburgh
Corporation    Pennsylvania    Texas Ampco-Pittsburgh Securities V LLC   
Delaware    None Ampco-Pittsburgh Securities V Investment Corporation   
Delaware    None Ampco UES Sub, Inc.    Delaware    None The Davy Roll Company
Limited    England and Wales    None FCEP Delaware LLC    Delaware    None



--------------------------------------------------------------------------------

SCHEDULE 5.2(b)

SUBSIDIARIES

 

Loan Party

  

Subsidiaries

Ampco-Pittsburgh Corporation    Ampco-Pittsburgh Securities V LLC    Air &
Liquid Systems Corporation Air & Liquid Systems Corporation    No Subsidiaries
Ampco-Pittsburgh Securities V LLC    Union Electric Steel Corporation   
Ampco-Pittsburgh Securities V Investment Corporation Ampco-Pittsburgh Securities
V Investment Corporation    No Subsidiaries Union Electric Steel Corporation   
Ampco UES Sub, Inc.    Alloys Unlimited and Processing, LLC Alloys Unlimited and
Processing, LLC    No Subsidiaries Ampco UES Sub, Inc.    Rolls Technology Inc.
   FCEP Delaware LLC    ASW Steel Inc. ASW Steel Inc.    No Subsidiaries The
Davy Roll Company Limited    Union Electric Steel UK Limited Union Electric
Steel UK Limited    No Subsidiaries Åkers Sweden AB    No Subsidiaries Rolls
Technology Inc.    Akers National Roll Company Akers National Roll Company    No
Subsidiaries Åkers AB    No Subsidiaries FCEP Delaware LLC    No Subsidiaries



--------------------------------------------------------------------------------

SCHEDULE 5.4

FEDERAL TAX IDENTIFICATION NUMBER

 

Entity

  

Federal Tax Identification Number or VAT

Registration Number or Equivalent

Borrowers Air & Liquid Systems Corporation    27-1374558 Union Electric Steel
Corporation    25-0847900 Alloys Unlimited and Processing, LLC    47-4472586
Rolls Technology Inc.    25-1553954 Akers National Roll Company    25-1571666
Åkers Sweden AB    SE556031808001 (VAT registration number) Union Electric Steel
UK Limited    452 12150 44119 A 23 A 22/01 (UK tax identification number) Åkers
AB    SE556153479201 (VAT registration number) ASW Steel Inc.    80088 0056 RT
0001 (Canadian tax identification number) Guarantors Ampco-Pittsburgh
Corporation    25-1117717 Ampco-Pittsburgh Securities V LLC    25-1431512
Ampco-Pittsburgh Securities V Investment Corporation    27-1450392 Ampco UES
Sub, Inc.    51-0319219 The Davy Roll Company Limited    508 15589 16436 A 25 A
16/01 (UK tax identification number) FCEP Delaware LLC    81-4517241



--------------------------------------------------------------------------------

SCHEDULE 5.6

PRIOR NAMES

Union Electric Steel acquired substantially all assets of Alloys Unlimited and
Processing, Inc., an Ohio corporation, on July 29, 2015.



--------------------------------------------------------------------------------

SCHEDULE 5.8(b)(i)

LITIGATION

Asbestos Litigation

Claims have been asserted alleging personal injury from exposure to
asbestos-containing components historically used in some products of
predecessors of ALS (“Asbestos Liability”). Those subsidiaries, and in some
cases the Ampco-Pitt Corp., are defendants (among a number of defendants, often
in excess of 50) in cases filed in various state and federal courts.

Asbestos Claims

The following table reflects approximate information about the claims for
Asbestos Liability against the subsidiaries and Ampco-Pitt Corp. for the nine
months ended September 30, 2016 and 2015:

 

     Nine Months Ended
September 30,  

(dollars in thousands)

   2016      2015  

Total claims pending at the beginning of the period

     6,212        8,457  

New claims served

     1,105        1,109  

Claims dismissed

     (649 )       (3,213 ) 

Claims settled

     (203 )       (256 ) 

Total claims pending at the end of the period

     6,465        6,097  

Gross settlement and defense costs (in 000’s)

   $ 13,762      $ 14,011  

Average gross settlement and defense costs per claim resolved (in 000’s)

   $ 16.15      $ 4.04  

A substantial majority of the settlement and defense costs reflected in the
above table was reported and paid by insurers. Because claims are often filed
and can be settled or dismissed in large groups, the amount and timing of
settlements, as well as the number of open claims, can fluctuate significantly
from period to period.



--------------------------------------------------------------------------------

SCHEDULE 5.8(b)(ii)

INDEBTEDNESS

 

1. Subordinated Promissory Note, issued by Ampco-Pitt Corp. to Altor on March 3,
2016, in the principal amount of $14,489,355.

 

2. Subordinated Promissory Note, issued by Ampco-Pitt Corp. to SHB on March 3,
2016, in the principal amount of $11,220,659.

 

3. UK Borrower Line of credit facility with Barclays Bank in the amount of
£250,000.

 

4. Capital Leases

 

  a. National Roll – Company-wide Phone Lease, 5 years, balance at 2/29/2016 of
$76,661.

 

  b. Sarlin heating furnace lease between Akers Sweden and SHB, dated June 25,
2008, balance at 4/30/16 of 2,691 kSEK.

 

  c. Sarling heating furnace lease between Akers Sweden and SHB, dated June 25,
2008, balance at 4/30/16 of 3,544 kSEK.

 

  d. Lease of 120 ton overhead crane between Akers Sweden and SHB, dated
April 5, 2006, balance at 4/30/16 of 2,191 kSEK.

 

5. ACIDA Union Electric Steel 96 Trust Indenture dated July 1, 1996 in the
amount of $4,120,000.

 

6. ACIDA Union Electric Steel 97 Trust Indenture dated November 1, 1997 in the
amount of $7,116,000.

 

7. Lynchburg Virginia IDA (Aerofin) 99 Variable Rate Demand IDRB in the amount
of $2,075,000.

 

8. Guarantees by Svenska Handelsbanken AB (publ) on behalf of certain customers
of Åkers AB in the aggregate amount of approximately $120,000.

 

9. Intercompany Loan Agreement, dated as of November 1, 2016, by and between ASW
Steel, Inc., as borrower, and Ampco-Pittsburgh Corporation, as lender in the
principal amount not to exceed USD $7,500,000

 

10. Demand Facility and Assignment agreement, dated as of October 08, 2014
between ASW Steel Inc., as borrower, and The Toronto-Dominion Bank, as lender,
and amended by an amending agreement dated October 22, 2015 in respect of letter
of credit facilities in the maximum aggregate amount of CDN $2,325,119 of which
a fully cash collateralized letter of credit in the amount of $683,789 has been
issued by The Toronto-Dominion Bank to the Independent Electricity System
Operator.



--------------------------------------------------------------------------------

SCHEDULE 5.8(d)

PLANS

UES, Ampco-Pitt Corp., and ALS Plans

 

  1. Ampco-Pitt Corp. Retirement Plan

 

  2. Ampco-Pitt Corp. Retirement Savings Plan (401(k) Plan)

 

  3. Ampco-Pitt Corp. Group Insurance Program (Health and Welfare Plan)

 

  a. Medical Carrier - Aetna

 

  b. Dental Carrier - Delta Dental

 

  c. Vision Carrier – EyeMed

 

  d. Life and AD&D Insurance – Liberty Mutual

 

  e. Short Term Disability – Liberty Mutual

 

  f. Long Term Disability - Liberty Mutual

 

  g. Stop Loss - Aetna

 

  h. Group Travel Accident - The Hartford

 

  4. Ampco-Pitt Corp. Retiree Welfare Benefits Plan

 

  5. IAM Nation Pension Fund (multiemployer plan for the UES Valparaiso Union)

National Roll Plans

 

  1. National Roll Retirement Plan for Salaried Employees

 

  2. National Roll Pension Plan for Hourly Rated EES At Avonmore

 

  3. National Roll Salaried 401(K) Plan

 

  4. USWA Savings Program/National Roll 401(K) Plan

 

  5. Retirement Plan for Employees of Vertical Seal Company

 

  6. National Roll Health & Welfare Benefits Plan

UK Borrower Plans

 

  1. Pension Scheme – Company contributes 3% and Employees must contribute 3%
minimum

 

  2. Death in Service – 3x Salary/annual earnings

 

  3. For a limited number of staff

 

  a. Health Insurance – applies to 14 staff (covers employee and partner)

 

  b. Company Cars – applies to 8 staff

 

  c. Travel Insurance – applies to 13 staff (covers business and personal
travel)



--------------------------------------------------------------------------------

Akers Sweden Plans

 

  1. Kollektivavtal (tjänstemannaavtalet)

 

  2. Kollektivavtal IF Metall/Stål och Metall

 

  3. Local agreement about production bonus

 

  4. Local agreements about benefits for workers:

 

  a. “Fritidsfond” 0.7% of total workers salary. 2015 < 400KKr

 

  b. “Sjukfond” 0.5% of total workers salary. 2015 < 300Kkr

 

  c. “Tandfond” 0.2% of total workers salary. 2015 < 110Kkr

ASW Steel Inc. Plans

 

  1. Pension Plan for the Employees of ASW Steel Inc., Group Annuity Policy
Number 10002031

 

  2. Employee Benefit Plan – Policy Number 631172 issued by The Manufacturers
Life Insurance Company (c.o.b. as Manulife Financial) on November 1, 2016, which
Policy renews on November 1 of each year

 

  3. ASW Steel Inc. contributes annually to Tim Clutterbuck’s personal RRSP to
the annual maximum in lieu of his participation in the Company pension plan



--------------------------------------------------------------------------------

SCHEDULE 5.9

INTELLECTUAL PROPERTY, SOURCE CODE ESCROW AGREEMENTS

Patents:

 

Application/Patent No.

  

Status

  

Chain of Title/Assignments

  

Notes

US 09/838,347

US 6,868,689

  

Filed 4/20/2001

Issued 3/22/2005

  

Inventors to Buffalo Air Handling Company

Executed 4/2001

Recorded 4/20/2001

 

Merger: Aerofin Corporation/Buffalo Pumps, Inc. into Air & Liquid Systems
Corporation

Executed 12/23/2009

Recorded 2/5/2010

 

CURRENT OWNER: Air & Liquid Systems Corporation

   11.5 Year Maintenance Fee Window Opens 3/22/2016; Last day to pay: 3/22/2017

US 09/614,404

US 6,315,530

  

Filed 7/12/2000

Issued 11/13/2001

  

Inventors to Buffalo Pumps, Inc.

Executed 6/2000 and 7/2000

Recorded 7/12/2000

 

Merger: Aerofin Corporation/Buffalo Pumps, Inc. into Air & Liquid Systems
Corporation

Executed 12/23/2009

Recorded 2/5/2010

 

CURRENT OWNER: Air & Liquid Systems Corporation

  

11.5 Year Maintenance Fee paid: 5/1/2013

 

Provisional Application No. 60/157,732 filed 10/5/1999 (expired)



--------------------------------------------------------------------------------

Application/Patent No.

  

Status

  

Chain of Title/Assignments

  

Notes

US 10/161,663

US 6,617,731

  

Filed 6/5/2002

Issued 9/9/2003

  

Inventors to Buffalo Pumps, Inc.

Executed 5/2002

Recorded 6/5/2002

 

Merger: Aerofin Corporation/Buffalo Pumps, Inc. into Air & Liquid Systems
Corporation

Executed 12/23/2009

Recorded 2/5/2010

 

CURRENT OWNER: Air & Liquid Systems Corporation

   11.5 Year Maintenance Fee paid: 2/19/2015

US 10/094,982

US 6,626,578

  

Filed 3/12/2002

Issued 9/30/2003

  

Inventors to Buffalo Pumps, Inc.

Executed 3/2002

Recorded 3/12/2002

 

Merger: Aerofin Corporation/Buffalo Pumps, Inc. into Air & Liquid Systems
Corporation

Executed 12/23/2009

Recorded 2/5/2010

 

CURRENT OWNER: Air & Liquid Systems Corporation

   11.5 Year Maintenance Fee paid: 2/19/2015



--------------------------------------------------------------------------------

Brann Ref.

   Country    Application
Date
(dd/mm/
yyyy)    Application
No.    Reg. Date    Reg. No    Duration   

Status

  

Applicant

  

Catchword

  

Application
Type

  

Team

  

Comments

P11057ATEP    Austria    04/03/2011    11156907.5    11/09/2013    2495340   
04/03/2031    Granted    Åkers AB    A forged roll meeting the requirements of
the cold rolling industry and a method for production of such a roll   
Designated after EPC    Barry Franks    P11057AU00    Australia    04/03/2011   
2011361937    17/09/2015          Accepted for grant – opposition period ends on
01/01/2016    Åkers AB    A forged roll meeting the requirements of the cold
rolling industry and a method for production of such a roll    PCT Based without
Priority    Barry Franks    According to publically available databases the
patent was accepted for grant on 17/09/2015. P11057BEEP    Belgium    04/03/2011
   11156907.5    11/09/2013    2495340    04/03/2031    Granted    Åkers AB    A
forged roll meeting the requirements of the cold rolling industry and a method
for production of such a roll    Designated after EPC    Barry Franks   



--------------------------------------------------------------------------------

Brann Ref.

   Country    Application
Date
(dd/mm/
yyyy)    Application
No.    Reg. Date    Reg. No    Duration   

Status

  

Applicant

  

Catchword

  

Application
Type

  

Team

  

Comments

P11057BR00    Brazil    04/03/2011    PI1101419-9             Pending   
Åkers AB    A forged roll meeting the requirements of the cold rolling industry
and a method for production of such a roll    Priority Founding    Barry Franks
   Request for examination has been filed but there is a “huge” backlog at the
BR patent office. P11057CA00    Canada    04/03/2011    2828894            
Pending    Åkers AB    A forged roll meeting the requirements of the cold
rolling industry and a method for production of such a roll    PCT Based without
Priority    Barry Franks    Response to office action filed in Sept, 2015.
P11057CHEP    Switzerland    04/03/2011    11156907.5    11/09/2013    2495340
   04/03/2031    Granted    Åkers AB    A forged roll meeting the requirements
of the cold rolling industry and a method for production of such a roll   
Designated after EPC    Barry Franks   



--------------------------------------------------------------------------------

Brann Ref.

   Country    Application
Date
(dd/mm/
yyyy)    Application
No.    Reg. Date    Reg. No    Duration   

Status

  

Applicant

  

Catchword

  

Application
Type

  

Team

  

Comments

P11057CN00    China    04/03/2011    201180000136.7             Accepted for
grant.    Åkers AB    A forged roll meeting the requirements of the cold rolling
industry and a method for production of such a roll    PCT Based without
Priority    Barry Franks    The registration fees have been paid. Awaiting
issuance of the Letters patent. P11057CZEP    Czech
Republic    04/03/2011    11156907.5    11/09/2013    2495340    04/03/2031   
Granted    Åkers AB    A forged roll meeting the requirements of the cold
rolling industry and a method for production of such a roll    Designated after
EPC    Barry Franks    P11057DEEP    Germany    04/03/2011    11156907.5   
11/09/2013    2495340    04/03/2031    Granted    Åkers AB    A forged roll
meeting the requirements of the cold rolling industry and a method for
production of such a roll    Designated after EPC    Barry Franks   



--------------------------------------------------------------------------------

Brann Ref.

   Country    Application
Date
(dd/mm/
yyyy)    Application
No.    Reg. Date    Reg. No    Duration   

Status

  

Applicant

  

Catchword

  

Application
Type

  

Team

  

Comments

P11057ESEP    Spain    04/03/2011    11156907.5    11/09/2013    2495340   
04/03/2031    Granted    Åkers AB    A forged roll meeting the requirements of
the cold rolling industry and a method for production of such a roll   
Designated after EPC    Barry Franks    P11057FIEP    Finland    04/03/2011   
11156907.5    11/09/2013    2495340    04/03/2031    Granted    Åkers AB    A
forged roll meeting the requirements of the cold rolling industry and a method
for production of such a roll    Designated after EPC    Barry Franks   
P11057FREP    France    04/03/2011    11156907.5    11/09/2013    2495340   
04/03/2031    Granted    Åkers AB    A forged roll meeting the requirements of
the cold rolling industry and a method for production of such a roll   
Designated after EPC    Barry Franks   



--------------------------------------------------------------------------------

Brann Ref.

   Country    Application
Date
(dd/mm/
yyyy)    Application
No.    Reg. Date    Reg. No    Duration   

Status

  

Applicant

  

Catchword

  

Application
Type

  

Team

  

Comments

P11057GBEP    United
Kingdom    04/03/2011    11156907.5    11/09/2013    2495340    04/03/2031   
Granted    Åkers AB    A forged roll meeting the requirements of the cold
rolling industry and a method for production of such a roll    Designated after
EPC    Barry Franks    P11057HREP    Croatia    04/03/2011    11156907.5   
11/09/2013    2495340    04/03/2031    Granted    Åkers AB    A forged roll
meeting the requirements of the cold rolling industry and a method for
production of such a roll    Designated after EPC    Barry Franks    P11057IN00
   India    04/09/2013    1673/MUMNP/2013             Pending    Åkers AB    A
forged roll meeting the requirements of the cold rolling industry and a method
for production of such a roll    PCT Based without Priority    Barry Franks   

According to publically available databases the national filing date is
04/09/2013.

Request for examination filed but no examination report has been received yet



--------------------------------------------------------------------------------

Brann Ref.

   Country    Application
Date
(dd/mm/
yyyy)    Application
No.    Reg. Date    Reg. No    Duration   

Status

  

Applicant

  

Catchword

  

Application
Type

  

Team

  

Comments

P11057ITEP    Italy    04/03/2011    11156907.5    11/09/2013    2495340   
04/03/2031    Granted    Åkers AB    A forged roll meeting the requirements of
the cold rolling industry and a method for production of such a roll   
Designated after EPC    Barry Franks    P11057JP01    Japan    22/11/2013   
2013-241411             Pending (initially rejected, rejection decision
appealed)    Åkers AB    A forged roll meeting the requirements of the cold
rolling industry and a method for production of such a roll    Divisional   
Barry Franks    According to publically available databases the national filing
date is 22/11/2013. The patent application was rejected 23/06/2015, the
rejection decision was appealed 23/10/2015.Appeal no 2015-019108. P11057KR00   
South
Korea    04/03/2011    10-2011-0019698    02/09/2013    10-1305410    04/03/2031
   Granted    Åkers AB    A forged roll meeting the requirements of the cold
rolling industry and a method for production of such a roll    Priority Founding
  

Barry Franks

  



--------------------------------------------------------------------------------

Brann Ref.

   Country    Application
Date
(dd/mm/
yyyy)    Application
No.    Reg. Date    Reg. No    Duration   

Status

  

Applicant

  

Catchword

  

Application
Type

  

Team

  

Comments

P11057LUEP    Luxembourg    04/03/2011    11156907.5    11/09/2013    2495340   
04/03/2031    Granted    Åkers AB    A forged roll meeting the requirements of
the cold rolling industry and a method for production of such a roll   
Designated after EPC   

Barry Franks

   P11057NLEP    Netherlands    04/03/2011    11156907.5    11/09/2013   
2495340    04/03/2031    Granted    Åkers AB    A forged roll meeting the
requirements of the cold rolling industry and a method for production of such a
roll    Designated after EPC    Barry Franks    P11057PLEP    Poland   
04/03/2011    11156907.5    11/09/2013    2495340    04/03/2031    Granted   
Åkers AB    A forged roll meeting the requirements of the cold rolling industry
and a method for production of such a roll    Designated after EPC    Barry
Franks   



--------------------------------------------------------------------------------

Brann Ref.

   Country    Application
Date
(dd/mm/
yyyy)    Application
No.    Reg. Date    Reg. No    Duration   

Status

  

Applicant

  

Catchword

  

Application
Type

  

Team

  

Comments

P11057ROEP    Romania    04/03/2011    11156907.5    11/09/2013    2495340   
04/03/2031    Granted    Åkers AB    A forged roll meeting the requirements of
the cold rolling industry and a method for production of such a roll   
Designated after EPC    Barry Franks    P11057RU00    Russian    04/03/2011   
2013142706    Issue Date
- January
10, 2016    Patent
No. 2572269
C2    04/03/2031    Granted    Åkers AB    A forged roll meeting the
requirements of the cold rolling industry and a method for production of such a
roll    PCT Based without Priority    Barry Franks    P11057SEEP    Sweden   
04/03/2011    11156907.5    11/09/2013    2495340    04/03/2031    Granted   
Åkers AB    A forged roll meeting the requirements of the cold rolling industry
and a method for production of such a roll    Designated after EPC    Barry
Franks   



--------------------------------------------------------------------------------

Brann Ref.

   Country    Application
Date
(dd/mm/
yyyy)    Application
No.    Reg. Date    Reg. No    Duration   

Status

  

Applicant

  

Catchword

  

Application
Type

  

Team

  

Comments

P11057SIEP    Slovenia    04/03/2011    11156907.5    11/09/2013    2495340   
04/03/2031    Granted    Åkers AB    A forged roll meeting the requirements of
the cold rolling industry and a method for production of such a roll   
Designated after EPC    Barry Franks    P11057SKEP    Slovakia    04/03/2011   
11156907.5    11/09/2013    2495340    04/03/2031    Granted    Åkers AB    A
forged roll meeting the requirements of the cold rolling industry and a method
for production of such a roll    Designated after EPC    Barry Franks   
P11057TREP    Turkey    04/03/2011    11156907.5    11/09/2013    2495340   
04/03/2031    Granted    Åkers AB    A forged roll meeting the
requirements of the cold rolling industry and a method for production of such a
roll    Designated after EPC    Barry Franks   



--------------------------------------------------------------------------------

Brann Ref.

   Country    Application
Date
(dd/mm/
yyyy)    Application
No.    Reg. Date    Reg. No    Duration   

Status

  

Applicant

  

Catchword

  

Application
Type

  

Team

  

Comments

P11057TW00    Taiwan    04/03/2011    100107296    01/02/2015    I471420   
04/03/2031    Granted    Åkers AB    A forged roll meeting the
requirements of the cold rolling industry and a method for production of such a
roll    Priority Founding    Barry Franks   

According to publically available databases there is not any owner registered
for this patent.

According to the Taiwanese attorneys, this was corrected to “Åkers AB” in the
patent Gazette of 08/08/2015.



--------------------------------------------------------------------------------

Brann Ref.

   Country    Application
Date
(dd/mm/
yyyy)    Application
No.    Reg. Date    Reg. No    Duration   

Status

  

Applicant

  

Catchword

  

Application
Type

  

Team

  

Comments

P11057US00    USA    04/03/2011    13/040327    30/12/2014    8920296   
22/03/2033    Granted    Åkers AB    Forged roll meeting the requirements of the
cold rolling industry and a method for production of such a roll    Priority
Founding    Barry Franks    This patent benefits from 749 extra days of validity
due to patent term adjustments (PTA).



--------------------------------------------------------------------------------

Trademarks:

 

Country

  

Serial No.

    

Reg. No.

    

Trademark

  

Status

  

Class

 

Owner Name

US      77/701,234        3,804,367     

SPRAYGUARD

  

Registered

   11  

Air & Liquid Systems Corporation

US      76/311,192        2,578,540     

AEROFIN

  

Registered

   11  

Air & Liquid Systems Corporation

US      76/227,153        2,668,131     

AEROMIX

  

Registered

   11  

Air & Liquid Systems Corporation

US      75/668,294        2,377,091     

ENERGY FLOW

  

Registered

   11  

Air & Liquid Systems Corporation

US      72/248,964        0,833,291     

THRUST-O-MATIC

  

Registered

   7 (US


Class) 23

 

Air & Liquid Systems Corporation

US      72/207,562        0,799,481     

CAN-O-MATIC

  

Registered

   7 (US


Class) 23

 

Air & Liquid Systems Corporation

US      85/330,517        4,335,451     

SPLIT-FIT

  

Registered

   7  

Air & Liquid Systems Corporation

US      87/011,883        

UNION ELECTRIC

ÅKERS

  

Pending

   7  

Ampco UES Sub, Inc.

US      87/011,882        

LOGO [g312894g0304103532498.jpg]

Roll Design

  

Pending

   7  

Ampco UES Sub, Inc.

EU      15936602        

UNION ELECTRIC ÅKERS

  

Pending

   7  

Ampco UES Sub, Inc.

EU      15936628        

LOGO [g312894g0304103532498.jpg]

Roll Design

  

Pending

   7  

Ampco UES Sub, Inc.

China      4096623        4096623     

UNION ELECTRIC

STEEL

  

Registered

   7


Forged

hardened

steel rolls

 

Union Electric Steel Corporation

China      3353884        3353884     

UNION ELECTRIC

STEEL

  

Expired

   7


Forged

hardened

steel rolls

 

Union Electric Steel Corporation

India      334986        

AMPCO

  

Registered

Renewed 3/27/06

Expiry Date: 3/27/16

   6


Non-

precious

metal
alloys

 

AMPCO-PETTSBURGH CORPORATION[149935] Trading As : AMPCO-PETTSBURGH CORPORATI0N.
Body Incorporate

700, PORTER BUILDING , PITTSBURGH, PENNSYLVANIA, UNITED STATES OF AMERICA.

US (UNITED STATES OF AMERICA)



--------------------------------------------------------------------------------

Country

  

Serial
No.

  

Reg. No.

  

Trademark

  

Status

  

Class

  

Owner Name

India    334985       AMPCOLOY   

Registered

Renewed 3/27/92

Expiry Date: 3/27/99

   6


Non-precious
metal alloys

  

AMPCO-PETTSBURGH CORPORATION[149935]

700, PORTER BUILDING , PITTSBURGH, PENNSYLVANIA, UNITED STATES OF AMERICA.

US (UNITED STATES OF AMERICA))

India    334987       AMPCO-WELD   

Registered

Renewed 3/27/92

Expiry Date: 3/27/99

   9


Resistance
welding
electrodes

  

AMPCO-PETTSBURGH CORPORATION[149935]

700, PORTER BUILDING , PITTSBURGH, PENNSYLVANIA, UNITED STATES OF AMERICA.

US (UNITED STATES OF AMERICA)

 

Brann ref.

   Applicant    Status    Trademark    Application
Date    App. No    Reg. date    Reg. no    Renewal
Date    Clases   

Country

  

Designated
countries

  

Comments

B597WW00       Ongoing
watch    INVICTA                30/06/2016       World Wide       B598WW00      
Ongoing
watch    ÅKERS                30/06/2016    06, 07    World Wide      
V25794BR07    Åkers AB    Pending    ÅKERS    29/12/2004    827044496         
   07    Brazil       Pending application. V25794EU00    Åkers AB    Granted   
ÅKERS    03/11/2004    004105251    16/12/2005    004105251    03/11/2024   
06, 07,
40    European Community    Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech
Republic, Denmark, Estonia, Finland, France,
Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta,
Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden,
United Kingdom   



--------------------------------------------------------------------------------

Brann ref.

   Applicant    Status    Trademark    Application
Date    App. No    Reg. date    Reg. no    Renewal
Date    Clases   

Country

  

Designated
countries

  

Comments

V25794ID06    Åkers AB    Granted    ÅKERS    03/02/2012    D00201204787   
10/10/2014    IDM000427985    03/02/2022    06    Indonesia       Registered on
10/10/2014 – We have not received any Certificate of registration. V25794ID07   
Åkers AB    Granted    ÅKERS    03/02/2012    D00201204786    10/10/2014   
IDM000428492    03/02/2022    07    Indonesia       Registered on 10/10/2014 –
We have not received any Certificate of registration. V25794IN00    Åkers AB   
Granted    ÅKERS    17/12/2004    1326540    17/12/2004    1326540    17/12/2024
   07    India       V25794IP00    Åkers AB    Granted    ÅKERS    09/12/2004   
844922A    09/12/2004    844922    09/12/2024    06,
07    International Protocol (Madrid)    Australia, China, Egypt, Japan (all
goods in class 7 and class 6 limited), Kazakhstan, Morocco, Russian Federation,
Turkey, Ukraine    The designation for Japan only covers class 6.



--------------------------------------------------------------------------------

Brann ref.

   Applicant    Status    Trademark    Application
Date    App. No    Reg. date    Reg. no    Renewal
Date    Clases   

Country

  

Designated
countries

  

Comments

V25794IP01    Åkers
AB    Granted    ÅKERS    09/12/2004    844922    09/12/2004    844922A   
09/12/2024    06,
07    International Protocol (Madrid)    Egypt, Kazakhstan, Morocco, South Korea
   Egypt, Kazakhstan and Morocco is included in the above registration no.
844922 V25794US00    Åkers
AB    Granted    ÅKERS    02/05/2005    78/620774    05/12/2006    3179530   
05/12/2016    06,
07    USA       Declaration of use should be filed on 05/12/2016 V25794ZA07   
Åkers
AB    Granted    ÅKERS    10/12/2004    2004/22404    05/03/2008    2004/22404
   10/12/2024    07    South Africa       Granted V26765CN06    Åkers
AB    Granted    ÅKERS


i lokala
tecken

   03/11/2006    5700635    28/07/2009    5700635    27/07/2019    06    China
      V26765CN07    Åkers
AB    Granted    ÅKERS


i lokala
tecken

   03/11/2006    5700636    28/07/2009    5700636    27/07/2019    07    China
      V30705BR00    Åkers
AB    Pending    INVICTA    11/05/2011    831026995             07    Brazil   
  



--------------------------------------------------------------------------------

Brann ref.

   Applicant    Status    Trademark    Application
Date    App. No    Reg. date    Reg. no    Renewal
Date    Clases   

Country

  

Designated
countries

  

Comments

V30705EU00    Åkers
AB    Granted    INVICTA    02/03/2011    009778549    10/08/2011    009778549
   02/03/2021    07    European Community    Austria, Belgium, Bulgaria,
Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France,
Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta,
Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden,
United Kingdom    V30705IP00    Åkers
AB    Granted    INVICTA    07/03/2011    1084155    07/03/2011    1084155   
07/03/2021    07    International Protocol (Madrid)    China, Japan, Kazakhstan,
Russian Federation, South Korea, Turkey, USA    Declaration of use should be
filed in USA on 28/02/2018



--------------------------------------------------------------------------------

SCHEDULE 5.14

LABOR DISPUTES

 

Facility

  

Name of union

  

Expiration date of contract

  

Labor
disputes

Carnegie, PA    USW Local 14034-47    11/1/2019    None Burgettstown, PA    USW
Local 14034-49    10/31/2017    None Valparaiso, IN    IAM Dist. 90, Local 1227
   5/31/2018    None Gateshead, UK Hourly    GMB / Unite    Annual - December   
None Gateshead, UK Salaried    Unite    Annual - December    None Avonmore, PA
   USW Local 1138-3 and USW Local 1138-4    2/29/2020    None Avonmore, PA   
AFL-CIO Local No. 46    2/29/2020    None Styckebruk, Sweden (Blue Collar
Employees)    Steel and Metal Employers Association / Industrifacket Metall
(employee organisation)    3/31/2017    None

Styckebruk, Sweden

(White Collar Employees)

   Steel and Metal Employers Association / Unionen, the Swedish Association of
Graduate Engineers and Ledarna (employee organisations)    3/31/2017    None

Welland, Ontario Plant

(Hourly Rated Employees)

   Unifor and Its Local 523    August 26, 2018    None



--------------------------------------------------------------------------------

SCHEDULE 5.24

EQUITY INTERESTS

(a)

 

Entity

  

Jurisdiction of Organization

  

Authorized Capital Stock/
Share Capital

  

Issued and Outstanding
Shares of Capital Stock

  

Holders of Issued and
Outstanding Shares of
Capital Stock

Borrowers       Air & Liquid Systems Corporation    Pennsylvania    100 shares
of common stock, par value $1.00 per share    100 shares of common stock, par
value $1.00 per share    Ampco-Pittsburgh Corporation owns 100% of the issued
and outstanding capital stock of Air & Liquid Systems Corporation Union Electric
Steel Corporation    Pennsylvania    4,000,000 shares of common stock, par value
$1.25 per share    1,508,665 shares of common stock, par value $1.25 per share
   Ampco-Pittsburgh Securities V LLC owns 100% of the issued and outstanding
capital stock of Union Electric Steel Corporation Alloys Unlimited and
Processing, LLC    Pennsylvania    100 limited liability company units    100
limited liability company units    Union Electric Steel Corporation owns 100% of
the issued and outstanding membership interests of Alloys Unlimited and
Processing, LLC

Akers National Roll

Company

   Delaware    1,000 shares of common stock, par value $1.00 per share    1,000
shares of common stock, par value $1.00 per share    Rolls Technology Inc. owns
100% of the issued and outstanding capital stock of Akers National Roll Company
Åkers Sweden AB    Sweden    SEK 100,000,000    1,000,000 shares    FCEP Europe
B.V. owns 100% of the issued and outstanding capital stock of Åkers Sweden AB



--------------------------------------------------------------------------------

Entity

  

Jurisdiction of Organization

  

Authorized Capital Stock/
Share Capital

  

Issued and Outstanding
Shares of Capital Stock

  

Holders of Issued and
Outstanding Shares of
Capital Stock

Union Electric Steel UK Limited    England and Wales   

GBP

60,000

60,000 shares

   60,000 shares    The Davy Roll Company Limited owns 100% of the issued and
outstanding capital stock of Union Electric Steel UK Limited ASW Steel Inc.   
Ontario, Canada    An unlimited number of common shares    156,322 shares of
common stock without nominal or par value    Ampco UES Sub, Inc. owns 100% of
the issued and outstanding capital stock of ASW Steel Inc. Åkers AB    Sweden   
SEK 140,000,000    1,400,000 shares    FCEP Europe B.V. owns 100% of the issued
and outstanding capital stock of Åkers AB Guarantors (other than Ampco-Pitt
Corp.)       Ampco-Pittsburgh Securities V LLC    Delaware    100 membership
interests    100 membership interests    Ampco-Pittsburgh Corporation owns 100%
of the issued and outstanding membership interests of Ampco-Pittsburgh
Securities V LLC Ampco-Pittsburgh Securities V Investment Corporation   
Delaware    100 shares of common stock, par value $1.00 per share    100 shares
of common stock, par value $1.00 per share    Ampco- Pittsburgh Securities V LLC
owns 100% of the issued and outstanding capital stock of Ampco-Pittsburgh
Securities V Investment Corporation



--------------------------------------------------------------------------------

Entity

  

Jurisdiction of Organization

  

Authorized Capital Stock/
Share Capital

  

Issued and Outstanding
Shares of Capital Stock

  

Holders of Issued and
Outstanding Shares of
Capital Stock

Ampco UES Sub, Inc.    Delaware    1,000 shares of common stock, par value $1.00
per share    10 shares of common stock, par value $1.00 per share    Union
Electric Steel Corporation owns 100% of the issued and outstanding capital stock
of Ampco UES Sub, Inc. The Davy Roll Company Limited    England and Wales   

GBP

1,000,000

1,000,000 shares

   1,000,000 shares    FCEP Europe B.V. owns 100% of the issued and outstanding
capital stock of The Davy Roll Company Limited Rolls Technology Inc.    Delaware
   3,000 shares of common stock, no par value    3,000 shares of common stock,
no par value    Ampco UES Sub, Inc. owns 100% of the issued and outstanding
capital stock of Rolls Technology Inc. FCEP Delaware LLC    Delaware    100
membership interests    100 membership interests    Ampco UES Sub, Inc. owns
100% of the issued and outstanding capital stock of FCEP Delaware LLC

(b) None. For Ampco-Pitt. Corp, refer to Form 10-K and 2015 Proxy Statement for
description of options and restricted stock units.

(c) None.



--------------------------------------------------------------------------------

SCHEDULE 5.27

MATERIAL CONTRACTS

 

1. 1988 Supplemental Executive Retirement Plan, as amended and restated
December 17, 2008, and further amended on July 1, 2015.

 

2. Ampco-Pittsburgh Corporation 2008 Omnibus Incentive Plan.

 

3. Ampco-Pittsburgh Corporation 2011 Omnibus Incentive Plan.

 

4. Ampco-Pittsburgh Corporation 2016 Omnibus Incentive Plan.

 

5. Retirement and Consulting Agreement between Ampco-Pittsburgh Corporation and
Robert A. Paul effective January 1, 2015.

 

6. Offer Letter between the Corporation and John S. Stanik dated November 25,
2014.

 

7. Change in Control Agreement between Ampco-Pittsburgh Corporation and John S.
Stanik dated January 31, 2015.

 

8. Change in Control Agreement between Ampco-Pittsburgh Corporation and Maria
Trainor.

 

9. Amendment No. 1 to Amended and Restated Union Electric Steel Corporation
Retirement Restoration Plan for Robert G. Carothers, effective as of July 1,
2015.

 

10. Amended and Restated Change in Control Agreement, dated as of November 4,
2015, by and between Ampco-Pittsburgh Corporation and Rose Hoover.

 

11. Amended and Restated Change in Control Agreement, dated as of November 4,
2015, by and between Ampco-Pittsburgh Corporation and Dee Ann Johnson.

 

12. Amended and Restated Change in Control Agreement, dated as of November 4,
2015, by and among Ampco-Pittsburgh Corporation, Union Electric Steel
Corporation, and Robert G. Carothers.

 

13. Amended and Restated Change in Control Agreement, dated as of November 4,
2015, by and among Ampco-Pittsburgh Corporation, Air & Liquid Systems
Corporation, and Terrence W. Kenny.

 

14. Share Sale and Purchase Agreement, dated as of December 2, 2015, by and
between, inter alia, Åkers Holdings AB and Ampco-Pittsburgh Corporation.

 

15. Amendment No. 1 to Retirement and Consulting Agreement between
Ampco-Pittsburgh Corporation and Robert A. Paul, dated March 2, 2016.

 

16. Addendum to Share Sale and Purchase Agreement, dated March 1, 2016, among
Ampco-Pittsburgh Corporation, Ampco UES Sub, Inc., Altor Fund II GP Limited, and
Åkers Holding AB.



--------------------------------------------------------------------------------

17. Second Addendum to Share Sale and Purchase Agreement, dated March 3, 2016,
among Ampco-Pittsburgh Corporation, Ampco UES Sub, Inc., Altor Fund II GP
Limited, and Åkers Holding AB.

 

18. Converting Note, issued by Ampco-Pittsburgh Corporation to Svenska
Handelsbanken AB (publ) on March 3, 2016.

 

19. Subordinated Promissory Note, issued by Ampco-Pittsburgh Corporation to
Altor Fund II GP Limited on March 3, 2016.

 

20. Subordinated Promissory Note, issued by Ampco-Pittsburgh Corporation to
Svenska Handelsbanken AB (publ) on March 3, 2016.

 

21. Note Sale and Purchase Agreement, dated March 3, 2016, by and among
Ampco-Pittsburgh Corporation, Altor Fund II GP Limited and Svenska Handelsbanken
AB (publ).

 

22. Shareholder Support Agreement, dated March 3, 2016, by and between
Ampco-Pittsburgh Corporation and Altor Fund II GP Limited.

 

23. Lease Agreement, dated as of July 28, 2015, by and between Austintown
Oakwood, LLC and Alloys Unlimited and Processing, LLC.

 

24. Lease, dated as of December 6, 1994, by and between National Forge Company
and Union Electric Steel Corporation.

 

25. Lease Amendment, dated as of October 1, 2012, by and between National Forge
Company and Union Electric Steel Corporation.

 

26. Industrial Electricity Incentive (IEI) Contract (Steam 2 to 3) between ASW
Steel Inc. and Independent Electricity System Operator dated as of December 13,
2013; Amended and Restated January 1, 2016.

 

27. Transmission Connection Agreement between Hydro One Networks Inc. and ASW
Steel Inc. dated February, 2015

 

28. Purchase Agreement by and among Ampco UES Sub, Inc., ASW Steel Inc., and CK
Pearl Fund, Ltd. and CK Pearl Fund LP and Whie Oak Strategic Master Fund, L.P.
dated as of November 1, 2016.

 

29. Change in Control Agreement between Ampco-Pittsburgh Corporation and Michael
G. McAuley dated April 25, 2016.

 

30. Retirement and Consulting Agreement effective May 1, 2016 with Robert G.
Carothers.

 

31. Change in Control Agreement, dated as of May 5, 2016, by and among Rodney L.
Scagline, Ampco-Pittsburgh Corporation and Union Electric Steel Corporation.



--------------------------------------------------------------------------------

SCHEDULE 7.3

GUARANTEES

 

1. Letter of support from Union Electric Steel Corporation to Union Electric
Steel (Hong Kong) Limited to enable it to meet its liabilities to vendors for
goods and services and to satisfy its tax obligations as and when they become
due.

 

2. PRI Pension guarantee: Ampco-Pitt Corp. has guaranteed, as for its own debt,
the due fulfillment of all obligations of Åkers Sweden AB’s credit insurance
regarding commitments for retirement pension (Total outstanding amount SEK
24,400,000).

 

3. PRI Pension guarantee: Ampco-Pitt Corp. has guaranteed, as for its own debt,
the due fulfillment of all obligations of Åkers AB’s credit insurance regarding
commitments for retirement pension (Total outstanding amount SEK 9,500,000).1

 

4. Guarantee dated January 5, 2017, issued by Ampco-Pittsburgh Corporation to
Nordea Bank in connection with the bank account opened by Akers AB, to cover
exposures regarding advance payment, guarantees, letters of credit, car
financings and credit cards (SEK 13,000,000).

 

5. Guarantee dated January 5, 2017, issued by Ampco-Pittsburgh Corporation to
Nordea Bank in connection with the bank account opened by Akers Sweden AB, to
cover exposures regarding advance payment, guarantees, letters of credit, car
financings and credit cards (SEK 3,000,000).